Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

DATED AS OF OCTOBER 11, 2017

AMONG

DUKE REALTY LIMITED PARTNERSHIP

AS BORROWER,

DUKE REALTY CORPORATION

AS GENERAL PARTNER AND GUARANTOR,

JPMORGAN CHASE BANK, N.A.

AS ADMINISTRATIVE AGENT AND LENDER,

JPMORGAN CHASE BANK, N.A.

AND

WELLS FARGO SECURITIES, LLC

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS,

THE BANK OF NOVA SCOTIA

AND

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

AS JOINT LEAD ARRANGERS

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENT

AND

THE BANK OF NOVA SCOTIA, REGIONS BANK,

MORGAN STANLEY SENIOR FUNDING, INC., BARCLAYS BANK PLC,

CITIBANK, N.A., PNC BANK, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA, SUNTRUST BANK,

U.S. BANK NATIONAL ASSOCIATION

AND

UBS AG, STAMFORD BRANCH,

AS DOCUMENTATION AGENTS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

     1  

ARTICLE II

 

THE CREDIT

     28  

2.1.

 

Commitments

     28  

2.2.

 

Final Principal Payments

     28  

2.3.

 

Loans

     28  

2.4.

 

Applicable Margins

     28  

2.5.

 

Facility Fee

     29  

2.6.

 

Other Fees

     29  

2.7.

 

Voluntary Reduction of Aggregate Revolving Credit Commitment Amount

     29  

2.8.

 

Minimum Amount of Each Advance

     29  

2.9.

 

Optional Principal Payments

     29  

2.10.

 

Method of Selecting Types and Interest Periods for New Advances

     30  

2.11.

 

Conversion and Continuation of Outstanding Advances

     30  

2.12.

 

Changes in Interest Rate, Etc

     31  

2.13.

 

Rates Applicable After Default

     31  

2.14.

 

[Reserved]

     32  

2.15.

 

Competitive Bid Loans

     32  

2.16.

 

Method of Payment

     36  

2.17.

 

Notes; Telephonic Notices

     36  

2.18.

 

Interest Payment Dates; Interest and Fee Basis

     37  

2.19.

 

Notification of Advances, Interest Rates and Prepayments

     37  

2.20.

 

Lending Installations

     37  

2.21.

 

Non-Receipt of Funds by the Administrative Agent

     37  

2.22.

 

Usury

     38  

2.23.

 

Applications of Moneys Received

     38  

2.24.

 

Defaulting Lenders

     41  

2.25.

 

Incremental Loans

     42  

ARTICLE III

 

THE LETTER OF CREDIT SUBFACILITY

     45  

3.1.

 

Obligations to Issue

     45  

3.2.

 

Types and Amounts

     45  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.3.

 

Conditions

     46  

3.4.

 

Procedure for Issuance of Facility Letters of Credit

     46  

3.5.

 

Administration; Reimbursement by Revolving Credit Lenders

     48  

3.6.

 

Reimbursement by Borrower

     48  

3.7.

 

Obligations Absolute

     49  

3.8.

 

Actions of Issuing Bank

     49  

3.9.

 

Indemnification

     50  

3.10.

 

Lenders’ Indemnification

     50  

3.11.

 

Participation

     51  

3.12.

 

Compensation for Facility Letters of Credit

     52  

3.13.

 

Expiration after the Termination Date

     52  

3.14.

 

Letter of Credit Collateral Account

     52  

3.15.

 

Existing Letters of Credit

     54  

ARTICLE IV

 

CHANGE IN CIRCUMSTANCES

     54  

4.1.

 

Yield Protection

     54  

4.2.

 

Changes in Capital Adequacy Regulations

     55  

4.3.

 

Availability of Types of Advances

     56  

4.4.

 

Funding Indemnification

     57  

4.5.

 

Payment Free of Taxes

     57  

4.6.

 

Lender Statements; Survival of Indemnity

     61  

4.7.

 

Replacement of Lenders under Certain Circumstances

     61  

ARTICLE V

 

CONDITIONS PRECEDENT

     62  

5.1.

 

Effective Date

     62  

5.2.

 

Each Credit Extension

     64  

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

     65  

6.1.

 

Existence

     65  

6.2.

 

Authorization and Validity

     65  

6.3.

 

No Conflict; Government Consent

     65  

6.4.

 

Financial Statements; Material Adverse Change

     66  

6.5.

 

Taxes

     66  

6.6.

 

Litigation and Guarantee Obligations

     66  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6.7.

 

Subsidiaries

     66  

6.8.

 

ERISA

     66  

6.9.

 

Accuracy of Information

     67  

6.10.

 

Margin Stock

     67  

6.11.

 

Material Agreements

     67  

6.12.

 

Compliance With Laws

     67  

6.13.

 

Ownership of Properties

     67  

6.14.

 

Investment Company Act

     67  

6.15.

 

[Reserved]

     67  

6.16.

 

Solvency

     68  

6.17.

 

Insurance

     68  

6.18.

 

REIT Status

     68  

6.19.

 

Environmental Matters

     68  

6.20.

 

Unencumbered Assets

     70  

6.21.

 

Plan Assets; Prohibited Transactions

     71  

6.22.

 

Anti-Corruption Laws and Sanctions

     71  

6.23.

 

EEA Financial Institutions

     71  

ARTICLE VII

 

COVENANTS

     72  

7.1.

 

Financial Reporting

     72  

7.2.

 

Use of Proceeds

     74  

7.3.

 

Notice of Default

     75  

7.4.

 

Conduct of Business

     75  

7.5.

 

Taxes

     75  

7.6.

 

Insurance

     75  

7.7.

 

Compliance with Laws

     75  

7.8.

 

Maintenance of Properties

     76  

7.9.

 

Inspection

     76  

7.10.

 

Maintenance of Status

     76  

7.11.

 

Dividends

     76  

7.12.

 

Merger; Sale of Assets

     77  

7.13.

 

[Reserved]

     77  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.14.

 

[Reserved]

     77  

7.15.

 

Liens

     78  

7.16.

 

Affiliates

     79  

7.17.

 

Interest Rate Hedging

     79  

7.18.

 

Subsidiary Guaranty

     79  

7.19.

 

[Reserved]

     80  

7.20.

 

Indebtedness and Cash Flow Covenants

     80  

7.21.

 

Environmental Matters

     81  

7.22.

 

[Reserved]

     81  

7.23.

 

Borrower’s Partnership Agreement

     82  

7.24.

 

Plan Assets

     82  

7.25.

 

Notice of Rating Change

     82  

ARTICLE VIII

 

DEFAULTS

     82  

ARTICLE IX

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     85  

9.1.

 

Acceleration

     85  

9.2.

 

Amendments

     86  

9.3.

 

Preservation of Rights

     87  

ARTICLE X

 

GENERAL PROVISIONS

     88  

10.1.

 

Survival of Representations

     88  

10.2.

 

Governmental Regulation

     88  

10.3.

 

Headings

     88  

10.4.

 

Entire Agreement

     88  

10.5.

 

Several Obligations; Benefits of this Agreement

     88  

10.6.

 

Expenses; Indemnification

     88  

10.7.

 

Numbers of Documents

     89  

10.8.

 

Accounting

     90  

10.9.

 

Severability of Provisions

     90  

10.10.

 

Nonliability of Lenders

     90  

10.11.

 

Publicity

     91  

10.12.

 

CHOICE OF LAW

     91  

10.13.

 

CONSENT TO JURISDICTION

     91  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.14.

 

WAIVER OF JURY TRIAL

     92  

10.15.

 

Agent Responsibilities

     92  

10.16.

 

USA PATRIOT ACT NOTIFICATION

     92  

10.17.

 

Service of Process

     92  

10.18.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     93  

ARTICLE XI

 

THE ADMINISTRATIVE AGENT AND AGREEMENTS AMONG LENDERS

     93  

11.1.

 

Administrative Agent

     93  

11.2.

 

Powers

     93  

11.3.

 

General Immunity

     94  

11.4.

 

No Responsibility for Loans, Recitals, Etc

     94  

11.5.

 

Action on Instructions of Lenders

     94  

11.6.

 

Employment of Agents and Counsel

     94  

11.7.

 

Reliance on Documents; Counsel

     95  

11.8.

 

Administrative Agent’s Reimbursement and Indemnification

     95  

11.9.

 

Rights as a Lender

     96  

11.10.

 

Lender Credit Decision

     96  

11.11.

 

Successor Administrative Agent

     96  

11.12.

 

Notice of Defaults

     97  

11.13.

 

Copies of Documents

     97  

11.14.

 

No Other Duties, Etc

     97  

11.15.

 

Survival

     97  

ARTICLE XII

 

SETOFF; RATABLE PAYMENTS

     98  

12.1.

 

Setoff

     98  

12.2.

 

Ratable Payments

     98  

ARTICLE XIII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     98  

13.1.

 

Benefit of Agreement

     98  

13.2.

 

Participations

     99  

13.3.

 

Assignments

     100  

13.4.

 

Designation of Lender to Make Competitive Bid Loans

     102  

13.5.

 

Dissemination of Information

     103  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

13.6.

 

Tax Treatment

     103  

13.7.

 

Confidentiality

     103  

ARTICLE XIV

 

NOTICES

     104  

14.1.

 

Notices; Effectiveness; Electronic Communication

     104  

14.2.

 

Change of Address, Etc

     105  

ARTICLE XV

 

COUNTERPARTS

     105  

15.1.

 

Counterparts; Effectiveness

     105  

15.2.

 

Electronic Execution of Assignments

     106  

ARTICLE XVI

 

TRANSITIONAL ARRANGEMENTS

     106  

16.1.

 

Existing Credit Agreement Superseded

     106  

16.2.

 

Interest and Fees Under Existing Credit Agreements

     107  

16.3.

 

Existing Guaranties

     107  

 

vi



--------------------------------------------------------------------------------

Exhibits

Exhibit A - Pricing Schedule

Exhibit B-1 - Form of Revolving Credit Note

Exhibit B-2 - Form of Competitive Bid Note

Exhibit C-1 - Form of Competitive Bid Quote Request

Exhibit C-2 - Form of Invitation for Competitive Bid Quotes

Exhibit C-3 - Form of Competitive Bid Quote

Exhibit D - [Reserved]

Exhibit E - Loan/Credit Related Money Transfer Instruction

Exhibit F - Compliance Certificate

Exhibit H - Assignment and Assumption Agreement

Exhibit I - Designation Agreement

Exhibit J - [Reserved]

Exhibit K - Form of Subsidiary Guaranty

Exhibit L-1 - U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-2 - U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-3 - U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-4 - U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Schedules

Schedule SG - Subsidiary Guarantors

Schedule EG - Eligible Ground Leases

Schedule L - Revolving Credit Commitments of Lenders; Letter of Credit
Commitments of Issuing Banks

Schedule 1 - Subsidiaries and Other Investments

Schedule 2 - Indebtedness and Liens

Schedule 3 - Unencumbered Assets

Schedule 3.15 - Existing Letters of Credit

Schedule 6.19 - Environmental Matters

 

vii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

This Agreement, dated as of October 11, 2017, is among Duke Realty Limited
Partnership, an Indiana limited partnership (the “Borrower”), Duke Realty
Corporation, an Indiana corporation (the “General Partner” and the “Guarantor”),
JPMorgan Chase Bank, N.A., as Lead Left Arranger (“JPMCB”) and Wells Fargo
Securities, LLC, as Lead Right Arranger (together with JPMCB, the “Arrangers”),
JPMCB as a Lender and not individually, but as Administrative Agent, and the
several banks, financial institutions and other entities from time to time
parties to this Agreement as Lenders.

RECITALS

A. The Borrower is primarily engaged in the business of purchasing, developing,
owning, operating, leasing and managing industrial, medical office and office
properties.

B. The General Partner, the Borrower’s sole general partner, is listed on the
New York Stock Exchange and is qualified as a real estate investment trust. As
of June 30, 2017, the General Partner owned approximately 99.1% of the total
partnership units in the Borrower and various limited partners in the Borrower
own approximately 0.9% of such partnership units.

C. The Borrower, the General Partner, the Administrative Agent, and certain of
the Lenders are parties to an Amended and Restated Revolving Credit and Term
Loan Agreement dated as of October 9, 2014 (as previously amended, the “Existing
Credit Agreement”) pursuant to which the Lenders that are parties thereto agreed
to make revolving credit and term loans and otherwise extend credit to the
Borrower.

D. All outstanding term loans under the Existing Credit Agreement were paid in
full prior to the date hereof.

E. The Borrower and the General Partner have requested that the Lenders amend
and restate the Existing Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto amend and restate in their entirety the Existing
Credit Agreement as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“ABR Advance” means an Advance which bears interest at the ABR Rate.

“ABR Applicable Margin” means, as of any date, the Applicable Margin in effect
on such date with respect to ABR Advances and ABR Loans.



--------------------------------------------------------------------------------

“ABR Loan” means a Loan which bears interest at the ABR Rate.

“ABR Rate” means, for any day, a rate per annum equal to (i) the Alternate Base
Rate for such day plus (ii) ABR Applicable Margin for such day, in each case
changing when and as the Alternate Base Rate changes.

“Absolute Interest Period” means, with respect to a Competitive Bid Loan made at
an Absolute Rate, a period of one, two, three or six months as requested by the
Borrower in a Competitive Bid Quote Request and confirmed by a Revolving Credit
Lender in a Competitive Bid Quote but in no event extending beyond the Revolving
Credit Termination Date. If an Absolute Interest Period would end on a day which
is not a Business Day, such Absolute Interest Period shall end on the next
succeeding Business Day.

“Absolute Rate” means a fixed rate of interest (rounded to the nearest 1/100 of
1%) for an Absolute Interest Period with respect to a Competitive Bid Loan
offered by a Revolving Credit Lender and accepted by the Borrower at such rate.

“Acquisition Asset” means, as of any date of determination, any improved,
income-producing Project that has been owned by the Borrower, the General
Partner or their Subsidiaries for fewer than twenty-four (24) months or the
Borrower’s pro rata share of any improved, income-producing real estate asset
owned by an Investment Affiliate that is operated or intended to be operated as
an office, medical office, industrial or retail property that has been owned by
such Investment Affiliate for fewer than twenty-four (24) months, unless the
Borrower has made a one-time election to treat such Project or income-producing
real estate asset as a Stabilized Property (and no longer treat such Project or
income-producing real estate asset as an Acquisition Asset).

“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Term Loans or New Revolving Credit Commitments, as
applicable, which shall be consistent with the applicable provisions of this
Agreement relating to New Term Loans or New Revolving Credit Commitments and
otherwise reasonably satisfactory to the Administrative Agent, the Borrower and
the New Revolving Lenders or New Term Loan Lenders, as applicable.

“Administrative Agent” means JPMCB in its capacity as contractual representative
for the Lenders pursuant to Article XI, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article XI.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans (including Competitive Bid Loans) of a specific Class made by some
or all of the Lenders of the applicable Facility to the Borrower of the same
Type and, in the case of LIBOR Advances, for the same Interest Period; provided
that if any such borrowing (or portion thereof) is combined or subdivided
pursuant to a Conversion/Continuation Notice, the term “Advance” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.

“Adjusted EBITDA” means EBITDA less Capital Expenditure Reserve Amount.

 

2



--------------------------------------------------------------------------------

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 15% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise. In no event shall
the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agent Parties” is defined in Section 14.1(b).

“Aggregate Revolving Credit Commitment” means the aggregate of the Revolving
Credit Commitments of all the Revolving Credit Lenders, which initially shall be
$1,200,000,000, and which may be increased in accordance with Section 2.25.

“Agreement” means this Amended and Restated Revolving Credit Agreement, as it
may be amended, restated, amended and restated or modified and in effect from
time to time.

“Allocated Facility Amount” means, at any time, the sum of all then outstanding
Advances under the Revolving Facility and the then outstanding Facility Letter
of Credit Obligations.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of the NYFRB Rate
for such day plus 0.5% per annum and (iii) the LIBOR Base Rate for a one month
LIBOR Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the LIBOR Base Rate
for any day shall be based on the LIBO Screen Rate at approximately 11:00 a.m.
London time on such day; subject to the interest rate floors set forth therein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the LIBOR Base Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the LIBOR
Base Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 4.3 hereof, then the Alternate
Base Rate shall be the greater of clause (i) and (ii) above and shall be
determined without reference to clause (iii) above. For the avoidance of doubt,
if the Alternate Base Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery, money-laundering or corruption.

“Applicable Laws” is defined in Section 6.20.2.

“Applicable Margin” means the applicable margin set forth in the tables in
Exhibit A-1 and Exhibit A-2 used in calculating the interest rate applicable to
the various Types and Classes of Advances which shall vary from time to time in
accordance with the Borrower’s long term unsecured debt ratings.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” is defined in the introductory paragraph hereto.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assets Under Development” means, as of any date of determination, any Project
owned by the Borrower or any of its Subsidiaries on which the construction of a
new income-producing building or buildings has been commenced and is continuing
or the Borrower’s pro rata share of any real estate asset owned by an Investment
Affiliate that is operated or intended to be operated as an office, medical
office, industrial or retail property and on which the construction of new
income-producing building or buildings has been commenced and is continuing. Any
such Project or real estate asset shall be treated as an Asset Under Development
until the earlier of eighteen (18) months after the date of completion of
construction or the achievement of an occupancy rate of eighty-five percent
(85%), unless the Borrower has made a one-time election to treat such Project or
real estate asset as a Stabilized Property (and no longer treat such Project or
real estate asset as an Asset Under Development).

“Authorized Officer” means any of James B. Connor, Ann C. Dee, Mark A. Denien,
Christopher L. Donovan, Neal A. Lewis or Mark J. Milnamow acting singly. The
list of Authorized Officers may be changed by a notice to Administrative Agent
from one of the Authorized Officers.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” is defined in the definition of “Defaulting Lender”.

“Borrower” is defined in the introductory paragraph hereto, and shall include
successors and permitted assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.10.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Advances, a day (other than a Saturday or Sunday) on which
banks generally are open in New York, New York for the conduct of substantially
all of their commercial lending activities and on which dealings in United
States dollars are carried on in the London interbank market and (ii) for all
other purposes, a day (other than a Saturday or Sunday) on which banks generally
are open in New York, New York for the conduct of substantially all of their
commercial lending activities.

 

4



--------------------------------------------------------------------------------

“Capital Expenditure Reserve Amount” means, for any quarter, $0.10 per square
foot multiplied by the total square footage of all in-service Projects owned by
the Borrower, the General Partner and their Subsidiaries as of the last day of
such quarter, as publicly reported in the consolidated quarterly or annual
financial statements of the General Partner, the Borrower and their Subsidiaries
included in the General Partner’s filings with the SEC on Forms 10Q or 10K,
divided by four.

“Capitalization Rate” means 6.0%.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP; provided, that,
notwithstanding the foregoing, any obligations relating to a lease that were
accounted for by a Person as an operating lease as of the Effective Date and any
similar lease entered into after the Effective Date by such Person shall be
accounted for as obligations relating to an operating lease and not as
obligations relating to a Capitalized Lease.

“Cash Equivalents” means, as of any date, (i) securities issued or directly and
fully guaranteed or insured by the United States Government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposit having maturities of not
more than one year from such date and issued by any domestic commercial bank
having (A) senior long-term unsecured debt rated at least A or the equivalent
thereof by S&P, A or the equivalent thereof by Fitch or A2 or the equivalent
thereof by Moody’s and (B) capital and surplus in excess of $500,000,000, and
(iii) commercial paper rated at least A-2 or the equivalent thereof by S&P, at
least A-2 or the equivalent thereof by Fitch or P-2 or the equivalent thereof by
Moody’s and in any such case maturing within three hundred and sixty (360) days
from such date.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law or governmental
or quasi-governmental rule, regulation or treaty, (b) any change in any law or
governmental or quasi-governmental rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental
Authority; provided that notwithstanding anything

 

5



--------------------------------------------------------------------------------

herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

“Class” when used in reference to any Loan or Advance, refers to whether such
Loan or the Loans comprising such Advance are Revolving Loans or New Term Loans
(if any).

“Closing Date” means the date of this Agreement.

“Co-Agents” means the Co-Agents identified in the cover page to this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, with respect to each Lender, its Revolving Credit Commitment
and/or its New Term Loan Commitment, as the context may require.

“Communications” is defined in Section 14.1(b).

“Competitive Bid Borrowing Notice” is defined in Section 2.15(f).

“Competitive Bid Lender” means a Revolving Credit Lender or Designated Lender
which has a Competitive Bid Loan outstanding.

“Competitive Bid Loan” is a Loan made pursuant to Section 2.15 hereof.

“Competitive Bid Note” means the promissory note payable to the order of each
Revolving Credit Lender in the form attached hereto as Exhibit B-2 to be used to
evidence any Competitive Bid Loans which such Revolving Credit Lender elects to
make (collectively, the “Competitive Bid Notes”).

“Competitive Bid Quote” means a response submitted by a Revolving Credit Lender
to the Administrative Agent or the Borrower, as the case may be with respect to
an Invitation for Competitive Bid Quotes in the form attached as Exhibit C-3.

“Competitive Bid Quote Request” means a written request from Borrower to
Administrative Agent in the form attached as Exhibit C-1.

“Competitive LIBOR Margin” means, with respect to any Competitive Bid Loan for a
LIBOR Interest Period, the percentage established in the applicable Competitive
Bid Quote which is to be used to determine the interest rate applicable to such
Competitive Bid Loan.

“Condemnation” is defined in Section 8.9.

 

6



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Secured Indebtedness” means, as of any date of determination, the
sum of (a) the aggregate principal amount of all Indebtedness of the General
Partner, the Borrower and their respective Subsidiaries outstanding at such date
which is secured by a Lien on any asset of the General Partner, the Borrower or
any of their respective Subsidiaries and (b) the excess, if any, of (i) the
aggregate principal amount of all Unsecured Indebtedness of the Subsidiaries of
the General Partner or the Borrower over (ii) $5,000,000, determined on a
consolidated basis in accordance with GAAP and (c) the General Partner’s and
Borrower’s pro rata share of any secured debt in Investment Affiliates.

“Consolidated Total Indebtedness” means, as of any date of determination, all
Indebtedness of the General Partner, the Borrower and their respective
Subsidiaries outstanding at such date, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Unsecured Indebtedness” means, as of any date of determination,
the sum of the aggregate principal amount of all Funded Debt of the General
Partner, the Borrower and their wholly-owned Subsidiaries outstanding at such
date which does not constitute Consolidated Secured Indebtedness of such
Persons. Notwithstanding the foregoing, Consolidated Unsecured Indebtedness
shall include any Funded Debt that is secured only by a pledge of Equity
Interests.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the General Partner, the Borrower or any of their
Subsidiaries, are treated as a single employer under Section 414 of the Code.

“Conversion/Continuation Notice” is defined in Section 2.11.

“Credit Extension” means the making of an Advance or the issuance of a Facility
Letter of Credit.

“Debt Service” means, for any fiscal quarter, Interest Expense plus scheduled
principal amortization payments (excluding balloon payments).

“Default” means a Default described in Article VIII.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Facility Letters of Credit within three (3) Business Days of
the date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank (if
applicable), or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under any other agreements with any Person in which it
commits to extend credit,

 

7



--------------------------------------------------------------------------------

unless, in the case of such a statement with respect to another agreement, such
Lender has affirmed in writing to the Borrower and the Administrative Agent that
it intends to comply with its obligations under this Agreement, (c) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, (d) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment (a “Bankruptcy
Event”), (e) become the subject of a Bail-In Action or (f) has failed, within
three (3) Business Days after request by the Borrower or the General Partner,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Facility Letters of Credit under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (e) upon the Borrower’s or the General Partner’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in such
Lender or parent company thereof by a Governmental Authority or agency thereof
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Designated Lender” means any Person who has been designated by a Revolving
Credit Lender to fund Competitive Bid Loans.

“Designating Lender” is defined in Section 13.4.

“Designation Agreement” means a designation agreement entered into by a
Revolving Credit Lender (other than a Designated Lender) and a Designated
Lender, and accepted by the Administrative Agent and Borrower, in substantially
the form of Exhibit I hereto.

“Earnings From Service Operations” means the sum of “general contractor revenue”
minus “general contractor costs” plus revenues from other service fee-based
services, such as property management, asset management and construction
management minus “service operations general expenses” plus gains (or minus
losses) from “disposition of build-for-sale properties”, as each of such terms
is reported on the consolidated financial statements of the General Partner, the
Borrower and their Subsidiaries.

 

8



--------------------------------------------------------------------------------

“EBITDA” means operating income before extraordinary and non-recurring items,
non-cash impairment charges, losses/gains on sales of Properties that are not
merchant building Properties, gains on merchant building Properties to the
extent of impairment charges previously taken in connection with such merchant
building Properties, equity in earnings of Investment Affiliates and minority
interest in earnings, as reported by the General Partner, the Borrower and their
Subsidiaries in accordance with GAAP, plus (i) Interest Expense (excluding the
General Partner’s and the Borrower’s pro rata share of interest expense of
Investment Affiliates), depreciation, amortization and income tax (if any)
expense plus (ii) (without redundancy) the General Partner’s and the Borrower’s
pro rata share of Net Operating Income from Investment Affiliates. For avoidance
of doubt, “non-recurring items” include, but is not limited to, gains and losses
on early retirement or extinguishment of debt; severance and other restructuring
charges; and transaction costs of acquisitions that are not permitted to be
capitalized. Notwithstanding the above, gains on merchant build Properties
representing greater than 5% of EBITDA will be excluded from the calculation of
EBITDA.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions precedent in Section 5.1
have been satisfied or waived (in accordance with Section 9.2).

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Ground Lease” means a ground lease that (i) (a) provides for the fee
interest to be mortgaged as additional security for any leasehold mortgage at
the option of the tenant, so long as there is no superior mortgage on the fee
interest, (b) contains an option for the tenant to purchase the fee interest at
a nominal sum, so long as such option can be collaterally assigned to a lender
and there is no superior mortgage on the fee interest or (c) contains notice
rights, default cure rights, bankruptcy new lease rights and other customary
provisions in the lease (or provides for similar provisions in a separate
agreement) that taken as a whole would constitute a financeable ground lease to
a prudent institutional lender in the business of making commercial real estate
loans, and (ii) in the case of clause (i) (a) or (c) above, has a minimum
remaining term of thirty (30) years, including tenant controlled renewal or
extension options, as of the date of determination. The Eligible Ground Leases
as of the date of this Agreement are listed on Schedule EG.

 

9



--------------------------------------------------------------------------------

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other requirements of law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect, in each case to the extent the
foregoing are applicable to the General Partner, the Borrower or any Subsidiary
or any of their respective assets or Projects.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Value” means, with respect to any Subsidiary of the General Partner or
the Borrower, Net Operating Income of the assets of such Subsidiary for the
preceding quarter multiplied by four and capitalized at the Capitalization Rate
less any Indebtedness of such Subsidiary or, in the case of assets acquired by
such Subsidiary after the Closing Date and for a period of one year after
acquisition, the purchase price of such asset less any Indebtedness at such
Subsidiary attributable to such asset.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Excluded Advance” means any Advance of Revolving Loans which is solely
refinancing an existing Advance of Revolving Loans and is not increasing the
aggregate outstanding principal amount of Revolving Loans hereunder (including,
for the avoidance of doubt, a conversion of Revolving Loans from one Type to
another Type or a continuation of a LIBOR Loan).

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.7) or (ii) such Lender changes its lending office,
except in each case to

 

10



--------------------------------------------------------------------------------

the extent that, pursuant to Section 4.5, amounts with respect to such Taxes
were payable either to such Lender’s assignor immediately before such Lender
acquired the applicable interest in a Loan or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.5(f) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” is defined in the recitals hereto.

“Facility” means the Revolving Credit Facility and/or the New Term Loan
Facility, as the context may require.

“Facility Fee” is defined in Section 2.5.

“Facility Fee Rate” is defined in Section 2.5.

“Facility Letter of Credit” means a Letter of Credit issued hereunder upon the
application of the Borrower.

“Facility Letter of Credit Fee” is defined in Section 3.12(a).

“Facility Letter of Credit Exposure” means, at any time, the sum of the Facility
Letter of Credit Obligations at such time. The Facility Letter of Credit
Exposure of any Revolving Credit Lender at any time shall be its Revolving
Credit Percentage of the total Facility Letter of Credit Exposure at such time.

“Facility Letter of Credit Obligations” means, as at the time of determination
thereof, all liabilities, whether actual or contingent, of the Borrower with
respect to Facility Letters of Credit, including the sum of (a) the
Reimbursement Obligations and (b) the aggregate undrawn face amount of the then
outstanding Facility Letters of Credit.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero.

“Fixed Charges” means, for any fiscal quarter, Debt Service for such quarter
plus Preferred Dividends.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

11



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, with respect to any Person, the sum, without duplication,
of (a) all indebtedness of such Person for borrowed money, (b) all obligations
of such Person for the deferred purchase price of property or services (other
than (i) earn-out obligations or similar contingent consideration and
(ii) current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
and (d) all Capitalized Lease Obligations. For the avoidance of doubt, Funded
Debt shall not include Guarantee Obligations or reimbursement obligations in
respect of letters of credit.

“Funded Percentage” means, the Revolving Credit Funded Percentage or the New
Term Loan Funded Percentage, as the context may require.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.4.

“General Partner” is defined in the introductory paragraph hereto and shall
include successors and permitted assigns.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation

 

12



--------------------------------------------------------------------------------

relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith. Notwithstanding the foregoing, the term Guarantee Obligation shall only
include the portion of a Guarantee by the Borrower or the General Partner of
Indebtedness of an Investment Affiliate which is secured by a Lien on any assets
(“Investment Affiliate Debt”) that is greater than 50% of the value of the
properties securing the Investment Affiliate Debt (with value computed by
capitalizing the Property Operating Income from Stabilized Properties at the
Capitalization Rate, and for other properties at lower of GAAP book value or
appraised value based on appraisals received by the Borrower, if any); provided
that the aggregate amount so excluded as Guarantee Obligations cannot exceed
2.5% of Total Asset Value. For purposes of this definition, to the extent that
the Borrower is required to include any guarantees given on tax increment
financing (or any other type of public financing where a government entity
contributes to the project costs) and the amount contributed by the government
entity is deducted from the book value of the property in accordance with GAAP,
then the Borrower shall adjust the property value to exclude the deduction if
the Borrower is using GAAP book value to determine property value.

“Guarantor” is defined in the introductory paragraph hereto.

“Guaranty” means that certain Amended and Restated Guaranty of even date
herewith executed by the Guarantor in favor of the Administrative Agent, for the
ratable benefit of the Lenders, as it may be amended or modified and in effect
from time to time.

“Impacted Interest Period” has the meaning set forth in the definition of LIBOR
Base Rate.

“Increased Amount Date” is defined in Section 2.25.

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
(i) earn-out obligations or similar contingent consideration and (ii) current
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), to the extent such obligations constitute
indebtedness for the purposes of GAAP, (c) any other indebtedness of such Person
which is evidenced by a note, bond, debenture or similar instrument, (d) all
Capitalized Lease Obligations, (e) all obligations of such Person in respect of
acceptances issued or created for the account of such Person, (f) all Guarantee
Obligations of such Person (excluding in any calculation of consolidated
indebtedness of the Borrower, Guarantee Obligations of the Borrower in respect
of primary obligations of any Subsidiary), (g) all reimbursement obligations of
such Person for letters of credit and other contingent liabilities to the extent
not otherwise included under another clause of this definition, (h) Rate
Management Obligations, (i) all liabilities secured by any lien (other than
liens for taxes not yet due and payable) on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof, (j) any repurchase obligation or liability of such Person or
any of its Subsidiaries with respect to accounts or notes receivable sold by
such Person or any of its

 

13



--------------------------------------------------------------------------------

Subsidiaries, (k) any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person, (l) such Person’s pro rata share of
debt in Investment Affiliates and (m) any loans where such Person is liable as a
general partner.

“Indemnified Parties” means the Arrangers and the Administrative Agent.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise included
under clause (a) immediately above, Other Taxes.

“Indemnitee” is defined in Section 10.6.

“Interest Expense” means all interest expense of the General Partner, the
Borrower and their Subsidiaries determined in accordance with GAAP plus (i) the
General Partner’s and the Borrower’s pro rata share of interest expense in
Investment Affiliates, (ii) capitalized interest not covered by an interest
reserve from a loan facility, (iii) 100% of any accrued, or paid interest
incurred on any obligation for which the Borrower or the General Partner is
wholly or partially liable under repayment, interest carry, or performance
guarantees, or other relevant liabilities, provided that (x) no expense shall be
included more than once in such calculation even if it falls within more than
one of the foregoing categories and (y) all non-cash interest expense shall be
excluded from the definition of Interest Expense.

“Interest Period” means a LIBOR Interest Period or Absolute Interest Period.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for U.S. Dollars that
is shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for
the shortest period (for which that LIBO Screen Rate is available for U.S.
Dollars) that exceeds the Impacted Interest Period, in each case, at such time.

“Investment Affiliate” means any Person in which the General Partner or the
Borrower, directly or indirectly, has an ownership interest, whose financial
results are not consolidated under GAAP with the financial results of the
General Partner or the Borrower on the consolidated financial statements of the
General Partner or the Borrower.

“Investment Affiliate Debt” has the meaning set forth in the definition of
Guarantee Obligation.

“Invitation for Competitive Bid Quotes” means a written notice to the Revolving
Credit Lenders from the Administrative Agent in the form attached as Exhibit C-2
for Competitive Bid Loans made pursuant to Section 2.15.

“Issuance Date” is defined in Section 3.4(a).

 

14



--------------------------------------------------------------------------------

“Issuance Notice” is defined in Section 3.4(c).

“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit and its successors in such capacity.
As of the Closing Date, the permitted Issuing Banks are JPMCB, Wells Fargo Bank,
N.A., The Bank of Nova Scotia and Regions Bank. Any Issuing Bank may, in its
discretion, arrange for a Facility Letter of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include such Affiliate.
Each reference herein to the Issuing Bank shall mean all of the Issuing Banks,
each Issuing Bank, any Issuing Bank or the applicable Issuing Bank, as the
context may require.

“JPMCB” is defined in the introductory paragraph hereto.

“LC Payment Date” is defined in Section 3.5.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lenders” means the Revolving Credit Lenders and/or the New Term Loan Lenders,
as the context may require.

“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Letter of Credit Collateral” is defined in Section 3.14(b).

“Letter of Credit Collateral Account” is defined in Section 3.14(a).

“Letter of Credit Commitment” means as to any Issuing Bank (i) the amount set
forth opposite such Issuing Bank’s name as its Letter of Credit Commitment on
Schedule L hereof or (ii) if such Issuing Bank has entered into an Assignment
and Assumption, the amount set forth for such Lender as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 13.3.

“Letter of Credit Request” is defined in Section 3.4(a).

“LIBOR Advance” means an Advance which bears interest at a LIBOR Rate, whether a
ratable Advance based on the LIBOR Applicable Margin or a Competitive Bid Loan
based on a Competitive LIBOR Margin.

 

15



--------------------------------------------------------------------------------

“LIBOR Applicable Margin” means, as of any date with respect to any LIBOR
Interest Period, the Applicable Margin in effect for such LIBOR Interest Period
as determined in accordance with Section 2.4 hereof.

“LIBOR Base Rate” means, with respect to any LIBOR Advance for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars) for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and provided,
further, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBOR Base Rate shall
be the Interpolated Rate, provided, that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“LIBOR Interest Period” means with respect to a LIBOR Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement. Such LIBOR Interest Period shall end on (but
exclude) the day which corresponds numerically to such date one, two, three or
six months thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month, such
LIBOR Interest Period shall end on the last Business Day of such next, second,
third or sixth succeeding month. If a LIBOR Interest Period would otherwise end
on a day which is not a Business Day, such LIBOR Interest Period shall end on
the next succeeding Business Day, provided, however, that if said next
succeeding Business Day falls in a new calendar month, such LIBOR Interest
Period shall end on the immediately preceding Business Day. In no event shall a
LIBOR Interest Period extend beyond the then current Termination Date.

“LIBOR Loan” means a Loan which bears interest at a LIBOR Rate.

“LIBOR Rate” means, with respect to a LIBOR Advance for the relevant LIBOR
Interest Period, the sum of (i) the quotient of (a) the LIBOR Base Rate
applicable to such LIBOR Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such LIBOR Interest Period,
plus (ii) the LIBOR Applicable Margin in effect on the day that such LIBOR Base
Rate was determined. The LIBOR Rate shall be rounded to the next higher multiple
of 1/100 of 1% if the rate is not a multiple of 1/100 of 1%.

“LIBO Screen Rate” has the meaning set forth in the definition of LIBOR Base
Rate.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

16



--------------------------------------------------------------------------------

“Loan” means a Revolving Loan and/or a New Term Loan.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Subsidiary
Guaranties, and any other document from time to time evidencing or securing
indebtedness or obligations incurred by the General Partner or the Borrower
under this Agreement, as any of the foregoing may be amended or modified from
time to time.

“Major Acquisition” means any transaction or series of related transactions for
the purpose of the acquisition (including, without limitation, a merger or
consolidation or any other combination with another Person) by one or more of
the Borrower and its Subsidiaries of properties or assets of a Person for a
purchase price in excess of 5% of Total Asset Value.

“Managing Agent” means the managing agent(s) identified in the cover page to
this Agreement.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, financial condition or results of operations of the General Partner,
the Borrower and their Subsidiaries, taken as a whole, (ii) the ability of the
General Partner or the Borrower to perform their obligations under the Loan
Documents, or (iii) the validity or enforceability of any of the Loan Documents
or the rights or remedies of the Administrative Agent or the Lenders thereunder.

“Material Indebtedness” means any Indebtedness (excluding Indebtedness, or any
portion thereof, that is “non-recourse” (as defined below)) of the General
Partner, the Borrower or their Wholly-Owned Subsidiaries in an outstanding
principal amount of $50,000,000 or more in the aggregate. For purposes this
definition, the term “non-recourse” shall mean Indebtedness for which the
General Partner, the Borrower or any Wholly-Owned Subsidiary is not liable other
than (i) as to its interest in a specifically identified property or asset and
(ii) with respect to fraud, misappropriation, and other customary “bad act
carve-outs” under the applicable agreements relating to such Indebtedness, but
only so long as no such “bad act carve-out” event has occurred.

“Material Subsidiary” means a Subsidiary owning assets with a value greater than
$2,000,000.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the Loans and as provided for herein or in the Notes or other
Loan Documents, under the laws of such state or states whose laws are held by
any court of competent jurisdiction to govern the interest rate provisions of
the Loans.

 

17



--------------------------------------------------------------------------------

“Modify” or “Modification” is defined in Section 3.1.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) of
ERISA to which contributions have been, or were required to have been made by
General Partner, Borrower, or any member of the Controlled Group, which is
covered by Title IV of ERISA.

“Net Operating Income” means, with respect to any Investment Affiliate or
Subsidiary, for any period, such entity’s operating income minus all operating
expenses (as determined in accordance with GAAP) incurred in connection with and
directly attributable to the generation of such operating income but excluding
interest expense and other debt service charges and any non-cash charges such as
depreciation or amortization of financing costs.

“New Revolving Credit Commitments” is defined in Section 2.25.

“New Revolving Lender” is defined in Section 2.25.

“New Term Loan Commitments” is defined in Section 2.25.

“New Term Loan Facility” is defined in Section 2.25.

“New Term Loan Funded Percentage” means, with respect to any New Term Loan
Lender at any time, a percentage equal to a fraction the numerator of which is
the amount actually disbursed and outstanding to Borrower by such New Term Loan
Lender at such time, and the denominator of which is the total amount disbursed
and outstanding to Borrower by all of the New Term Loan Lenders at such time.

“New Term Loan Lender” is defined in Section 2.25.

“New Term Loans” is defined in Section 2.25.

“Note” means a Competitive Bid Note and/or a Revolving Credit Note, as the
context may require.

“Notice of Assignment” is defined in Section 13.3.2.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

18



--------------------------------------------------------------------------------

“Obligations” means the Advances, the Facility Letter of Credit Obligations and
all accrued and unpaid fees and all other obligations of Borrower to the
Administrative Agent or the Lenders arising under this Agreement or any of the
other Loan Documents.

“OFAC” means the Office of Foreign Assets Control, United States Department of
Treasury.

“Other Agents” is defined in Section 10.15.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.7).

“Outstanding Credit Exposure” means the Outstanding Revolving Credit Exposure
and/or the Outstanding New Term Loan Exposure.

“Outstanding New Term Loan Exposure” means, as to any New Term Loan Lender at
any time, the aggregate principal amount of its New Term Loans outstanding at
such time.

“Outstanding Revolving Credit Exposure” means, as to any Revolving Credit Lender
at any time, the sum of (i) the aggregate principal amount of its Revolving
Loans outstanding at such time, plus (ii) an amount equal to its Revolving
Credit Percentage of the Facility Letter of Credit Obligations at such time.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight LIBOR borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

“Participant Register” is defined in Section 13.2.4.

“Participants” is defined in Section 13.2.1.

“Payment Date” means, with respect to the payment of interest accrued on any ABR
Advance, the first Business Day of each calendar month.

 

19



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Percentage” means the Revolving Credit Percentage and/or the New Term Loan
Funded Percentage, as the context may require.

“Permitted Liens” are defined in Section 7.15.

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the General Partner, the Borrower or any member of the Controlled
Group may have any liability.

“Preferred Dividends” shall mean, for any period, without duplication of such
amounts as constitute intercompany debts or distributions, the sum of
(a) dividends or distributions due and payable or accrued during such period on
preferred stock issued by General Partner or a Subsidiary, and (b) distributions
which are the functional equivalent of preferred dividends (i.e., which the
issuer is required to make prior to distributions on another class or other
classes of partnership interests) and which are due and payable or accrued
during such period on preferred partnership interests issued by Borrower or any
other Subsidiary.

“Pre-Stabilized Property” means, as of any date of determination, any
income-producing Project, or the Borrower’s pro rata share of any
income-producing real estate asset owned or operated by an Investment Affiliate
and operated or intended to be operated as an office, medical office, industrial
or retail property, in which construction has been completed for more than 18
months but which has not yet achieved an occupancy rate of eighty-five percent
(85%). Any such Project or income-producing real estate asset shall be treated
as a Pre-Stabilized Property until it achieves an occupancy rate of eighty-five
percent (85%), unless the Borrower has made a one-time election to treat such
Project or income-producing real estate asset as a Stabilized Property or
income-producing real estate asset (and no longer treat such Project or
income-producing real estate asset as a Pre-Stabilized Property).

“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by Administrative Agent or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

“Project” means any real estate asset owned or operated by the Borrower or any
Subsidiary and operated or intended to be operated as an office, medical office,
industrial or retail property.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Property Operating Income” means, with respect to any Project or other real
estate asset, for any period, earnings from rental operations (computed in
accordance with GAAP) attributable to such Project or other real estate asset
plus depreciation, amortization and interest expense for such period, and, if
such period is less than a year, adjusted by straight lining various ordinary
operating expenses which are payable less frequently than once during every such
period (e.g. real estate taxes and insurance).

 

20



--------------------------------------------------------------------------------

“Purchasers” is defined in Section 13.3.1.

“Rate Management Obligations” of a Person means any and all payment obligations
of such Person then due under (i) any and all Rate Management Transactions, and
(ii) any and all cancellations, buybacks, reversals, terminations or assignments
of any Rate Management Transactions, in each case net of liabilities owed by the
counterparties thereto and net of any collateral consisting of cash, cash
equivalents or letters of credit held solely for such payment obligations.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower or any
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

“Register” is defined in Section 13.3.4.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Revolving Credit Lenders, the Issuing Bank and the
Administrative Agent in respect of all unreimbursed payments or disbursements
made by the Revolving Credit Lenders, the Issuing Bank and the Agent under or in
respect of the Facility Letters of Credit.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

21



--------------------------------------------------------------------------------

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event, provided, however, that a failure to
meet the minimum funding standard of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.

“Required Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the New Term Loans (if any) or the total Revolving Credit
Commitments, as the case may be, outstanding under such Facility (or, in the
case of the Revolving Credit Facility, after any termination of the Revolving
Credit Commitments, the holders of more than 50% of the total Revolving Loans);
provided that, in the event any Lender shall be a Defaulting Lender, then for so
long as such Lender is a Defaulting Lender, “Required Facility Lenders” means
Lenders (excluding all Defaulting Lenders) having more than 50% of the total New
Term Loans or the total Revolving Credit Commitments (or total Revolving Loans),
as the case may be, outstanding under such Facility (excluding the New Term
Loans, Revolving Credit Commitments and Revolving Loans, as applicable, of all
Defaulting Lenders).

“Required Lenders” means Lenders having in the aggregate greater than 50% of the
aggregate amount of (x) the Aggregate Revolving Credit Commitment or, if the
Aggregate Revolving Credit Commitment has been terminated, the aggregate
Outstanding Revolving Credit Exposure plus (y) the outstanding New Term Loans
(if any); provided, however, that no Defaulting Lender shall be permitted to
vote on any matter requiring the vote of the Required Lenders and for purposes
of determining the Required Lenders, the Commitments of such Lender or the
unpaid principal amount of Loans evidenced by Notes held by such Lender, as
applicable, shall not be counted.

“Reserve Requirement” means, with respect to a LIBOR Interest Period, the
maximum aggregate reserve requirement on Eurocurrency liabilities.

“Revolving Credit Commitment” means, for each Revolving Credit Lender, (a) the
obligation of such Revolving Credit Lender to make Revolving Loans to, and
participate in Facility Letters of Credit issued upon the application of, the
Borrower in an aggregate amount not exceeding the amount set forth on Schedule L
hereto or as set forth in any Notice of Assignment relating to any assignment
that has become effective pursuant to Section 13.3.2, as such amount may be
modified from time to time pursuant to the terms hereof or (b) any New Revolving
Credit Commitment of such Revolving Credit Lender.

“Revolving Credit Facility” means the Revolving Credit Commitments and the
Revolving Loans, including the Competitive Bid Loans.

“Revolving Credit Funded Percentage” means, with respect to any Revolving Credit
Lender at any time, a percentage equal to a fraction the numerator of which is
the amount actually disbursed and outstanding to Borrower by such Revolving
Credit Lender at such time (including Competitive Bid Loans), and the
denominator of which is the total amount disbursed and outstanding to Borrower
by all of the Revolving Credit Lenders at such time (including Competitive Bid
Loans).

 

22



--------------------------------------------------------------------------------

“Revolving Credit Lenders” means the lending institutions listed on the
signature pages of this Agreement that hold a Revolving Credit Commitment as set
forth on Schedule L, their respective successors and assigns and any other
lending institutions that subsequently become parties to this Agreement in
connection with the Revolving Credit Facility and except when used in reference
to an obligation of the Revolving Credit Lenders which is based on their
Revolving Credit Percentage of the Aggregate Revolving Credit Commitment, each
Designated Lender.

“Revolving Credit Note” means a promissory note, in substantially the form of
Exhibit B-1 hereto, duly executed by the Borrower and payable to the order of a
Revolving Credit Lender in the amount of its Revolving Credit Commitment,
including any amendment, modification, renewal or replacement of such promissory
note.

“Revolving Credit Percentage” means, with respect to any Revolving Credit
Lender, the percentage of the Aggregate Revolving Credit Commitments represented
by such Revolving Credit Lender’s Revolving Credit Commitment; provided that
solely for the purposes of Section 2.24(c) when a Defaulting Lender with respect
to the Revolving Credit Facility shall exist, “Revolving Credit Percentage”
shall mean the percentage of the Aggregate Revolving Credit Commitments
(disregarding any such Defaulting Lender’s Revolving Credit Commitment)
represented by such Revolving Credit Lender’s Revolving Credit Commitment. If
the Revolving Credit Commitments have terminated or expired, the Revolving
Credit Percentages shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments.

“Revolving Credit Termination Date” means January 30, 2022 or any earlier date
on which the Aggregate Revolving Credit Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof. The Borrower may extend the
originally scheduled Revolving Credit Termination Date on two (2) occasions for
a period of up to six (6) months per extension provided that (x) the Borrower
provides written notice of such extension at least thirty (30) days but not more
than ninety (90) days prior to the then scheduled Revolving Credit Termination
Date, (y) no Default exists on the date of such notice, and (z) the Borrower
pays an extension fee for each extension equal to 0.075% of the Aggregate
Revolving Credit Commitment by or on the then scheduled Revolving Credit
Termination Date.

“Revolving Loan” means, with respect to a Revolving Credit Lender, such
Revolving Credit Lender’s portion of any Advance made in connection with the
Revolving Credit Facility.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. federal government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state in which the Borrower or any Subsidiary conducts operations, or Her
Majesty’s Treasury of the United Kingdom.

 

23



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, any country, region or territory which
is itself the subject or target of any full-scope (non-list based) Sanctions (at
the time of this Agreement, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union, any European Union member state in which the Borrower or any Subsidiary
conducts operations or Her Majesty’s Treasury of the United Kingdom or
(b) unless otherwise authorized by OFAC, any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned 50 percent or more by
any such Person or Persons described in the foregoing clauses (a) or (b).

“SEC” means the Securities and Exchange Commission.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Single Employer Plan” means a Plan maintained by the General Partner or the
Borrower or any member of the Controlled Group for employees of the General
Partner or the Borrower or any member of the Controlled Group.

“Stabilized Property” means, as of any date of determination, any
income-producing Project or the Borrower’s pro rata share of any
income-producing real estate asset owned or operated by an Investment Affiliate
and operated or intended to be operated as an office, medical office, industrial
or retail property in which construction of improvements has been completed and
which has achieved an occupancy rate of 85%.

“Subsidiary” means, as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person,
including all subsidiaries consolidated pursuant to GAAP (other than
subsidiaries that are so consolidated due to being determined as the primary
beneficiary of a variable interest entity, as defined by GAAP, and do not
otherwise meet the control tests described above). Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower or the General Partner.

“Subsidiary Guarantor” means a Subsidiary of the Borrower or the General Partner
which executes and delivers a Subsidiary Guaranty so that the Project owned by
such Subsidiary shall qualify as an Unencumbered Asset. The Subsidiary
Guarantors as of the date of this Agreement are listed on Schedule SG.

“Subsidiary Guaranty” means any guaranty executed and delivered by any
Subsidiary Guarantor, substantially in the form of Exhibit K, as the same may be
amended, supplemented or otherwise modified from time to time.

 

24



--------------------------------------------------------------------------------

“Substantial Portion” means, with respect to the Property of the General
Partner, the Borrower or their Subsidiaries, taken as a whole, Property which
(i) represents more than 25% of the consolidated assets of the General Partner,
the Borrower and their Subsidiaries as disclosed on the most recently issued
quarterly consolidated financial statements of the General Partner, the Borrower
and their Subsidiaries, or (ii) is responsible for more than 25% of the
consolidated net sales of the General Partner, the Borrower and their
Subsidiaries as reflected in the financial statements referred to in clause
(i) above.

“Syndication Agent” means the Syndication Agent identified on the cover page of
this Agreement.

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, and its successors.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the Revolving Credit Termination Date and/or the
maturity date of any New Term Loans, as the context so requires.

“Total Asset Value” means the sum without duplication of: (a) Total Property
Operating Income for all Stabilized Properties for the preceding quarter
multiplied by four, capitalized at the Capitalization Rate, plus (b) Earnings
From Service Operations for the preceding 12 full calendar months capitalized at
12.5%, plus (c) 100% of the GAAP book value of Assets Under Development plus
(d) 50% of the GAAP book value of Pre-Stabilized Assets, plus (e) the GAAP book
value of Acquisition Assets plus (f) the amount of any Unrestricted Cash and
Cash Equivalents (excluding restricted tenant security deposits, cash pledged to
secure letters of credit and other indebtedness and other restricted deposits);
provided that any amount of Unrestricted Cash and Cash Equivalents netted
against Consolidated Total Indebtedness or Consolidated Secured Indebtedness per
Sections 7.20 (ii) or (iv) shall be excluded from the calculation of Total Asset
Value, plus (g) the lower of book value or appraised value based on appraisals
received by the Borrower, if any, of land not under development. The amount
described in clause (b) excludes gains on merchant build Properties from
Earnings From Service Operations, and the amount described in clause (c) cannot
exceed 10% of Total Asset Value. For purposes of this definition, if the
Borrower has included guarantees related to any tax increment financing (or any
other type of public financing where a government entity contributes to the
project costs) as described in the definition of “Guarantee Obligation”, then
the Total Asset Value of any Project subject to such financing shall be adjusted
to exclude the related deduction in book value of such Project if the Borrower
is using GAAP book value to determine the Total Asset Value of such Project.

For purposes of determining Total Asset Value, the contributions to Total Asset
Value from investments in (i) land not under development,
(ii) non-office/medical office/industrial/retail property holdings (excluding
cash), (iii) stock holdings, (iv) mortgages, (v) passive non-real estate
investments, and (vi) joint ventures and partnerships, will be capped as
follows: (1) the Total Asset Value attributable to the first category (land not
under

 

25



--------------------------------------------------------------------------------

development) shall not exceed 13% of Total Asset Value, (2) the Total Asset
Value attributable to any one of categories (ii) through (v) shall not exceed
10% of Total Asset Value, (3) the Total Asset Value attributable to the sixth
category (joint ventures and partnerships) shall not exceed 25% of Total Asset
Value, and (4) the Total Asset Value attributable to all the foregoing
investment categories will be limited, in the aggregate, to not more than 30% of
Total Asset Value. Notwithstanding the foregoing Borrower shall be permitted to
include investments in assets based in Canada or Mexico in the determination of
Total Asset Value provided the leases on those assets are paid in United States
Dollars or Canadian Dollars and Total Asset Value attributable to same shall not
exceed 10% of Total Asset Value.

For purposes of the preceding paragraph, non-revenue-generating investments and
non-Project-revenue-generating assets will be valued at the lower of GAAP book
value or appraised value based on appraisals received by the Borrower, if any.

“Total Property Operating Income” means the sum of (i) earnings from rental
operations (computed in accordance with GAAP) plus depreciation, amortization
and interest expense (adjusted for any acquisitions and divestitures), and
(ii) (without redundancy) the Borrower’s pro rata share of Net Operating Income
from Investment Affiliates. The earnings from rental operations shall be
adjusted to include pro forma earnings (as substantiated to the satisfaction of
the Administrative Agent) for an entire quarter for any property acquired or
placed in service during the quarter and to exclude earnings during such quarter
from any property not owned as of the end of the quarter.

“Transferee” is defined in Section 13.5.

“Type” means, with respect to any Advance, its nature as an ABR Advance or a
LIBOR Advance.

“Unencumbered Asset” means, with respect to any Project which is in service, as
of the end of any fiscal quarter, the circumstance that such asset on such date
(a) is not subject to any Liens or claims (including restrictions on
transferability or assignability) of any kind (including any such Lien, claim or
restriction imposed by the organizational documents of the Borrower or any
Subsidiary, but excluding Permitted Liens other than those identified in
Sections 7.15(v) and (vi)), (b) is not subject to any agreement (including
(i) any agreement governing Indebtedness incurred in order to finance or
refinance the acquisition of such asset, and (ii) if applicable, the
organizational documents of the Borrower or any Subsidiary) which prohibits or
limits the ability of the General Partner, the Borrower or any of their
Subsidiaries to create, incur, assume or suffer to exist any Lien upon any
assets or Capital Stock of the General Partner, the Borrower or any of their
Subsidiaries, and (c) is not subject to any agreement (including any agreement
governing Indebtedness incurred in order to finance or refinance the acquisition
of such asset) which entitles any Person to the benefit of any Lien (but
excluding Permitted Liens other than those identified in Sections 7.15(v) and
(vi)) on any assets or Capital Stock of the General Partner, the Borrower or any
of their Subsidiaries, or would entitle any Person to the benefit of any Lien
(but excluding Permitted Liens other than those identified in Sections 7.15(v)
and (vi)) on such assets or Capital Stock upon the occurrence of any contingency
(including, without limitation, pursuant to an “equal and ratable” clause),
(d) is 100% owned in fee simple or ground-leased under an Eligible Ground Lease
by (i) the Borrower, (ii) a Subsidiary Guarantor

 

26



--------------------------------------------------------------------------------

or (iii) a Wholly-Owned Subsidiary of the Borrower (x) that is not a Guarantor,
(y) that is not liable for any Indebtedness (including any guarantees of
Indebtedness of another Person) and (z) that is not the subject of an event of
the type described in Sections 8.7 or 8.8 (an “Unencumbered Property
Subsidiary”), and (e) is in compliance with the representations in Section 6.20.
For the purposes of this Agreement, any Property of a Subsidiary shall not be
deemed to be unencumbered unless both (i) such Property and (ii) all Capital
Stock of such Subsidiary held by the General Partner or the Borrower is
unencumbered.

“Unencumbered Property Subsidiary” has the meaning set forth in the definition
of Unencumbered Asset.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using the
Plan’s on-going actuarial assumptions.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the sum of (a) the aggregate amount of Unrestricted cash then held by the
Borrower or any of its consolidated Subsidiaries and (b) the aggregate amount of
Unrestricted Cash Equivalents (valued at the lower of cost and fair market
value) then held by the Borrower or any of its consolidated Subsidiaries. As
used in this definition, “Unrestricted” means the specified asset is not subject
to any Liens or claims of any kind in favor of any Person (other than Liens in
favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of setoff).

“Unsecured Indebtedness” means Indebtedness that is not secured by a Lien.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.5(f)(ii)(B)(3).

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly Owned Subsidiaries of
such Person or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

27



--------------------------------------------------------------------------------

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

THE CREDIT

2.1. Commitments. From and including the date of this Agreement and prior to the
Revolving Credit Termination Date, each Revolving Credit Lender severally, and
not jointly, agrees, subject to the terms and conditions set forth in this
Agreement, to make Revolving Loans denominated in U.S. Dollars to the Borrower
from time to time prior to the Revolving Credit Termination Date, provided that
the making of any such Revolving Loan will not cause the total of the
outstanding principal balance of all Revolving Loans (including Competitive Bid
Loans) and the Facility Letter of Credit Obligations to exceed the Aggregate
Revolving Credit Commitment. Except for Competitive Bid Loans, each Revolving
Credit Lender shall fund its Revolving Credit Percentage of each Advance of
Revolving Loans and no Revolving Credit Lender will be required to fund any
amount, which when aggregated with such Revolving Credit Lender’s Revolving
Credit Percentage of: (i) all other Advances of Revolving Loans (other than
Competitive Bid Loans) then outstanding and, (ii) Facility Letter of Credit
Obligations would exceed such Lender’s Revolving Credit Commitment. Subject to
the terms of this Agreement, the Borrower may borrow, repay and reborrow at any
time prior to the Revolving Credit Termination Date. The Revolving Credit
Commitments of each Lender to lend hereunder shall expire on the Revolving
Credit Termination Date.

2.2. Final Principal Payments. The Borrower promises to pay and shall pay all
outstanding Advances of Revolving Loans and all other unpaid Obligations in
connection with the Revolving Credit Facility in full on the Revolving Credit
Termination Date.

2.3. Loans. Each Advance of Revolving Loans hereunder shall consist of Revolving
Loans made from the several Revolving Credit Lenders ratably in proportion to
the ratio that their respective Revolving Credit Commitments bear to the
Aggregate Revolving Credit Commitment except for Competitive Bid Loans made in
accordance with Section 2.15. The Advances of Revolving Loans may be ABR
Advances or LIBOR Advances, or a combination thereof, selected by the Borrower
in accordance with Sections 2.10 and 2.11.

2.4. Applicable Margins. The ABR Applicable Margin and the LIBOR Applicable
Margin to be used in calculating the interest rate applicable to different Types
of Advances shall vary from time to time in accordance with the long-term
unsecured debt ratings of the Borrower as set forth in the table attached as
Exhibit A for the Revolving Credit Facility. In the event that a rating agency
shall discontinue its ratings of the REIT industry or the Borrower, a mutually
agreeable substitute rating agency may be selected by the Required Lenders and
the Borrower.

If a rating agency downgrade or discontinuance results in an increase in an ABR
Applicable Margin, a LIBOR Applicable Margin or Facility Fee Rate and if such
downgrade or discontinuance is reversed and the affected Applicable Margin or
Facility Fee Rate is restored within ninety (90) days thereafter, at the
Borrower’s request, the Borrower shall receive a credit against interest next
due the applicable Lenders equal to interest accrued from time to time during
such period of downgrade or discontinuance and actually paid by the Borrower on
the Advances at the differential between such Applicable Margins, and the
differential of the Facility Fees, if applicable, paid during such period of
downgrade.

 

28



--------------------------------------------------------------------------------

If a rating agency upgrade results in a decrease in an ABR Applicable Margin, a
LIBOR Applicable Margin or Facility Fee Rate and if such upgrade is reversed and
the affected Applicable Margin or Facility Fee Rate is restored within ninety
(90) days thereafter, the Borrower shall be required to pay an amount to the
applicable Lenders equal to the interest differential on the Advances and the
differential of the Facility Fees during such period of upgrade.

2.5. Facility Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Credit Lender a facility fee (the “Facility Fee”)
calculated at a per annum percentage (“Facility Fee Rate”) of the total
Aggregate Revolving Credit Commitment. The Facility Fee Rate shall vary from
time to time based on the Borrower’s long term unsecured debt rating as set
forth in the table attached hereto as Exhibit A, and determined in a manner
consistent with the provisions of Section 2.4 relating to Applicable Margins,
and the Facility Fee shall be payable quarterly in arrears on the last day of
each calendar quarter hereafter beginning December 31, 2017 and on the Revolving
Credit Termination Date.

2.6. Other Fees. The Borrower will pay to the Arrangers, to the Administrative
Agent and to Administrative Agent for the benefit of the Lenders on or before
the date hereof the fees specified in that certain Fee Letter dated August 2,
2017.

2.7. Voluntary Reduction of Aggregate Revolving Credit Commitment Amount. Upon
at least fifteen (15) days prior irrevocable written notice (or telephone notice
promptly confirmed in writing) to the Administrative Agent, the Borrower shall
have the right, without premium or penalty, to terminate permanently the
Aggregate Revolving Credit Commitment in whole or in part provided that
(a) Borrower may not reduce the Aggregate Revolving Credit Commitment below the
Allocated Facility Amount at the time of such requested reduction, and (b) any
such partial termination shall be in the minimum aggregate amount of Five
Million Dollars ($5,000,000.00) or any integral multiple of Five Million Dollars
($5,000,000.00) in excess thereof. Any partial termination of the Aggregate
Revolving Credit Commitment shall be applied pro rata to each Lender’s Revolving
Credit Commitment.

2.8. Minimum Amount of Each Advance. Each LIBOR Advance shall be in the minimum
amount of $2,000,000 (and in multiples of $1,000,000 if in excess thereof), and
each ABR Advance shall be in the minimum amount of $1,000,000 (and in multiples
of $500,000 if in excess thereof), provided, however, that any ABR Advance may
be in the amount of the unused Aggregate Revolving Credit Commitment.

2.9. Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all or any part of outstanding ABR Advances provided
Administrative Agent receives notice of the payment by 10:00 a.m. Chicago time
and the payment by 3:00 p.m. Chicago time. The Administrative Agent will notify
the Lenders by 11:00 a.m. of any such notice received. The Borrower may from
time to time pay a LIBOR Advance, provided a LIBOR Advance may not be paid prior
to the last day of the applicable Interest Period unless

 

29



--------------------------------------------------------------------------------

accompanied by any amount due pursuant to Section 4.4. A Competitive Bid Loan
may not be paid prior to its maturity (unless agreed to by the Lender providing
such Competitive Bid Loan), provided, however, that if a Competitive Bid Loan
becomes due prior to its stated maturity due to acceleration of the Obligations,
then payment of such Competitive Bid Loan shall be accompanied by any amount due
pursuant to Section 4.4. Any New Term Loan that is repaid may not be reborrowed.

2.10. Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each LIBOR
Advance, the Interest Period applicable to each Advance from time to time. The
Borrower shall give the Administrative Agent irrevocable notice (a “Borrowing
Notice”) (i) not later than 10:00 a.m. Chicago time on the Borrowing Date of
each ABR Advance, (ii) not later than 10:00 a.m. Chicago time, at least three
(3) Business Days before the Borrowing Date for each LIBOR Advance, specifying:

 

  (a) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (b) the aggregate amount of such Advance,

 

  (c) the Class of such Advance,

 

  (d) the Type of Advance selected, and

 

  (e) in the case of each LIBOR Advance, the Interest Period applicable thereto.

Not later than noon (or 2:00 p.m., in the case of an ABR Advance requested on
such Borrowing Date) (Chicago time) on each Borrowing Date, each applicable
Lender shall make available its Loan or Loans, in funds immediately available in
Chicago to the Administrative Agent at its address specified pursuant to Article
XIV. The applicable Lenders shall not be obligated to match fund their LIBOR
Advances. The Administrative Agent will make the funds so received from the
Lenders available to the Borrower on such Business Day.

No Interest Period may end after the applicable Termination Date and, unless all
of the applicable Lenders otherwise agree in writing, in no event may there be
more than seven (7) different Interest Periods for LIBOR Advances (other than
Competitive Bid Loans) outstanding at any one time for any Class of Advance.

2.11. Conversion and Continuation of Outstanding Advances. ABR Advances shall
continue as ABR Advances unless and until such ABR Advances are converted into
LIBOR Advances. Each LIBOR Advance shall continue as a LIBOR Advance until the
end of the then applicable Interest Period therefor, at which time such LIBOR
Advance shall be automatically converted into an ABR Advance unless the Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice
requesting that, at the end of such Interest Period, such LIBOR Advance continue
as a LIBOR Advance for the same or another Interest Period. Subject to the terms
of Section 2.8, the Borrower may elect from time to time to convert all or any
part of an Advance of any Type into any other Type of Advance; provided that any
conversion of any LIBOR Advance shall be made on, and only on, the last day of
the Interest Period applicable thereto. The Borrower shall give the
Administrative Agent irrevocable notice (a

 

30



--------------------------------------------------------------------------------

“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a LIBOR Advance not later than 10:00 a.m. (Chicago time) on the
Business Day of the requested conversion or continuation, in the case of a
conversion into an ABR Advance, or three (3) Business Days, in the case of a
conversion into or continuation of a LIBOR Advance, prior to the date of the
requested conversion or continuation, specifying:

(i) the requested date which shall be a Business Day, of such conversion or
continuation;

(ii) the aggregate amount, Class and Type of the Advance which is to be
converted or continued; and

(iii) the amount, Class and Type(s) of Advance(s) into which such Advance is to
be converted or continued and, in the case of a conversion into or continuation
of a LIBOR Advance, the duration of the Interest Period applicable thereto.

2.12. Changes in Interest Rate, Etc. Each ABR Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or is converted from a LIBOR Advance into an ABR Advance
pursuant to Section 2.11 to but excluding the date it becomes due or is
converted into a LIBOR Advance pursuant to Section 2.11 hereof, at a rate per
annum equal to the applicable ABR Rate for such day. Changes in the rate of
interest on that portion of any Advance maintained as an ABR Advance will take
effect simultaneously with each change in the Alternate Base Rate. Each LIBOR
Advance shall bear interest from and including the first day of the Interest
Period applicable thereto to (but not including) the last day of such Interest
Period at the interest rate determined as applicable to such LIBOR Advance.

2.13. Rates Applicable After Default. Notwithstanding anything to the contrary
contained in Section 2.10, 2.11 or 2.12, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 9.2 requiring unanimous consent of the
Lenders under a Facility to changes in interest rates with respect to such
Facility), declare that no Advance may be made as, converted into or continued
beyond its current term as a LIBOR Advance. During the continuance of a Default
the Required Lenders may, at their option, by notice to the Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.2 requiring unanimous consent of the Lenders under a
Facility to changes in interest rates with respect to such Facility), declare
that (i) each LIBOR Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum and (ii) each ABR Advance shall bear interest at a rate
per annum equal to the ABR Rate otherwise applicable to the ABR Advance plus
2% per annum and the Facility Letter of Credit Fee shall increase by 2% per
annum; provided that such rates and increase in the Facility Letter of Credit
Fee shall become applicable automatically without notice to the Borrower or an
election or action by the Administrative Agent or any Lender if a Default occurs
under Section 8.7 or Section 8.8, or a Default occurs relating to the payment of
principal or interest, unless waived by the Required Lenders.

 

31



--------------------------------------------------------------------------------

2.14. [Reserved].

2.15. Competitive Bid Loans.

(a) Competitive Bid Option. In addition to ratable Advances pursuant to
Section 2.3, but subject to the terms and conditions of this Agreement
(including, without limitation the limitation set forth in Section 2.1 as to the
maximum amount of all Revolving Loans and the Facility Letter of Credit
Obligations not exceeding the Aggregate Revolving Credit Commitment), the
Borrower may, as set forth in this Section 2.15, request the Revolving Credit
Lenders, prior to the Revolving Credit Termination Date, to make offers for
Competitive Bid Loans to the Borrower. Each Revolving Credit Lender may, but
shall have no obligation to, make such offers and the Borrower may, but shall
have no obligation to, accept any such offers in the manner set forth in this
Section 2.15. Competitive Bid Loans shall be evidenced by the Competitive Bid
Notes.

(b) Competitive Bid Quote Request. When the Borrower wishes to request offers to
make Competitive Bid Loans under this Section 2.15, it shall transmit to the
Administrative Agent by telecopy a Competitive Bid Quote Request substantially
in the form of Exhibit C-1 hereto so as to be received no later than (i) 10:00
a.m. (Chicago time) at least five (5) Business Days prior to the Borrowing Date
proposed therein, in the case of a request for a Competitive LIBOR Margin or
(ii) 9:00 a.m. (Chicago time) at least one (1) Business Day prior to the
Borrowing Date proposed therein, in the case of a request for an Absolute Rate
specifying:

(i) the proposed Borrowing Date for the proposed Competitive Bid Loan,

(ii) the requested aggregate principal amount of such Competitive Bid Loan which
must be at least $5,000,000 and an integral multiple of $1,000,000,

(iii) whether the Competitive Bid Quotes requested are to set forth a
Competitive LIBOR Margin or an Absolute Rate, or both, and

(iv) the LIBOR Interest Period, if a Competitive LIBOR Margin is requested, or
the Absolute Interest Period, if an Absolute Rate is requested.

The Borrower may request offers to make Competitive Bid Loans for more than one
(1) (but not more than five (5)) Interest Periods in a single Competitive Bid
Quote Request. No Competitive Bid Quote Request shall be given within five
(5) Business Days (or such other number of days as the Borrower and the
Administrative Agent may agree) of any other Competitive Bid Quote Request. A
Competitive Bid Quote Request that does not conform substantially to the form of
Exhibit C-1 hereto shall be rejected, and the Administrative Agent shall
promptly notify the Borrower of such rejection by telecopy.

(c) Invitation for Competitive Bid Quotes. Promptly and in any event before the
close of business on the same Business Day of receipt of a Competitive Bid Quote
Request that is not rejected pursuant to Section 2.15(b), the Administrative
Agent shall send to each of the Revolving Credit Lenders by telecopy an
Invitation for Competitive Bid Quotes substantially in the form of Exhibit C-2
hereto, which shall constitute an invitation by the Borrower to each Revolving
Credit Lender to submit Competitive Bid Quotes offering to make the Competitive
Bid Loans to which such Competitive Bid Quote Request relates in accordance with
this Section 2.15.

 

32



--------------------------------------------------------------------------------

(d) Submission and Contents of Competitive Bid Quotes.

(i) Each Revolving Credit Lender may, in its sole discretion, submit a
Competitive Bid Quote containing an offer or offers to make Competitive Bid
Loans in response to any Invitation for Competitive Bid Quotes. Each Competitive
Bid Quote must comply with the requirements of this Section 2.15(d) and must be
submitted to the Administrative Agent by telex or telecopy at its offices not
later than (a) 9:00 a.m. (Chicago time) at least three (3) Business Days prior
to the proposed Borrowing Date, in the case of a request for a Competitive LIBOR
Margin or (b) 9:00 a.m. (Chicago time) on the proposed Borrowing Date, in the
case of a request for an Absolute Rate (or, in either case upon reasonable prior
notice to the Revolving Credit Lenders, such other time and rate as the Borrower
and the Administrative Agent may agree); provided that Competitive Bid Quotes
submitted by the Administrative Agent may only be submitted if the
Administrative Agent notifies the Borrower of the terms of the Offer or Offers
contained therein no later than sixty (60) minutes prior to the latest time at
which the relevant Competitive Bid Quotes must be submitted by the other
Revolving Credit Lenders. Subject to the Borrower’s compliance with all other
conditions to disbursement herein, any Competitive Bid Quote so made shall be
irrevocable except with the written consent of the Administrative Agent given on
the instructions of the Borrower.

(ii) Each Competitive Bid Quote shall be in substantially the form of Exhibit
C-3 hereto and shall in any case specify:

(1) the proposed Borrowing Date, which shall be the same as that set forth in
the applicable Invitation for Competitive Bid Quotes,

(2) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount (x) may be greater than, less than or
equal to the Revolving Credit Commitment of the quoting Revolving Credit Lender,
(y) must be at least $5,000,000 and an integral multiple of $1,000,000, and
(z) may not exceed the principal amount of Competitive Bid Loans for which
offers are requested,

(3) as applicable, the Competitive LIBOR Margin and Absolute Rate offered for
each such Competitive Bid Loan,

(4) the minimum amount, if any, of the Competitive Bid Loan which may be
accepted by the Borrower, and

(5) the identity of the quoting Revolving Credit Lender, provided that such
Competitive Bid Loan may be funded by such Revolving Credit Lender’s Designated
Lender as provided in Section 2.15(j), regardless of whether that is specified
in the Competitive Bid Quote.

 

33



--------------------------------------------------------------------------------

(iii) The Administrative Agent shall reject any Competitive Bid Quote that:

(1) is not substantially in the form of Exhibit C-3 hereto or does not specify
all of the information required by Section 2.15(d)(ii),

(2) contains qualifying, conditional or similar language, other than any such
language contained in Exhibit C-3 hereto,

(3) proposes terms other than or in addition to those set forth in the
applicable Invitation for Competitive Bid Quotes, or

(4) arrives after the time set forth in Section 2.15(d)(i).

If any Competitive Bid Quote shall be rejected pursuant to this
Section 2.15(d)(iii), then the Administrative Agent shall notify the relevant
Revolving Credit Lender of such rejection as soon as practical.

(e) Notice to Borrower. The Administrative Agent shall promptly notify the
Borrower of the terms (i) of any Competitive Bid Quote submitted by a Revolving
Credit Lender that is in accordance with Section 2.15(d) and (ii) of any
Competitive Bid Quote that amends, modifies or is otherwise inconsistent with a
previous Competitive Bid Quote submitted by such Revolving Credit Lender with
respect to the same Competitive Bid Quote Request. Any such subsequent
Competitive Bid Quote shall be disregarded by the Administrative Agent unless
such subsequent Competitive Bid Quote specifically states that it is submitted
solely to correct a manifest error in such former Competitive Bid Quote. The
Administrative Agent’s notice to the Borrower shall specify the aggregate
principal amount of Competitive Bid Loans for which offers have been received
for each Interest Period specified in the related Competitive Bid Quote Request
and the respective principal amounts and Competitive LIBOR Margins or Absolute
Rate, as the case may be, so offered.

 

34



--------------------------------------------------------------------------------

(f) Acceptance and Notice by Borrower. Not later than (i) 10:00 a.m. (Chicago
time) at least three (3) Business Days prior to the proposed Borrowing Date in
the case of a request for a Competitive LIBOR Margin or (ii) 10:00 a.m. (Chicago
time) on the proposed Borrowing Date, in the case of a request for an Absolute
Rate (or, in either case upon reasonable prior notice to the Revolving Credit
Lenders, such other time and date as the Borrower and the Administrative Agent
may agree), the Borrower shall notify the Administrative Agent of its acceptance
or rejection of the offers so notified to it pursuant to Section 2.15(e);
provided, however, that the failure by the Borrower to give such notice to the
Administrative Agent shall be deemed to be a rejection of all such offers. In
the case of acceptance, such notice (a “Competitive Bid Borrowing Notice”) shall
specify the aggregate principal amount of offers for each Interest Period that
are accepted. The Borrower may accept any Competitive Bid Quote in whole or in
part (subject to the terms of Section 2.15(d)(iii)); provided that:

(i) the aggregate principal amount of all Competitive Bid Loans to be disbursed
on a given Borrowing Date may not exceed the applicable amount set forth in the
related Competitive Bid Quote Request,

(ii) acceptance of offers may only be made on the basis of ascending Competitive
LIBOR Margins or Absolute Rates, as the case may be, and

(iii) the Borrower may not accept any offer that is described in
Section 2.15(d)(iii) or that otherwise fails to comply with the requirements of
this Agreement.

(g) Allocation by Administrative Agent. If offers are made by two (2) or more
Revolving Credit Lenders with the same Competitive LIBOR Margins or Absolute
Rates, as the case may be, for a greater aggregate principal amount than the
amount in respect of which offers are accepted for the related Interest Period,
the principal amount of Competitive Bid Loans in respect of which such offers
are accepted shall be allocated by the Administrative Agent among such Revolving
Credit Lenders as nearly as possible (in such multiples, not greater than
$1,000,000, as the Administrative Agent may deem appropriate) in proportion to
the aggregate principal amount of such offers provided, however, that no
Revolving Credit Lender shall be allocated any Competitive Bid Loan which is
less than the minimum amount which such Revolving Credit Lender has indicated
that it is willing to accept. Allocations by the Administrative Agent of the
amounts of Competitive Bid Loans shall be conclusive in the absence of manifest
error. The Administrative Agent shall promptly, but in any event on the same
Business Day, notify each Revolving Credit Lender of its receipt of a
Competitive Bid Borrowing Notice and the principal amounts of the Competitive
Bid Loans allocated to each participating Revolving Credit Lender.

(h) Administration Fee. The Borrower hereby agrees to pay to the Administrative
Agent an administration fee of $2,500 per each Competitive Bid Quote Request
transmitted by the Borrower to the Administrative Agent pursuant to
Section 2.15(b). Such administration fee shall be payable monthly in arrears on
the first Business Day of each month and on the Revolving Credit Termination
Date (or such earlier date on which the Aggregate Revolving Credit Commitment
shall terminate or be cancelled) for any period then ending for which such fee,
if any, shall not have been theretofore paid.

(i) Other Terms. Any Competitive Bid Loan shall not reduce the Revolving Credit
Commitment of the Revolving Credit Lender making such Competitive Bid Loan, and
each such Revolving Credit Lender shall continue to be obligated to fund its
full Revolving Credit Percentage of all pro rata Advances of Revolving Loans and
participate in Facility Letters of Credit under the Revolving Credit Facility.
In no event can the aggregate amount of all Competitive Bid Loans at any time
exceed fifty percent (50%) of the then Aggregate Revolving Credit Commitment.
Competitive Bid Loans shall not be prepaid prior to the end of the applicable
Interest Period. Competitive Bid Loans may not be continued and, if not repaid
at the end of the Interest Period applicable thereto, shall (subject to the
conditions set forth in this Agreement) be replaced by new Competitive Bid Loans
made in accordance with this Section 2.15 or by ratable Advances of Revolving
Loans in accordance with Section 2.11.

 

35



--------------------------------------------------------------------------------

(j) Designated Lenders. A Revolving Credit Lender may designate its Designated
Lender to fund a Competitive Bid Loan on its behalf as described in
Section 2.15(d)(ii)(5). Any Designated Lender which funds a Competitive Bid Loan
shall on and after the time of such funding become the obligee under such
Competitive Bid Loan and be entitled to receive payment thereof when due. No
Revolving Credit Lender shall be relieved of its obligation to fund a
Competitive Bid Loan, and no Designated Lender shall assume such obligation,
prior to the time such Competitive Bid Loan is funded.

2.16. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIV, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (Chicago time) on the date when due and shall be applied by
the Administrative Agent among the applicable Lenders in accordance with the
Class or Type of Obligation being paid. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered by the
Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at such Lender’s address specified pursuant to
Article XIV or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender promptly, which payment is expected to be
made to such Lender by the close of business on the same Business Day received
by Administrative Agent if received by noon (Chicago time) but shall in any
event not be made to such Lender later than the next Business Day, provided that
the Administrative Agent shall pay to each such Lender interest thereon, at the
lesser of (i) the Federal Funds Effective Rate and (ii) the rate of interest
applicable to such Loans, from the Business Day such funds are received by the
Administrative Agent in immediately available funds (provided, if such funds are
not received by the Administrative Agent by noon (Chicago time), such period
shall commence on the Business Day immediately following the day such funds are
received) until such funds are paid to each such Lender. The Administrative
Agent is hereby authorized to charge the account of the Borrower maintained with
Administrative Agent for each payment of any of the Obligations as it becomes
due hereunder.

2.17. Notes; Telephonic Notices. Each Lender is hereby authorized to record the
principal amount of each of its Loans and each repayment on the schedule
attached to each of its Notes, provided, however, that the failure to so record
shall not affect the Borrower’s obligations under such Note. Each Lender’s books
and records, including without limitation, the information, if any, recorded by
the Lender on the Schedule attached to each of its Notes, shall be deemed to be
prima facia correct. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of the Borrower. The Borrower agrees to deliver
promptly to the Administrative Agent a written confirmation signed by an
Authorized Officer of each telephonic notice, if such confirmation is requested
by the Administrative Agent or any Lender. If the written confirmation differs
in any material respect from the action taken by the Administrative Agent and
the applicable Lenders, the records of the Administrative Agent and such Lenders
shall govern absent manifest error.

 

36



--------------------------------------------------------------------------------

2.18. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
ABR Advance shall be payable on each Payment Date, commencing with the first
such date to occur after the date hereof, on any date on which such ABR Advance
is prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on that portion of the outstanding principal amount of any ABR Advance
converted into a LIBOR Advance on a day other than a Payment Date shall be
payable on the date of conversion. Interest accrued on each LIBOR Advance shall
be payable on the last day of its applicable Interest Period, on any date on
which such LIBOR Advance is prepaid, whether by acceleration or otherwise, and
at maturity. Interest accrued on each LIBOR Advance having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period. Interest accruing at the rate
set forth in Section 2.13 shall be payable on demand. Interest, Facility Fees
and Facility Letter of Credit Fees shall be calculated for actual days elapsed
on the basis of a 360-day year. Interest shall be payable for the day an Advance
is made but not for the day of any payment on the amount paid if payment is
received prior to noon (Chicago time) at the place of payment. If any payment of
principal of or interest on an Advance shall become due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.

2.19. Notification of Advances, Interest Rates and Prepayments. Promptly after
receipt thereof (but in no event later than 11:00 a.m. (Chicago time) on the
proposed Borrowing Date for an ABR Advance or three (3) Business Days prior to
the proposed Borrowing Date for a LIBOR Advance) the Administrative Agent will
notify each applicable Lender of the contents of each Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it hereunder.
The Administrative Agent will notify each applicable Lender of the interest rate
applicable to each LIBOR Advance promptly upon determination of such interest
rate and will give each applicable Lender prompt notice of each change in the
Alternate Base Rate.

2.20. Lending Installations. Each Lender may book its Loans and, if applicable,
its participation in Facility Letters of Credit at any Lending Installation
selected by such Lender and may change its Lending Installation from time to
time. All terms of this Agreement shall apply to any such Lending Installation
and the Notes shall be deemed held by each Lender for the benefit of such
Lending Installation. Each Lender may, by written or telex notice to the
Administrative Agent and the Borrower, designate a Lending Installation through
which Loans will be made by it or, if applicable, Facility Letters of Credit
will be issued by it and for whose account Loan payments or payments with
respect to Facility Letters of Credit are to be made.

2.21. Non-Receipt of Funds by the Administrative Agent. (a) Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the

 

37



--------------------------------------------------------------------------------

Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a rate per annum equal to (i) in the case of
payment by a Lender, the Federal Funds Effective Rate for such day or (ii) in
the case of payment by the Borrower, the interest rate applicable to the
relevant Loan.

(b) Notwithstanding anything to the contrary in Section 2.23, if any Lender
shall fail to make any payment required to be made by it pursuant to Sections
2.10, 2.14, 2.21(a), 3.5, 3.11 or 11.8 hereof, then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent or the
Issuing Bank, if applicable, to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) so
long as such Lender has unsatisfied obligations under such Sections, hold any
such amounts in a segregated account as cash collateral for, and application to,
any such unsatisfied obligations or any contingent reimbursement obligations of
such Lender with respect to then outstanding Facility Letters of Credit; in the
case of each of (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

2.22. Usury. This Agreement and each Note are subject to the express condition
that at no time shall the Borrower be obligated or required to pay interest on
the principal balance of the Loans at a rate which could subject any Lender
(including any Designated Lender) to either civil or criminal liability as a
result of being in excess of the Maximum Legal Rate. If by the terms of this
Agreement or the Loan Documents, the Borrower is at any time required or
obligated to pay interest on the principal balance due hereunder at a rate in
excess of the Maximum Legal Rate, the interest rate or the rate of interest set
forth in Section 2.13, as the case may be, shall be deemed to be immediately
reduced to the Maximum Legal Rate and all previous payments in excess of the
Maximum Legal Rate shall be deemed to have been payments in reduction of
principal and not on account of the interest due hereunder. All sums paid or
agreed to be paid to a Lender for the use, forbearance, or detention of the sums
due under the Loans, shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loans until payment in full so that the rate or amount of interest on
account of the Loans does not exceed the Maximum Legal Rate of interest from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

2.23. Applications of Moneys Received. (a) After the occurrence and during the
continuance of a Default, all moneys collected or received by the Administrative
Agent on account of the Revolving Credit Facility directly or indirectly, shall
be applied in the following order of priority with respect to each payment so
collected or received:

(i) to the payment of all reasonable costs incurred in the collection of such
moneys of which the Administrative Agent shall have given notice to the
Borrower;

(ii) to the reimbursement of any yield protection due to the Revolving Credit
Lenders in accordance with Section 4.1;

 

38



--------------------------------------------------------------------------------

(iii) (A) to the payment of any fee due pursuant to Section 3.12(b) in
connection with the issuance of a Facility Letter of Credit to the Issuing Bank,
(B) subject to Section 2.24, to the payment of the Facility Fee to the Revolving
Credit Lenders, if then due, in accordance with their respective Revolving
Credit Percentages and (C) to the payment of the Administrative Agent’s fee to
the Administrative Agent if then due;

(iv)(a) in case the entire unpaid principal of the Obligations in connection
with the Revolving Credit Facility shall not have become due and payable, the
whole amount received as interest and the Facility Letter of Credit Fee then due
to the Revolving Credit Lenders (other than Defaulting Lenders) as their
respective Revolving Credit Percentages appear (except to the extent there are
Competitive Bid Loans outstanding in which event the full amount of interest
attributable to the Competitive Bid Loans shall be payable to the Competitive
Bid Lenders, unless the Competitive Bid Lender shall be a Defaulting Lender),
and the whole amount, if any, received as principal then due to the Revolving
Credit Lenders as their respective Revolving Credit Funded Percentages appear,
or (b) in case the entire unpaid principal of the Obligations in connection with
the Revolving Credit Facility shall have become due and payable, as a result of
a Default or otherwise, to the payment of the whole amount then due and payable
on the Revolving Loans for principal, together with interest thereon or the rate
of interest set forth in Section 2.13 or the interest rate, as applicable, to
the Revolving Credit Lenders (other than Defaulting Lenders) as their respective
Revolving Credit Funded Percentages appear until paid in full and then to the
Letter of Credit Collateral Account until the full amount of Facility Letter of
Credit Obligations is on deposit therein;

(v) subject to Section 2.24, to the payment of any principal, interest and fees
due to each Defaulting Lender in connection with the Revolving Credit Facility
(provided that Administrative Agent shall have the right to setoff against such
sums any amounts due from such Defaulting Lender); and

(vi) to the payment of all other Obligations owing to the Revolving Credit
Lenders.

(b) After the occurrence and during the continuance of a Default, all moneys
collected or received by the Administrative Agent on account of a New Term Loan
Facility directly or indirectly, shall be applied in the following order of
priority with respect to each payment so collected or received:

(i) to the payment of all reasonable costs incurred in the collection of such
moneys of which the Administrative Agent shall have given notice to the
Borrower;

(ii) to the reimbursement of any yield protection due to the New Term Loan
Lenders under such New Term Loan Facility in accordance with Section 4.1;

 

39



--------------------------------------------------------------------------------

(iii) to the payment of the Administrative Agent’s fee to the Administrative
Agent if then due;

(iv) (a) in case the entire unpaid principal of the Obligations in connection
with such New Term Loan Facility shall not have become due and payable, the
whole amount received as interest then due to such New Term Loan Lenders (other
than Defaulting Lenders) as their respective New Term Loan Funded Percentages
appear, and the whole amount, if any, received as principal then due to such New
Term Loan Lenders, to such New Term Loan Lenders as their respective New Term
Loan Funded Percentages appear, or (b) in case the entire unpaid principal of
the Obligations in connection with such New Term Loan Facility shall have become
due and payable, as a result of a Default or otherwise, to the payment of the
whole amount then due and payable on such New Term Loans for principal, together
with interest thereon at the rate of interest set forth in Section 2.13 or the
interest rate, as applicable, to such New Term Loan Lenders (other than
Defaulting Lenders) as their respective New Term Loan Funded Percentages appear
until paid in full;

(v) subject to Section 2.24, to the payment of any principal, interest and fees
due to each Defaulting Lender in connection with the New Term Loan Facility
(provided that Administrative Agent shall have the right to setoff against such
sums any amounts due from such Defaulting Lender); and

(vi) to the payment of all other Obligations owing to such New Term Loan
Lenders.

(c) After the occurrence and during the continuance of a Default, if the
Administrative Agent collects or receives any moneys and is unable to determine
to which Facility such moneys should be applied, the Administrative Agent shall
apply such funds in the following order of priority with respect to each payment
so collected or received:

(i) to the payment of all reasonable costs incurred in the collection of such
moneys of which the Administrative Agent shall have given notice to the
Borrower;

(ii) to the reimbursement of any yield protection due to the Lenders in
accordance with Section 4.1;

(iii) to the payment of the Administrative Agent’s fee to the Administrative
Agent if then due; and

(iv) to the New Term Loan Lenders and the Revolving Credit Lenders on a pro-rata
basis in accordance with the outstanding principal amount of any New Term Loans
and the Revolving Loans for further application to any New Term Loan Facility or
the Revolving Credit Facility in accordance with paragraph (a) or (b) above, as
applicable.

 

40



--------------------------------------------------------------------------------

2.24. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unused portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.5, and fees shall
continue to accrue on the used portion of the Revolving Credit Commitment of
such Defaulting Lender pursuant to Section 2.5, but shall not be payable to such
Defaulting Lender by the Borrower until such Defaulting Lender ceases to be a
Defaulting Lender;

(b) the Commitments and Outstanding Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.2), provided that any waiver,
amendment or modification that increases a Commitment of a Defaulting Lender,
forgives all or any portion of the principal amount of any Loan or reimbursement
obligation or interest thereon owing to a Defaulting Lender, reduces the
Applicable Margin on the underlying interest rate options owing to a Defaulting
Lender or extends a Termination Date shall require the consent of such
Defaulting Lender;

(c) if any Facility Letter of Credit Exposure exists at the time a Revolving
Credit Lender becomes a Defaulting Lender then:

(i) all or any part of such Facility Letter of Credit Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Credit Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Outstanding Revolving Credit Exposures plus such
Defaulting Lender’s Facility Letter of Credit Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Credit Commitments, (y) the sum of each
non-Defaulting Lender’s Outstanding Revolving Credit Exposures would not exceed
its Revolving Credit Commitment and (z) the conditions set forth in Section 5.2
are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within five (5) Business Days
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender’s Facility Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 3.14 for so long as such Facility Letter of Credit Exposure is
outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Facility Letter of Credit Exposure pursuant to Section 2.24(c), the
Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.12(a) with respect to such Defaulting Lender’s Facility
Letter of Credit Exposure during the period such Defaulting Lender’s Facility
Letter of Credit Exposure is cash collateralized;

 

41



--------------------------------------------------------------------------------

(iv) if the Facility Letter of Credit Exposure of the non-Defaulting Lenders is
reallocated pursuant to Section 2.24(c), then the fees payable to the Revolving
Credit Lenders pursuant to Section 2.5 and Section 3.12(a) shall be adjusted in
accordance with such non-Defaulting Lenders’ Revolving Credit Percentages; or

(v) if any Defaulting Lender’s Facility Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to Section 2.24(c), then, without
prejudice to any rights or remedies of the Issuing Bank or any Revolving Credit
Lender hereunder, all Facility Fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Credit Commitment that was utilized by such Facility Letter
of Credit Exposure) and Facility Letter of Credit Fees payable under
Section 3.12(a) with respect to such Defaulting Lender’s Facility Letter of
Credit Exposure shall be payable to the Issuing Bank until such Facility Letter
of Credit Exposure is cash collateralized and/or reallocated; and

(d) so long as any Revolving Credit Lender is a Defaulting Lender, the Issuing
Bank shall not be required to issue, amend or increase any Facility Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Credit Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in the amount of the Defaulting
Lender’s Facility Letter of Credit Exposure in accordance with Section 2.24(c),
and participating interests in any such newly issued or increased Facility
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.24(c)(i) (and Defaulting Lenders shall not participate
therein).

If (i) a Bankruptcy Event or Bail-In Action with respect to a parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Facility Letter of Credit, unless the
related exposure and the Defaulting Lender’s then outstanding Facility Letter of
Credit Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders or the Issuing Bank shall have entered into arrangements
with the Borrower or such Lender, satisfactory to the Issuing Bank to defease
any risk to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, and, if applicable,
the Issuing Bank each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the Facility
Letter of Credit Exposure of the Revolving Credit Lenders shall be readjusted to
reflect the inclusion of such Revolving Credit Lender’s Revolving Credit
Commitment and on such date such Revolving Credit Lender shall purchase at par
such of the Revolving Loans of the other Revolving Credit Lenders (other than
Competitive Loans) as the Administrative shall determine may be necessary in
order for such Revolving Credit Lender to hold such Revolving Loans in
accordance with its Revolving Credit Percentage.

2.25. Incremental Loans. The Borrower may by written notice to the
Administrative Agent, elect to establish (i) one or more term loan commitments
(the “New Term Loan

 

42



--------------------------------------------------------------------------------

Commitments”) and/or (ii) one or more new revolving credit commitments (the “New
Revolving Credit Commitments”), in an aggregate amount for all New Term Loan
Commitments and New Revolving Credit Commitments up to $800,000,000. Each such
notice shall specify (A) the date (each, an “Increased Amount Date”) on which
the New Term Loan Commitments and/or New Revolving Credit Commitments shall be
effective, which shall be a date not less than five (5) Business Days after the
date on which such notice is delivered to the Administrative Agent, (B) the
amount of such New Term Loan Commitments and/or New Revolving Credit
Commitments, which must be at least $25,000,000, and (C) the identity of each
(x) Lender or (y) other Purchaser that has been approved in writing by the
Administrative Agent (which approval, in the case of the Administrative Agent,
will not be unreasonably withheld or delayed) and the Borrower (each such Lender
or Purchaser, a “New Term Loan Lender” or a “New Revolving Credit Lender”, as
applicable) to which such New Term Loan Commitments and/or New Revolving Credit
Commitments will be allocated and the amounts of such allocations; provided that
any Lender approached to provide all or a portion of the New Term Loan
Commitments and/or New Revolving Credit Commitments may elect or decline, in its
sole discretion, to provide a New Term Loan Commitment and/or a New Revolving
Credit Commitment. Such New Term Loan Commitments and/or New Revolving Credit
Commitments shall become effective as of such Increased Amount Date; provided
that, both before and after giving effect to such New Term Loan Commitments
and/or New Revolving Credit Commitments (1) no Default shall exist on such
Increased Amount Date before or after giving effect to such New Term Loan
Commitments and/or New Revolving Credit Commitments, as applicable; (2) both
before and after giving effect to the making of any New Term Loans and/or
Revolving Loans, each of the conditions set forth in Section 5.2 shall be
satisfied, unless waived by each New Term Loan Lender or New Revolving Credit
Lender, as applicable; (3) the Borrower shall be in pro forma compliance with
the covenants set forth in Section 7.20 after giving effect to such New Term
Loan Commitments and/or New Revolving Credit Commitments as of the last day of
the most recently ended fiscal quarter for which a compliance certificate has
been delivered pursuant to Section 7.1(v); (4) the New Term Loan Commitments
and/or New Revolving Credit Commitments shall be effected pursuant to one or
more Additional Credit Extension Amendments executed and delivered by the
Borrower, the New Term Loan Lender and/or the New Revolving Credit Lender and
the Administrative Agent, and each of which shall be recorded in the Register
(as defined in Section 13.3.4); and (5) the Borrower shall deliver to the
Administrative Agent evidence reasonably satisfactory to the Administrative
Agent that any increase to be effected under this Section 2.25 has been duly
authorized by all appropriate action and legal opinions (including in-house
opinions in lieu of opinions of outside counsel) if reasonably requested by the
Administrative Agent, consistent with those delivered on the Closing Date.

On any Increased Amount Date on which New Revolving Credit Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Credit Lenders shall assign to each of the New
Revolving Credit Lenders, and each of the New Revolving Credit Lenders shall
purchase from each of the Revolving Credit Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Revolving Credit Lenders and New Revolving Credit
Lenders ratably in accordance with their Revolving Credit Commitments after
giving effect to the addition of such New

 

43



--------------------------------------------------------------------------------

Revolving Credit Commitments to the Revolving Credit Commitments, (b) each New
Revolving Credit Commitment shall be deemed for all purposes a Revolving Credit
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Loan and (c) each New Revolving Credit Lender shall become a Lender
with respect to its New Revolving Credit Commitment and all matters relating
thereto.

On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
(i) each New Term Loan Lender shall make a Term Loan to the Borrower (a “New
Term Loan”, and together with the related New Term Loan Commitments, a “New Term
Loan Facility”) in an amount equal to its New Term Loan Commitment, and
(ii) each New Term Loan Lender shall become a Term Loan Lender hereunder with
respect to the New Term Loan Commitment and the New Term Loans made pursuant
thereto.

The Administrative Agent shall notify applicable Lenders promptly upon receipt
of the Borrower’s notice of each Increased Amount Date and in respect thereof
the New Term Loan Commitments and the New Term Loan Lenders and/or the New
Revolving Credit Commitments and the New Revolving Credit Lenders.

The terms of any New Term Loans (a) shall not provide for any amortization
payments on or prior to the Revolving Credit Termination Date, but may permit
voluntary prepayment, (b) shall provide that the applicable New Term Loan
maturity date shall be no earlier than the Revolving Credit Termination Date,
(c) shall provide that any guarantees provided in respect of the New Term Loans
shall also guarantee the other Obligations and (d) shall include such other
terms and pricing as may be agreed by the Borrower, the Administrative Agent and
the New Term Loan Lenders. The terms and provisions of the New Revolving Credit
Commitments shall be identical to the existing Revolving Credit Commitments. In
any event, the upfront fees applicable to the New Term Loans and/or the New
Revolving Credit Commitments shall be determined by the Borrower and the
applicable New Term Loan Lenders and/or New Revolving Credit Lenders and shall
be set forth in each applicable Additional Credit Extension Amendment. Each
Additional Credit Extension Amendment may, without the consent of any other
Lenders (unless the consent of such other Lenders is required by Section 9.2),
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provision of this Section 2.25, subject to approval by the Borrower and the
New Revolving Lenders or New Term Loan Lenders, as applicable, including without
limitation to (w) include the New Revolving Lenders and/or New Term Loan Lenders
as “Lenders” hereunder, (x) include the New Revolving Commitments and/or New
Term Loan Commitments as “Commitments” hereunder, (y) to include the New
Revolving Loans and/or New Term Loans as “Loans” hereunder, and (z) to include
the New Revolving Lenders, the New Revolving Commitments and the New Revolving
Loans and/or the New Term Loan Lenders, the New Term Loan Commitments and the
New Term Loans for purposes of the definition of “Required Lenders”; provided
however, that any amendments to Articles V through VIII, inclusive, that
adversely affect a Lender shall be subject to Section 9.2. All such amendments
and joinder agreements entered into with the Borrower and the New Revolving
Lenders or the New Term Loan Lenders, as applicable, by the Administrative Agent
shall be binding and conclusive on all Lenders.

 

44



--------------------------------------------------------------------------------

ARTICLE III

THE LETTER OF CREDIT SUBFACILITY

3.1. Obligations to Issue. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Borrower and the
General Partner herein set forth, the Issuing Bank hereby agrees to issue for
the account of Borrower, one or more Facility Letters of Credit in U.S. Dollars
in accordance with this Article III, and to renew, extend, increase, decrease,
or otherwise modify each Facility Letter of Credit (“Modify”, and each such
action, a “Modification”) from time to time during the period commencing on the
date hereof and ending on the Business Day prior to the Revolving Credit
Termination Date. Any Revolving Credit Lender shall have the right to decline to
be the Issuing Bank for a Facility Letter of Credit provided that if no other
Revolving Credit Lender agrees to be the Issuing Bank then Administrative Agent
shall agree to do so. Notwithstanding anything herein to the contrary, the
Issuing Bank shall have no obligation hereunder to issue, and shall not issue,
any Letter of Credit the proceeds of which would be made available to any Person
(i) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions and that would be prohibited by such Sanctions or (ii) in any manner
that would result in a violation of any Sanctions by any party to this
Agreement.

3.2. Types and Amounts. The Issuing Bank shall not have any obligation to:

(i) issue or Modify any Facility Letter of Credit if the aggregate maximum
amount then available for drawing under Letters of Credit issued by such Issuing
Bank, after giving effect to the Facility Letter of Credit or Modification
requested hereunder shall exceed any limit imposed by law or regulation upon
such Issuing Bank;

(ii) issue or Modify any Facility Letter of Credit if, after giving effect
thereto, (A) the Facility Letter of Credit Obligations would exceed $80,000,000
or the Allocated Facility Amount would exceed the Aggregate Revolving Credit
Commitment or the Outstanding Revolving Credit Exposure of any Lender would
exceed its Revolving Credit Commitment or (B) unless such Issuing Bank otherwise
consents, the Facility Letter of Credit Exposure of any Issuing Bank would
exceed its Letter of Credit Commitment;

(iii) issue any Facility Letter of Credit having an expiration date after the
Revolving Credit Termination Date; provided that (a) a Facility Letter of Credit
may contain a provision providing for automatic extension of the expiration date
in the absence of a non-renewal from the Administrative Agent, but in no event
shall any such provision permit the extension of the expiration date of such
Facility Letter of Credit beyond the Revolving Credit Termination Date except in
accordance with clause (b) of this proviso, and (b) the Issuing Bank may issue a
Facility Letter of Credit having an expiration date which is after the Revolving
Credit Termination Date so long as such expiration date is not later than the
first anniversary of the Revolving Credit Termination Date and the Borrower
complies with Sections 3.13 and 3.14 hereof; or

 

45



--------------------------------------------------------------------------------

(iv) issue any Facility Letter of Credit having an expiration date which is more
than fifteen (15) months after the date of its issuance; provided that (a) a
Facility Letter of Credit may contain a provision providing for automatic
extension of the expiration date in the absence of a non-renewal from the
Administrative Agent, but in no event shall any such provision permit the
extension of the expiration date of such Facility Letter of Credit beyond the
Revolving Credit Termination Date except in accordance with clause (b) of this
proviso, and (b) the Issuing Bank may issue a Facility Letter of Credit having
an expiration date which is after the Revolving Credit Termination Date so long
as such expiration date is not later than the first anniversary of the Revolving
Credit Termination Date and the Borrower complies with Sections 3.13 and 3.14
hereof.

3.3. Conditions. In addition to being subject to the satisfaction of the
conditions contained in Section 5.2 hereof, the obligation of the Issuing Bank
to issue any Facility Letter of Credit is subject to the satisfaction in full of
the following conditions:

(i) the Borrower shall have delivered to the Issuing Bank at such times and in
such manner as the Issuing Bank may reasonably prescribe a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Facility Letter of Credit and such other documents and materials as may be
reasonably required pursuant to the terms of the proposed Facility Letter of
Credit (it being understood that if any inconsistency exists between any such
letter of credit application or documents submitted by the Borrower, or entered
into by the Borrower with the Issuing Bank, relating to any Facility Letter of
Credit and this Agreement, the terms of this Agreement shall control) and the
proposed Facility Letter of Credit shall be reasonably satisfactory to the
Issuing Bank as to form and content;

(ii) as of the date of issuance, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain the Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to the Issuing Bank and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the Issuing Bank shall prohibit or request that
the Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of the requested Facility Letter or Credit in particular; and

(iii) there shall not exist any Default or Unmatured Default.

3.4. Procedure for Issuance of Facility Letters of Credit.

(a) Borrower shall give the Issuing Bank and the Administrative Agent at least
five (5) Business Days’ prior written notice of any requested issuance of a
Facility Letter of Credit under this Agreement (a “Letter of Credit Request”)
(except that, in lieu of such written notice, the Borrower may give the Issuing
Bank and the Administrative Agent telephonic notice of such request if confirmed
in writing by delivery to the Issuing Bank and the Administrative Agent
(i) immediately (A) of a telecopy of the written notice required hereunder which
has been signed by

 

46



--------------------------------------------------------------------------------

an Authorized Officer, or (B) of a telex containing all information required to
be contained in such written notice and (ii) promptly (but in no event later
than the requested date of issuance) of the written notice required hereunder
containing the original signature of an authorized officer); such notice shall
specify:

(1) the stated amount of the Facility Letter of Credit requested (which stated
amount shall not be less than $50,000);

(2) the effective date (which day shall be a Business Day) of issuance of such
requested Facility Letter of Credit (the “Issuance Date”);

(3) the date on which such requested Facility Letter of Credit is to expire
(which date shall be a Business Day and, except as otherwise permitted by
Section 3.2(iii) or 3.2(iv), shall in no event be later than the earlier of
fifteen months after the Issuance Date and the Revolving Credit Termination
Date);

(4) the purpose for which such Facility Letter of Credit is to be issued;

(5) the Person for whose benefit the requested Facility Letter of Credit is to
be issued; and

(6) the identity of the requested Issuing Bank.

At the time such request is made, the Borrower shall also provide the
Administrative Agent and the Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued, which shall
be subject to the approval of the Issuing Bank and Administrative Agent. Such
notice, to be effective, must be received by such Issuing Bank and the
Administrative Agent not later than 2:00 p.m. (Chicago time) on the last
Business Day on which notice can be given under this Section 3.4(a). The
Administrative Agent shall promptly give a copy of the Letter of Credit Request
to the other Lenders.

(b) Subject to the terms and conditions of this Article III and provided that
the applicable conditions set forth in Section 4.2 hereof have been satisfied,
such Issuing Bank shall, on the Issuance Date, issue a Facility Letter of Credit
on behalf of the Borrower in accordance with the Letter of Credit Request and
the Issuing Bank’s usual and customary business practices (including the
execution of a letter of credit application on the Issuing Bank’s standard
forms) unless the Issuing Bank has actually received (i) written notice from the
Borrower specifically revoking the Letter of Credit Request with respect to such
Facility Letter of Credit, (ii) written notice from a Revolving Credit Lender,
which complies with the provisions of Section 3.11(a), or (iii) written or
telephonic notice from the Administrative Agent stating that the issuance of
such Facility Letter of Credit would violate Section 3.2.

(c) The Issuing Bank shall give the Administrative Agent and the Borrower
written or telex notice, or telephonic notice confirmed promptly thereafter in
writing, of the issuance of a Facility Letter of Credit (the “Issuance Notice”)
and the Administrative Agent shall promptly give a copy of the Issuance Notice
to the other Revolving Credit Lenders.

 

47



--------------------------------------------------------------------------------

(d) The Issuing Bank shall not extend or modify any Facility Letter of Credit
unless the requirements of this Section 3.4 are met as though a new Facility
Letter of Credit was being requested and issued.

3.5. Administration; Reimbursement by Revolving Credit Lenders. Upon receipt
from the beneficiary of any Facility Letter of Credit of any demand for payment
under such Facility Letter of Credit, the Issuing Bank shall notify the
Administrative Agent and the Administrative Agent shall promptly notify the
Borrower and each Revolving Credit Lender as to the amount to be paid by the
Issuing Bank as a result of such demand and the proposed payment date (the “LC
Payment Date”). The responsibility of the Issuing Bank to the Borrower and each
Revolving Credit Lender shall be only to determine that the documents (including
each demand for payment) delivered under each Facility Letter of Credit in
connection with such presentment shall be in conformity in all material respects
with such Facility Letter of Credit. The Issuing Bank shall endeavor to exercise
the same care in the issuance and administration of the Facility Letters of
Credit as it does with respect to letters of credit in which no participations
are granted, it being understood that in the absence of any gross negligence or
willful misconduct by the Issuing Bank (as determined by a court of competent
jurisdiction in a final and non-appealable decision), each Revolving Credit
Lender shall be unconditionally and irrevocably liable without regard to the
occurrence of any Default or any condition precedent whatsoever, to reimburse
the Issuing Bank on demand for (i) such Revolving Credit Lender’s Revolving
Credit Percentage of the amount of each payment made by the Issuing Bank under
each Facility Letter of Credit to the extent such amount is not reimbursed by
the Borrower pursuant to Section 3.6 below, plus (ii) interest on the foregoing
amount to be reimbursed by such Revolving Credit Lender, for each day from the
date of the Issuing Bank’s demand for such reimbursement (or, if such demand is
made after 11:00 a.m. (Chicago time) on such date, from the next succeeding
Business Day) to the date on which such Revolving Credit Lender pays the amount
to be reimbursed by it, at a rate of interest per annum equal to the Federal
Funds Effective Rate for the first three (3) days and, thereafter, at a rate of
interest equal to the rate applicable to ABR Advances.

3.6. Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the Issuing Bank on or before the
applicable LC Payment Date for any amounts to be paid by the Issuing Bank upon
any drawing under any Facility Letter of Credit, without presentment, demand,
protest or other formalities of any kind; provided that neither the Borrower nor
any Revolving Credit Lender shall hereby be precluded from asserting any claim
for direct (but not consequential) damages suffered by the Borrower or such
Revolving Credit Lender to the extent, but only to the extent, caused by the
willful misconduct or gross negligence of the Issuing Bank (as determined by a
court of competent jurisdiction in a final and non-appealable decision) in
determining whether a request presented under any Facility Letter of Credit
issued by it complied with the terms of such Facility Letter of Credit. All such
amounts paid by the Issuing Bank and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to ABR Advances for such day if such day falls on or
before the applicable LC Payment Date and (y) the sum of 2% plus the rate
applicable to ABR Advances for such day if such day falls after such LC Payment
Date. The Issuing Bank will pay to each Revolving Credit Lender ratably in
accordance with its Revolving Credit Percentage all amounts received by it from
the Borrower for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility Letter of Credit issued by
the Issuing Bank, but only to the extent such Revolving

 

48



--------------------------------------------------------------------------------

Credit Lender has made payment to the Issuing Bank in respect of such Facility
Letter of Credit pursuant to Section 3.5. Subject to the terms and conditions of
this Agreement (including without limitation the submission of a Borrowing
Notice in compliance with Section 2.10 and the satisfaction of the applicable
conditions precedent set forth in Article V), the Borrower may request an
Advance of Revolving Loans hereunder for the purpose of satisfying any
Reimbursement Obligation.

3.7. Obligations Absolute. The Borrower’s obligations under Section 3.6 shall be
absolute, unconditional and irrevocable under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the Issuing Bank, any Revolving Credit
Lender or any beneficiary of a Facility Letter of Credit. The Borrower further
agrees with the Issuing Bank and the Revolving Credit Lenders that the Issuing
Bank and the Revolving Credit Lenders shall not be responsible for, and the
Borrower’s Reimbursement Obligation in respect of any Facility Letter of Credit
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among the Borrower, any of its Affiliates, the beneficiary of any
Facility Letter of Credit or any financing institution or other party to whom
any Facility Letter of Credit may be transferred, or payment by the Issuing Bank
under a Facility Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit, or any
claims or defenses whatsoever of the Borrower or of any of its Affiliates
against the beneficiary of any Facility Letter of Credit or any such transferee.
The Issuing Bank shall not be liable for any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility Letter of Credit. The foregoing
shall not be construed to excuse the Issuing Bank from liability to the Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
The Borrower agrees that any action taken or omitted by the Issuing Bank or any
Revolving Credit Lender under or in connection with each Facility Letter of
Credit and the related drafts and documents, if done without gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision), shall be binding upon the Borrower and shall
not put the Issuing Bank or any Revolving Credit Lender under any liability to
the Borrower. Nothing in this Section 3.7 is intended to limit the right of the
Borrower to make a claim against the Issuing Bank for damages as contemplated by
the proviso to the first sentence of Section 3.6.

3.8. Actions of Issuing Bank. The Issuing Bank shall be entitled to rely, and
shall be fully protected in relying, upon any Facility Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the Issuing Bank.
The Issuing

 

49



--------------------------------------------------------------------------------

Bank shall be fully justified in failing or refusing to take any action under
this Agreement unless it shall first have received such advice or concurrence of
the applicable Required Lenders as it reasonably deems appropriate or it shall
first be indemnified to its reasonable satisfaction by the Revolving Credit
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Notwithstanding any
other provision of this Section 3.8, the Issuing Bank shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the applicable Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Revolving Credit Lenders and any future holders of a participation in any
Facility Letter of Credit.

3.9. Indemnification. The Borrower hereby agrees to indemnify and hold harmless
each Revolving Credit Lender, the Issuing Bank and the Administrative Agent, and
their respective directors, officers, agents, attorneys, professional advisors
and employees from and against any and all claims and damages, losses,
liabilities, costs or expenses (including reasonable counsel fees and
disbursements) which such Revolving Credit Lender, the Issuing Bank, the
Administrative Agent or their respective directors, officers, agents, attorneys,
professional advisors and employees, may incur (or which may be claimed against
such Revolving Credit Lender, the Issuing Bank or the Administrative Agent by
any Person whatsoever) by reason of or in connection with the issuance,
execution and delivery or transfer of or payment or failure to pay under any
Facility Letter of Credit or any actual or proposed use of any Facility Letter
of Credit, including, without limitation, any claims, damages, losses,
liabilities, costs or expenses which the Issuing Bank may incur by reason of or
in connection with (i) the failure of any other Revolving Credit Lender to
fulfill or comply with its obligations to the Issuing Bank hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any Defaulting Lender) or (ii) by reason of or on account of the Issuing Bank
issuing any Facility Letter of Credit which specifies that the term
“Beneficiary” included therein includes any successor by operation of law of the
named Beneficiary, but which Facility Letter of Credit does not require that any
drawing by any such successor Beneficiary be accompanied by a copy of a legal
document, satisfactory to the Issuing Bank, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Revolving Credit Lender, the Issuing Bank or the Administrative
Agent or their respective directors, officers, agents, attorneys, professional
advisors and employees for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by the willful misconduct
or gross negligence of the Issuing Bank (as determined by a court of competent
jurisdiction in a final and non-appealable decision) in determining whether a
request presented under any Facility Letter of Credit complied with the terms of
such Facility Letter of Credit. Nothing in this Section 3.9 is intended to limit
the obligations of the Borrower under any other provision of this Agreement.

3.10. Lenders’ Indemnification. Each Revolving Credit Lender shall, ratably in
accordance with its Revolving Credit Percentage, indemnify the Issuing Bank, its
affiliates and their respective directors, officers, agents, attorneys,
professional advisors and employees (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision)) that
such indemnitees may suffer or incur in connection with this Article III or any
action taken or omitted by such indemnitees hereunder.

 

50



--------------------------------------------------------------------------------

3.11. Participation.

(a) Immediately upon issuance by the Issuing Bank of any Facility Letter of
Credit or Modification in accordance with the procedures set forth in
Section 3.4, each Revolving Credit Lender shall be deemed to have irrevocably
and unconditionally purchased and received from the Issuing Bank, without
recourse, representation or warranty, an undivided interest and participation
equal to such Revolving Credit Lender’s Revolving Credit Percentage in such
Facility Letter of Credit (including, without limitation, all obligations of the
Borrower with respect thereto) and any security therefor or guaranty pertaining
thereto; provided that a Letter of Credit issued by the Issuing Bank shall not
be deemed to be a Facility Letter of Credit for purposes of this Section 3.11 if
the Issuing Bank shall have received written notice from any Revolving Credit
Lender on or before the Business Day prior to the date of its issuance of such
Letter of Credit that one or more of the conditions contained in Section 5.2 is
not then satisfied, and in the event the Issuing Bank receives such a notice it
shall have no further obligation to issue any Facility Letter of Credit until
such notice is withdrawn by that Revolving Credit Lender or the Issuing Bank
receives a notice from the Administrative Agent that such condition has been
effectively waived in accordance with the provisions of this Agreement. Each
Revolving Credit Lender’s obligation to make further Revolving Credit to the
Borrower (other than any payments such Revolving Credit Lender is required to
make under subparagraph (b) below) or issue any letters of credit on behalf of
Borrower shall be reduced by such Revolving Credit Lender’s pro rata share of
each Facility Letter of Credit outstanding.

(b) Whenever the Issuing Bank receives a payment on account of a Reimbursement
Obligation, including any interest thereon, the Issuing Bank shall promptly pay
to the Administrative Agent and the Administrative Agent shall promptly pay to
each Revolving Credit Lender which has funded its participating interest
therein, in immediately available funds, an amount equal to such Revolving
Credit Lender’s Revolving Credit Percentage thereof.

(c) Upon the request of the Administrative Agent or any Revolving Credit Lender,
an Issuing Bank shall furnish to such Administrative Agent or Revolving Credit
Lender copies of any Facility Letter of Credit to which that Issuing Bank is
party and such other documentation as may reasonably be requested by the
Administrative Agent or Revolving Credit Lender.

(d) The obligations of a Revolving Credit Lender to make payments to the
Administrative Agent for the account of each Issuing Bank with respect to a
Facility Letter of Credit shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, setoff, qualification or exception whatsoever other
than a failure of any such Issuing Bank to comply with the terms of this
Agreement relating to the issuance of such Facility Letter of Credit and shall
be made in accordance with the terms and conditions of this Agreement under all
circumstances.

 

51



--------------------------------------------------------------------------------

3.12. Compensation for Facility Letters of Credit.

(a) The Borrower shall pay to the Administrative Agent, for the ratable account
of the Revolving Credit Lenders, based upon the Revolving Credit Lenders’
respective Revolving Credit Percentages, a per annum fee (the “Facility Letter
of Credit Fee”) with respect to each Facility Letter of Credit that is equal to
the LIBOR Applicable Margin in effect from time to time. The Facility Letter of
Credit Fee relating to any Facility Letter of Credit shall be due and payable
quarterly in arrears on the last day of each calendar quarter and, to the extent
any such fees are then due and unpaid, on the Revolving Credit Termination Date.
The Administrative Agent shall promptly remit such Facility Letter of Credit
Fees, when paid, to the Revolving Credit Lenders in accordance with their
Revolving Credit Percentages thereof.

(b) The Issuing Bank also shall have the right to receive solely for its own
account an issuance fee of 0.125% of the face amount of each Facility Letter of
Credit, payable by the Borrower on the Issuance Date for each such Facility
Letter of Credit. The Issuing Bank shall also be entitled to receive its
reasonable out-of-pocket costs and the Issuing Bank’s standard charges of
issuing, amending and servicing Facility Letters of Credit and processing draws
thereunder.

3.13. Expiration after the Termination Date. Notwithstanding anything contained
herein to the contrary, if any Facility Letters of Credit, by their terms, shall
mature after the Revolving Credit Termination Date, then, on and after the
Revolving Credit Termination Date, the provisions of this Agreement shall remain
in full force and effect with respect to such Facility Letters of Credit, and
the Borrower shall comply with the provisions of Section 3.14.

3.14. Letter of Credit Collateral Account.

(a) If, at any time and from time to time, any Facility Letter of Credit shall
have been issued, renewed or extended hereunder so that such Facility Letter of
Credit shall expire on a date after the Revolving Credit Termination Date, then,
on the date that such Facility Letter of Credit is so issued, renewed or
extended, the Borrower shall pay to the Administrative Agent, on behalf of the
Revolving Credit Lenders, in same day funds at the Administrative Agent’s office
specified in Article XIV, for deposit in a special cash collateral account (the
“Letter of Credit Collateral Account”) to be maintained in the name of the
Administrative Agent (on behalf of the Revolving Credit Lenders) and under its
sole dominion and control at such place as shall be designated by the
Administrative Agent, an amount equal to 100% of the amount of the Letter of
Credit Obligations under such Facility Letter of Credit. Such Letter of Credit
Account shall also be funded to the extent required by Section 9.1. Interest
shall accrue on the Letter of Credit Collateral Account at a rate equal to the
rate on overnight funds.

(b) The Borrower hereby pledges, assigns and grants to the Administrative Agent,
as Administrative Agent for its benefit and the ratable benefit of the Revolving
Credit Lenders a lien on and a security interest in, the following collateral
(the “Letter of Credit Collateral”):

(i) the Letter of Credit Collateral Account, all cash deposited therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Letter of Credit Collateral Account;

 

52



--------------------------------------------------------------------------------

(ii) all notes, certificates of deposit and other instruments from time to time
hereafter delivered to or otherwise possessed by the Administrative Agent for or
on behalf of the Borrower in substitution for or in respect of any or all of the
then existing Letter of Credit Collateral;

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the then existing Letter of Credit Collateral; and

(iv) to the extent not covered by the above clauses, all proceeds of any or all
of the foregoing Letter of Credit Collateral.

(c) The lien and security interest granted hereby secures the payment of all
obligations of the Borrower now or hereafter existing hereunder and under any
other Loan Document.

(d) The Borrower hereby authorizes the Administrative Agent for the ratable
benefit of the Revolving Credit Lenders to apply, from time to time after funds
are deposited in the Letter of Credit Collateral Account and for so long as a
Default has occurred and is continuing, funds then held in the Letter of Credit
Collateral Account to the payment of any amounts, in such order as the
Administrative Agent may elect, as shall have become due and payable by the
Borrower to the Revolving Credit Lenders in respect of the Facility Letters of
Credit.

(e) Neither the Borrower nor any Person claiming or acting on behalf of or
through the Borrower shall have any right to withdraw any of the funds held in
the Letter of Credit Collateral Account. Notwithstanding the foregoing, the
Borrower may from time to time at the end of any fiscal quarter request that the
Administrative Agent return to the Borrower any funds on deposit in the Letter
of Credit Collateral Account in excess of the amounts required to be on deposit
therein pursuant to Section 3.14(a), and, so long as no Default or Unmatured
Default has occurred and is continuing, the Administrative Agent shall comply
with such request.

(f) The Borrower agrees that it will not (i) sell or otherwise dispose of any
interest in the Letter of Credit Collateral or (ii) create or permit to exist
any lien, security interest or other charge or encumbrance upon or with respect
to any of the Letter of Credit Collateral, except for the security interest
created by this Section 3.14.

(g) If any Default shall have occurred and be continuing:

(i) The Administrative Agent may, in its sole discretion, without notice to the
Borrower except as required by law and at any time from time to time, charge,
set off or otherwise apply all or any part of first, (x) amounts previously
drawn on any Facility Letter of Credit that have not been reimbursed by the
Borrower and (y) any Facility Letter of Credit Obligations described in clause
(b) of the definition thereof that are then due and payable and second, any
other unpaid Obligations then due and payable against the Letter of Credit
Collateral Account or any part thereof, in such order as the Administrative
Agent shall elect. The rights of the Administrative Agent under this
Section 3.14 are in addition to any rights and remedies which any Lender may
have.

 

53



--------------------------------------------------------------------------------

(ii) The Administrative Agent may also exercise, in its sole discretion, in
respect of the Letter of Credit Collateral Account, in addition to the other
rights and remedies provided herein or otherwise available to it, all the rights
and remedies of a secured party upon default under the Uniform Commercial Code
in effect in the State of New York at that time.

(iii) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Letter of Credit Collateral if the Letter
of Credit Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, it being understood that,
assuming such treatment, the Administrative Agent shall not have any
responsibility or liability with respect thereto.

(iv) At such time as all Defaults have been cured or waived in writing, all fees
and expenses, if any, owing to the Revolving Credit Lenders paid in full, and
all Facility Letters of Credit returned to the Issuing Bank and cancelled, all
amounts remaining in the Letter of Credit Collateral Account shall be promptly
returned to the Borrower. Absent such cure or written waiver, any surplus of the
funds held in the Letter of Credit Collateral Account and remaining after return
of all Facility Letters of Credit to the Issuing Bank and payment in full of all
of the Obligations of the Borrower hereunder and under any other Loan Document
after the Revolving Credit Termination Date shall be paid promptly to the
Borrower or to whomsoever may be lawfully entitled to receive such surplus.

The terms of this Section 3.14 shall only apply in the event that (a) a Facility
Letter of Credit will expire by its terms after the Revolving Credit Termination
Date or (b) the Borrower must otherwise cash-collateralize Facility Letters of
Credit pursuant to Section 2.24(c) or Section 9.1.

3.15. Existing Letters of Credit. It is hereby acknowledged and agreed by the
Borrower, the Administrative Agent and all the Revolving Credit Lenders party
hereto that on the Closing Date, the letters of credit previously issued by
JPMCB and any other Revolving Credit Lender acting as “Issuing Bank” under the
Existing Credit Agreement, and more particularly set forth on Schedule 3.15
hereto, shall be transferred to this Agreement and shall be deemed to be
Facility Letters of Credit hereunder.

ARTICLE IV

CHANGE IN CIRCUMSTANCES

4.1. Yield Protection.

If any Change in Law:

(a) imposes on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein, or

 

54



--------------------------------------------------------------------------------

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit, compulsory loan, liquidity or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or any applicable Lending Installation or the Issuing Bank (other
than reserves and assessments taken into account in determining the interest
rate applicable to LIBOR Advances), or

(c) subjects any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, or

(d) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or the Issuing Bank of making,
continuing, converting to, funding or maintaining its LIBOR Loans, or of issuing
or participating in Facility Letters of Credit, or reduces any amount receivable
by any Lender or any applicable Lending Installation or the Issuing Bank in
connection with its LIBOR Loans, Facility Letters of Credit or participations
therein, or requires any Lender or any applicable Lending Installation or the
Issuing Bank to make any payment calculated by reference to the amount of LIBOR
Loans, Facility Letters of Credit or participations therein held or interest or
LC Fees received by it, by an amount deemed material by such Lender or the
Issuing Bank as the case may be,

and the result of any of the foregoing would be to increase the cost to such
Lender or applicable Lending Installation or the Issuing Bank, as the case may
be, of making or maintaining its LIBOR Loans or Commitments or of issuing or
participating in Facility Letters of Credit or to reduce the return received by
such Lender or applicable Lending Installation or the Issuing Bank, as the case
may be, in connection with such LIBOR Loans, Commitments, Facility Letters of
Credit or participations therein, then, within fifteen (15) days after demand by
such Lender or the Issuing Bank, as the case may be, the Borrower shall pay such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such increased cost or reduction in amount received.

4.2. Changes in Capital Adequacy Regulations.

If a Lender or the Issuing Bank in good faith determines the amount of capital
or liquidity required or expected to be maintained by such Lender or the Issuing
Bank, any Lending Installation of such Lender or the Issuing Bank or any
corporation controlling such Lender or the Issuing Bank is increased as a result
of a Change in Law regarding capital or liquidity adequacy, then, within fifteen
(15) days after demand by such Lender or the Issuing Bank, the Borrower shall
pay such Lender or the Issuing Bank the amount necessary to compensate for any
reduction in the rate of return on the portion of such increased capital or
liquidity which such Lender or the Issuing Bank in good faith determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
obligation to make Loans and issue or participate in Facility Letters of Credit,
as the case may be, hereunder (after taking into account such Lender’s or the
Issuing Bank’s policies as to capital adequacy).

 

55



--------------------------------------------------------------------------------

4.3. Availability of Types of Advances.

(a) If prior to the commencement of any Interest Period for a LIBOR Advance:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBOR Rate or the LIBOR Base Rate (including, without
limitation, because the LIBO Screen Rate is not available or published on a
current basis) for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders (or, in the
case of a LIBOR Competitive Bid Loan, the Revolving Credit Lender that is
required to make such Revolving Loan) that the LIBOR Rate or LIBOR Base Rate for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loans) included
in such Advance for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Conversion/Continuation Notice that requests the conversion of
any Advance to, or continuation of any Advance as, a LIBOR Advance shall be
ineffective, (ii) if any Borrowing Notice requests a LIBOR Advance, such Advance
shall be made as an Alternate Base Rate Advance and (iii) any request by the
Borrower for a LIBOR Competitive Bid Loan shall be ineffective; provided that
(A) if the circumstances giving rise to such notice do not affect all the
Revolving Credit Lenders, then requests by the Borrower for Competitive Bid
Loans may be made to Revolving Credit Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type or
Class of Advance, then the other Types or Classes of Advance shall be permitted.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have risen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBOR Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 9.2, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
form the Required Lenders stating that such Required Lenders object to such
amendment, in which case such amendment shall not become effective. Until an
alternate rate of interest shall be determined in accordance with this clause
(b) (but, in the case of the circumstances described in clause (ii) of the first
sentence of this Section 4.3(b), only to the extent the LIBO Screen Rate for

 

56



--------------------------------------------------------------------------------

such Interest Period is not available or published at such time on a current
basis), (x) any Conversion/Continuation Notice that requests the conversion of
any Advance to, or continuation of any Advance as, a LIBOR Advance shall be
ineffective, (y) if any Borrowing Notice requests a LIBOR Advance, such Advance
shall be made as an Alternate Base Rate Advance and (z) any request by the
Borrower for a LIBOR Competitive Bid Loan shall be ineffective; provided that,
if such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

4.4. Funding Indemnification.

If any payment of a ratable LIBOR Advance or a Competitive Bid Loan is made by
the Borrower on a date which is not the last day of the applicable Interest
Period, or otherwise occurs because of acceleration or prepayment, or a ratable
LIBOR Advance or a Competitive Bid Loan is not made, continued, converted or
prepaid on the date specified by the Borrower for any reason other than default
by the Lenders or as a result of unavailability pursuant to Section 4.3, or the
assignment of a LIBOR Advance or Competitive Bid Loan pursuant to Section 4.7 or
the conversion of a LIBOR Advance shall occur on a day other than the last day
of an Interest Period therefor, the Borrower will indemnify each applicable
Lender for any loss or cost incurred by it resulting therefrom, including,
without limitation, any loss or cost in liquidating or employing deposits
acquired to fund or maintain the ratable LIBOR Advance or Competitive Bid Loan,
as the case may be, and shall pay all such losses or costs within fifteen
(15) days after written demand therefor. Nothing in this Section 4.4 shall
authorize the prepayment of a Competitive Bid Loan prior to the end of the
applicable Interest Period.

4.5. Payment Free of Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 4.5) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 4.5, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

57



--------------------------------------------------------------------------------

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.2.4 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 4.5(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

58



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) an executed IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) an executed IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit L-2 or Exhibit
L-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit L-4 on behalf of
each such direct and indirect partner;

 

59



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.5 (including by
the payment of additional amounts pursuant to this Section 4.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.5 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been

 

60



--------------------------------------------------------------------------------

deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 4.5 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) FATCA Acknowledgement. The Borrower, the Guarantor, the Administrative Agent
and the Lenders acknowledge and agree that, solely for purposes of determining
the applicability of U.S. Federal withholding Taxes imposed by FATCA, this
Agreement will continue to not be treated as a “grandfathered obligation” under
FATCA.

(j) Defined Terms. For purposes of this Section 4.5, the term “applicable law”
includes FATCA and the term “Lender” includes any Issuing Bank.

4.6. Lender Statements; Survival of Indemnity.

Each Lender shall use its reasonable efforts to designate an alternate Lending
Installation with respect to its LIBOR Loans to reduce any liability of the
Borrower to such Lender under Sections 4.1, 4.2 and 4.5 or to avoid the
unavailability of Advances under Section 4.3, so long as such designation does
not reduce such Lender’s income or increase such Lender’s liabilities and is
made on terms that, in the sole judgment of such Lender, do not cause such
Lender to suffer any economic, legal or regulatory disadvantage. Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Administrative Agent) as to the amount due, if any, under Section 4.1, 4.2,
4.4 or 4.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a LIBOR
Loan shall be calculated as though each Lender funded its LIBOR Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the LIBOR Rate applicable to such Loan, whether in
fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender shall be payable on demand
after receipt by the Borrower of such written statement. The obligations of the
Borrower under Sections 4.1, 4.2, 4.4 and 4.5 shall survive payment of the
Obligations and termination of this Agreement.

4.7. Replacement of Lenders under Certain Circumstances.

The Borrower shall be permitted to replace any Lender which (a) is subject to
claims for additional payments under Section 4.1 or Section 4.2, (b) requires
the Borrower to pay any Indemnified Taxes or additional amounts for the account
of such Lender pursuant to Section 4.5, (c) cannot maintain its LIBOR Loans at a
suitable Lending Installation pursuant to Section 4.6, (d) becomes a Defaulting
Lender or (e) has failed to consent to a proposed amendment, waiver or
modification that under Section 9.2 requires the consent of all the Lenders (or
all the affected Lenders) and with respect to which the Required Lenders or the
Required Facility Lenders, as

 

61



--------------------------------------------------------------------------------

applicable, shall have granted their consent, with a replacement bank or other
financial institution; provided that (i) such replacement eliminates the
circumstances giving rise to such replacement right and does not conflict with
any applicable legal or regulatory requirements affecting the remaining Lenders,
(ii) no Default or (after notice thereof to Borrower) no Unmatured Default shall
have occurred and be continuing at the time of such replacement, (iii) the
replacement bank or institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender prior to the date of replacement, (iv) the
Borrower shall be liable to such replaced Lender under Sections 4.4 and 4.6 if
any LIBOR Loan owing to such replaced Lender shall be prepaid (or purchased)
other than on the last day of the Interest Period relating thereto, (v) the
replacement bank or institution, if not already a Lender, and the terms and
conditions of such replacement, shall be reasonably satisfactory to the
Administrative Agent, (vi) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 13.3 (provided that the
Borrower shall be obligated to pay the processing fee referred to therein),
(vii) until such time as such replacement shall be consummated, the Borrower
shall continue to pay all amounts payable hereunder without setoff, deduction,
counterclaim or withholding and (viii) any such replacement shall not be deemed
to be a waiver of any rights which the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.

ARTICLE V

CONDITIONS PRECEDENT

5.1. Effective Date. This Agreement shall not become effective, and the Lenders
shall not be required to make the initial Credit Extensions hereunder unless
(a) the Borrower shall have paid all fees due and payable to the Lenders and the
Administrative Agent hereunder, and (b) the Borrower shall have complied with
the requirements below and furnished to the Administrative Agent, in form and
substance satisfactory to the Lenders and their counsel and with sufficient
copies for the Lenders, the following:

(i) The duly executed originals of the Loan Documents, including the Revolving
Credit Notes payable to the order of each of the Revolving Credit Lenders, the
Guaranty, the Subsidiary Guaranties from each Subsidiary Guarantor on the
Closing Date, and this Agreement;

(ii) Certified copies of (a) the articles of incorporation of the General
Partner and the certificate of limited partnership of the Borrower, both with
all amendments and certified by the appropriate governmental officer of the
State of Indiana as of a recent date, and (b) the articles of incorporation,
articles of formation or certificate of limited partnership of each of the
Subsidiary Guarantors on the Closing Date, each certified by the appropriate
governmental officer of the state of formation, other than Duke Realty Ohio,
which is a general partnership, as well as any other information required by
Section 326 of the USA PATRIOT Act or necessary for the Administrative Agent or
any Lender to verify the identity of the General Partner and Borrower as
required by Section 326 of the USA PATRIOT Act;

 

62



--------------------------------------------------------------------------------

(iii) Certificates of good standing or the equivalent for the General Partner
and the Borrower, certified by the appropriate governmental officer of the State
of Indiana, and certificates of good standing or the equivalent for each
Subsidiary Guarantor on the Closing Date, certified by the appropriate
governmental officer of the state of formation, other than Duke Realty Ohio,
which is a general partnership;

(iv) Copies, certified by an officer of the General Partner, of (1) its
formation documents (including by-laws), together with all amendments thereto,
(2) the formation documents (including the Partnership Agreement) of the
Borrower, together with all amendments thereto and (3) the formation documents
of each of the Subsidiary Guarantors on the Closing Date;

(v) An incumbency certificate, executed by an officer of the General Partner,
which shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of the General Partner, the
Borrower and each Subsidiary Guarantor and to make borrowings hereunder on
behalf of the Borrower, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by the
Borrower;

(vi) Copies, certified by the Secretary or Assistant Secretary, of the General
Partner’s Board of Directors’ resolutions (and resolutions of other bodies, if
any are deemed necessary by counsel for any Lender) authorizing the Advances
provided for herein and the execution, delivery and performance of the Loan
Documents to be executed and delivered by the General Partner, the Borrower and
the Subsidiary Guarantors hereunder;

(vii) A written opinion of counsel to the General Partner, the Borrower and the
Subsidiary Guarantors, addressed to the Lenders in substantially the form of
Exhibit D hereto;

(viii) A certificate, signed by an officer of the General Partner on behalf of
the Borrower and for itself, stating that on the Effective Date, both before and
after giving effect to the making of any Loans or other Credit Extensions, no
Default or Unmatured Default has occurred and is continuing and that all
representations and warranties of the General Partner and the Borrower are true
and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality”, “Material
Adverse Effect” or similar qualifier, in which case, it shall be true and
correct in all respects), upon which certificate the Administrative Agent and
the Lenders shall be entitled to rely until informed of any change in writing by
the Borrower;

(ix) The most recent financial statements of the General Partner and the
Borrower and a certificate from an officer of the General Partner that no
material adverse change in the General Partner’s or the Borrower’s financial
condition has occurred since June 30, 2017;

 

63



--------------------------------------------------------------------------------

(x) UCC financing statement, judgment, and tax lien searches with respect to the
General Partner, the Borrower and the Subsidiary Guarantors from their states of
organization and the states where they have their principal place of business;

(xi) A compliance certificate in the form of Exhibit F hereto demonstrating the
Borrower’s compliance with the covenants set forth in Article VII herein on a
pro-forma basis, after giving effect to the Loans;

(xii) Written money transfer instructions, in substantially the form of
Exhibit E hereto, addressed to the Administrative Agent and signed by an
Authorized Officer, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested;

(xiii) Evidence that all parties whose consent is required for the Borrower, the
General Partner or the Subsidiary Guarantors to execute the Loan Documents have
provided such consents; and

(xiv) Such other documents as any Lender or its counsel may have reasonably
requested, the form and substance of which documents shall be acceptable to the
parties and their respective counsel.

Until such time as the foregoing conditions are satisfied, the Existing Credit
Agreements shall remain in effect. From and after the satisfaction of such
conditions, this Agreement shall be in effect, the Existing Credit Agreements
shall be of no further force or effect, and each of the new Lenders that are
parties to this Agreement shall be added as Lenders and the Commitments of all
Lenders shall be as set forth on Schedule L hereto.

5.2. Each Credit Extension. The Lenders shall not be required to make any Credit
Extension other than an Advance to fund an Excluded Advance and other than an
extension, renewal or amendment of a Facility Letter of Credit that does not
increase the face amount thereof, unless on the applicable Borrowing Date (or
date of such Credit Extension):

(i) There exists no Default or Unmatured Default; and

(ii) The representations and warranties contained in Article VI (other than the
representations in the last sentence of Section 6.4 and in Section 6.11) are
true and correct in all material respects (except to the extent any such
representation and warranty itself is qualified by “materiality”, “Material
Adverse Effect” or similar qualifier, in which case, it shall be true and
correct in all respects) as of such Borrowing Date (or date of such Credit
Extension) with respect to the General Partner, the Borrower and to any
Subsidiary in existence (as applicable) on such Borrowing Date (or date of such
Credit Extension), except to the extent any such representation or warranty is
stated to relate solely to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects (except to the
extent any such representation and warranty itself is qualified by
“materiality”, “Material Adverse Effect” or similar qualifier, in which case, it
shall be true and correct in all respects) on and as of such earlier date
provided that for those representations made to the Borrower’s best knowledge,
Borrower shall not be required to make any specific inquiry to determine the
accuracy of a representation and warranty as of a Borrowing Date, as long as
such inquiry is made on a quarterly basis in connection with the delivery of its
quarterly compliance certificate.

 

64



--------------------------------------------------------------------------------

Each Borrowing Notice or request for issuance of a Facility Letter of Credit
with respect to each such Credit Extension (other than an Excluded Advance)
shall constitute a representation and warranty by the Borrower that the
conditions contained in Sections 5.2(i) and (ii) have been satisfied.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

The General Partner and the Borrower each respectively (unless otherwise noted)
represents and warrants to the Lenders that:

6.1. Existence. It is duly organized, validly existing and in good standing
under the laws of the State of Indiana, with its principal place of business in
Indianapolis, Indiana and is duly qualified as a foreign corporation or
partnership, properly licensed (if required), in good standing and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent the failure to be in good standing,
or to be so qualified or licensed, or have such authority, could not, in the
aggregate, reasonably be expect to have a Material Adverse Effect. Each of its
Material Subsidiaries is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent the failure to be in good standing or to have
such authority could not, in the aggregate, reasonably be expect to have a
Material Adverse Effect.

6.2. Authorization and Validity. It has the power and authority and legal right
to execute and deliver the Loan Documents and to perform its obligations
thereunder. The execution and delivery by it of the Loan Documents and the
performance of its obligations thereunder have been duly authorized by proper
proceedings, and the Loan Documents constitute legal, valid and binding
obligations of, respectively, the General Partner or the Borrower enforceable
against such entity in accordance with their terms, except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally and general principles of equity.

6.3. No Conflict; Government Consent. Neither the execution and delivery by it
of the Loan Documents, nor the consummation of the transactions therein
contemplated, nor performance of the provisions thereof will violate any law,
rule, regulation, order, writ, judgment, injunction, decree or award binding on,
respectively, the General Partner or the Borrower or any of such entity’s
Material Subsidiaries or such entity’s or any Material Subsidiary’s articles of
incorporation, by-laws, certificate of limited partnership or partnership
agreement or the provisions of any indenture, instrument or agreement to which
such entity or any of its Material Subsidiaries is a party or is subject, or by
which it, or its Property, is bound, or conflict with or constitute a default
thereunder, or result in the creation or imposition of any Lien in, of or on the
Property of such entity or a Material Subsidiary pursuant to the terms of any
such indenture, instrument or agreement other than any violation, conflict,
default or creation of

 

65



--------------------------------------------------------------------------------

a Lien under any indenture, instrument or agreement which could not reasonably
be expected to result in a Material Adverse Effect. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents.

6.4. Financial Statements; Material Adverse Change. The June 30, 2017
consolidated financial statements of the General Partner, the Borrower and their
Subsidiaries heretofore delivered to the Lenders were prepared in accordance
with GAAP in effect on the date such statements were prepared and fairly present
in all material respects the consolidated financial condition and operations of
the General Partner, the Borrower and their Subsidiaries at such date and the
consolidated results of their operations for the period then ended. Since
June 30, 2017, there has been no change in the business, Property, financial
condition or results of operations of the General Partner, the Borrower and
their Subsidiaries (including any litigation, arbitration, governmental
investigation, proceeding or inquiry) which could reasonably be expected to have
a Material Adverse Effect.

6.5. Taxes. It and its Subsidiaries have filed all United States federal tax
returns and all material other tax returns which are required to be filed
(taking into account any applicable extensions) and have paid all taxes due
pursuant to said returns or pursuant to any assessment received by,
respectively, the General Partner or the Borrower or any of its Subsidiaries
except (i) such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided in accordance with GAAP and (ii) any
amount the failure of which to pay could not reasonably be expected to result in
a Material Adverse Effect. No tax liens have been filed and no claims are being
asserted with respect to any such taxes other than those which do not attach to
any Unencumbered Asset and which could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
General Partner, the Borrower and its Subsidiaries in respect of any taxes or
other governmental charges are adequate.

6.6. Litigation and Guarantee Obligations. Except as disclosed in the General
Partner’s most recent filings with the SEC on Form 10-K and Form 10-Q, as of the
Closing Date, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of its officers,
threatened against or affecting the General Partner, the Borrower or any of
their Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

6.7. Subsidiaries. As of the Effective Date, Schedule 1 hereto contains an
accurate list of all of the presently existing Subsidiaries of such entity,
setting forth their respective jurisdictions of incorporation and the percentage
of their respective capital stock owned by it or its Subsidiaries. All of the
issued and outstanding shares of capital stock of such Subsidiaries have been
duly authorized and issued and are fully paid and non-assessable.

6.8. ERISA. The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $50,000,000. Neither it nor any other member of the Controlled
Group has incurred, or is reasonably expected to incur, any withdrawal liability
to Multiemployer Plans in

 

66



--------------------------------------------------------------------------------

excess of $12,500,000 in the aggregate. Each Plan complies in all material
respects with all applicable requirements of law and regulations, (i) no
Reportable Event has occurred with respect to any Plan, (ii) no members of the
Controlled Group have withdrawn from any Multiemployer Plan or initiated steps
to do so, and (iii) no steps have been taken to reorganize or terminate any Plan
or Multiemployer Plan.

6.9. Accuracy of Information. All factual information furnished in writing by or
on behalf of such entity or any of its Subsidiaries to the Administrative Agent
or any Lender for purposes of or in connection with this Agreement or any
transaction contemplated hereby is, and all other such factual information
hereafter furnished in writing by or on behalf of such entity or any of its
Subsidiaries to the Administrative Agent or any Lender will be, true and
accurate in all material respects (taken as a whole) on the date as of which
such information is dated or certified and not incomplete by omitting to state
any material fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time.

6.10. Margin Stock. It is not engaged nor will it engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U), or extending credit for the purpose
of purchasing or carrying margin stock.

6.11. Material Agreements. Neither it nor any Subsidiary is a party to any
agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect.

6.12. Compliance With Laws. It and its Subsidiaries have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect. Neither it nor any
Subsidiary has received any notice to the effect that its operations are not in
material compliance with any of the requirements of applicable federal, state
and local environmental, health and safety statutes and regulations or the
subject of any federal or state investigation evaluating whether any remedial
action is needed to respond to a release of any toxic or hazardous waste or
substance into the environment, which non-compliance or remedial action could
reasonably be expected to have a Material Adverse Effect.

6.13. Ownership of Properties. On the date of this Agreement, it and its
Subsidiaries will have title in fee simple to, or a valid leasehold interest in,
all its or their real property, and good title to, or a valid leasehold interest
in, all of its or their other Property, free of all Liens other than those
permitted by Section 7.15, except to the extent such defects in title could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

6.14. Investment Company Act. Neither it nor any Subsidiary is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

6.15. [Reserved].

 

67



--------------------------------------------------------------------------------

6.16. Solvency. Immediately after the Closing Date and immediately following the
making of each Loan or other Credit Extension and after giving effect to the
application of the proceeds of such Loans and other Credit Extensions, (a) the
fair value of the assets of the General Partner, the Borrower and their
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the General Partner,
the Borrower and their Subsidiaries on a consolidated basis; (b) the present
fair saleable value of the Property of the General Partner, the Borrower and
their Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of the General Partner, the
Borrower and their Subsidiaries on a consolidated basis on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the General Partner, the Borrower
and their Subsidiaries on a consolidated basis will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the General Partner, the
Borrower and their Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted after the date hereof.

6.17. Insurance. It and its Subsidiaries carry insurance on their Projects with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are at least comparable to the coverage
maintained by institutional owners of similar properties as evidenced by
insurance certificates provided to Administrative Agent.

6.18. REIT Status. The General Partner is in good standing on the New York Stock
Exchange, is qualified as a real estate investment trust and currently is in
compliance with all provisions of the Code necessary for qualification as a real
estate investment trust.

6.19. Environmental Matters. Except as set forth on Schedule 6.19, each of the
following representations and warranties is true and correct on and as of the
Closing Date (taking into account the effects of any operation and maintenance,
remediation, clean-up or similar plans that have been entered into in accordance
with any applicable Environment Laws) except to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

(i) To the best knowledge of, respectively, the General Partner or the Borrower,
the Projects of such entity and its Subsidiaries do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations which constitute or constituted a violation of, or could
reasonably give rise to liability under, Environmental Laws. In making this
statement, the General Partner and the Borrower are assuming (except to the
extent that either of them has actual knowledge to the contrary) that any Person
handling any Materials of Environmental Concern at any Project will do so in a
reasonable manner and in accordance with all legal requirements.

(ii) To the best knowledge of such entity, the Projects of such entity and its
Subsidiaries and all operations at the Projects are in compliance, and have in
the last two years been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about the Projects of such entity and
its Subsidiaries, or violation of any Environmental Law with respect to the
Projects of such entity and its Subsidiaries.

 

68



--------------------------------------------------------------------------------

(iii) Neither it nor any of its Subsidiaries has received from any Governmental
Authority any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Projects, nor does it have
knowledge or reason to believe that any such notice will be received or is being
threatened, nor has any proceeding been brought or complaint filed by any party
alleging any such violation, non-compliance, liability or potential liability.

(iv) To the best knowledge of such entity, Materials of Environmental Concern
have not been transported or disposed of from the Projects of such entity and
its Subsidiaries in violation of, or in a manner or to a location which could
reasonably give rise to liability under, Environmental Laws, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Projects of such entity and its Subsidiaries in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws.

(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of such entity, threatened, under any Environmental Law to
which such entity or any of its Subsidiaries is or will be named as a party with
respect to the Projects of such entity and its Subsidiaries, nor to the
Borrower’s knowledge are there any consent decrees or other decrees, consent
orders, administrative order or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Projects of such entity and its Subsidiaries.

(vi) To the best knowledge of such entity, there has been no release or threat
of release of Materials of Environmental Concern at or from the Projects of such
entity and its Subsidiaries, or arising from or related to the operations of
such entity and its Subsidiaries in connection with the Projects in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws.

 

69



--------------------------------------------------------------------------------

6.20. Unencumbered Assets. Schedule 3 hereto contains a complete and accurate
description of Unencumbered Assets as of the Closing Date and as supplemented
from time to time in connection with the delivery of a compliance certificate
pursuant to Section 7.1 hereof, including the entity that owns or ground leases
each Unencumbered Asset. Any supplements in connection with the delivery of a
compliance certificate shall specifically highlight the changes in Schedule 3.
With respect to each Project identified from time to time as an Unencumbered
Asset, except to the extent disclosed in writing to the Lenders and approved by
the Required Lenders (which approval shall not be unreasonably withheld), the
Borrower hereby represents and warrants as follows except to the extent the
failure of such representation and warranty to be true would not materially
adversely affect the use and operation of such Project for its intended use or
its marketability or value:

6.20.1 No portion of any improvement on the Unencumbered Asset is located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law, or, if located within any such area, the
Borrower has obtained and will maintain the insurance prescribed in Section 7.6
hereof.

6.20.2 To the Borrower’s knowledge, the Unencumbered Asset and the present use
and occupancy thereof are in material compliance with all applicable zoning
ordinances (without reliance upon adjoining or other properties except to the
extent allowed by applicable laws), building codes, land use and Environmental
Laws, and other similar laws (“Applicable Laws”).

6.20.3 The Unencumbered Asset is served by all utilities required for the
current or contemplated use thereof. All utility service is provided by public
utilities and the Unencumbered Asset has accepted or is equipped to accept such
utility service.

6.20.4 All public roads and streets necessary for service of and access to the
Unencumbered Asset for the current or contemplated use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public.

6.20.5 The Unencumbered Asset is served by public water and sewer systems or, if
the Unencumbered Asset is not serviced by a public water and sewer system, such
alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise complies in all material respects
with, all Applicable Laws with respect to such alternate systems.

6.20.6 The Borrower is not aware of any latent or patent structural or other
significant deficiency of the Unencumbered Asset. The Unencumbered Asset is free
of damage and waste that would materially and adversely affect the value of the
Unencumbered Asset other than damage which has been covered by insurance, is in
good repair and there is no material deferred maintenance other than ordinary
deferred maintenance given the age of the asset for which adequate reserves
exist. The Unencumbered Asset is free from material damage caused by fire or
other casualty. There is no pending or, to the actual knowledge of the Borrower
threatened condemnation proceedings affecting the Unencumbered Asset, or any
material part thereof.

6.20.7 Except for matters insured by title insurance, all improvements on the
Unencumbered Asset lie within the boundaries and building restrictions of the
legal description of record of the Unencumbered Asset, no such improvements
encroach upon easements benefiting the Unencumbered Asset other than
encroachments that do not materially adversely affect the use or occupancy of
the Unencumbered Asset and no improvements on adjoining properties encroach upon
the Unencumbered Asset or easements benefiting the Unencumbered Asset other than
encroachments that do not materially adversely affect the use or occupancy of
the Unencumbered Asset. All material amenities, access routes or other items
that materially benefit the Unencumbered

 

70



--------------------------------------------------------------------------------

Asset are under direct control of the Borrower, constitute permanent easements
that benefit all or part of the Unencumbered Asset or are public property, and
the Unencumbered Asset, by virtue of such easements or otherwise, is contiguous
to a physically open, dedicated all weather public street, and has the necessary
permits for ingress and egress.

6.20.8 There are no material delinquent taxes, ground rents, water charges,
sewer rents, assessments, insurance premiums, leasehold payments, or other
outstanding charges affecting the Unencumbered Asset except to the extent such
items are being contested in good faith and as to which adequate reserves have
been provided.

A breach of any of the representations and warranties contained in this
Section 6.20 with respect to a Project shall disqualify such Project from being
an Unencumbered Asset for so long as such breach continues (unless otherwise
approved by the Required Lenders) but shall not constitute a Default (unless the
elimination of such Property as an Unencumbered Asset and the failure to
designate a replacement Unencumbered Asset or otherwise cure such breach in
accordance with this Agreement results in a Default under one of the other
provisions of this Agreement).

6.21. Plan Assets; Prohibited Transactions. Neither the Borrower, any Subsidiary
nor any member of the Controlled Group maintains any Plan. The Borrower is not
an entity deemed to hold “plan assets” within the meaning of 29 C.F.R. §
2510.3-101 of an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA or any plan (within the meaning of
Section 4975 of the Code), and neither the execution of this Agreement nor the
making of Credit Extensions hereunder gives rise to a prohibited transaction
within the meaning of Section 406 of ERISA or Section 4975 of the Code.

6.22. Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower
and its Subsidiaries, and to the knowledge of the Borrower, their respective
officers, directors, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
the Borrower or any Subsidiary, or to the knowledge of the Borrower, their
respective directors, officers, employees or agents that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. To the Borrower’s knowledge, no Advance or
Facility Letter of Credit, use of proceeds or other transaction contemplated by
this Agreement will violate any Anti-Corruption Law or applicable Sanctions.

6.23. EEA Financial Institutions. None of the Borrower or the Guarantors is an
EEA Financial Institution.

 

71



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS

During the term of this Agreement and until payment in full of the Obligations
and termination of the Commitments, unless the Required Lenders shall otherwise
consent in writing:

7.1. Financial Reporting. The General Partner and the Borrower will maintain,
for themselves and each Subsidiary, a system of accounting established and
administered in accordance with GAAP, and furnish to the Lenders:

(i) As soon as available, but in any event not later than fifty (50) days after
the close of each of the first three fiscal quarters, for the General Partner
(consolidated with the Borrower and their Subsidiaries), an unaudited
consolidated balance sheet as of the close of each such period and the related
unaudited consolidated statements of income and retained earnings and of cash
flows of the General Partner, the Borrower and their Subsidiaries for such
period and the portion of the fiscal year through the end of such period,
setting forth in each case in comparative form the figures for the previous
year, all certified by the General Partner’s chief financial officer or chief
accounting officer;

(ii) As soon as available, but in any event not later than fifty (50) days after
the close of each of the first three fiscal quarters and not later than ninety
(90) days after the close of each fiscal year, for the General Partner, the
Borrower and their Subsidiaries, the following, all certified by the entity’s
chief financial officer or chief accounting officer, (i) a description of
Unencumbered Assets, (ii) a statement of Guarantee Obligations, including a
description of any guaranties of Investment Affiliate Debt excluded from
Guarantee Obligations pursuant to the definition thereof, along with a
certification that the conditions for exclusion are met and such back-up
information as may be reasonably requested by the Administrative Agent, (iii) a
report listing and describing all newly acquired Projects, including their
Property Operating Income, cost and secured or unsecured Indebtedness assumed in
connection with such acquisition, if any and (iv) a summary Project information
for all Projects, including, without limitation, their Property Operating
Income, occupancy rates, square footage, property type and date acquired or
built, and such other information as may be reasonably requested by the
Administrative Agent;

(iii) As soon as available, but in any event not later than ninety (90) days
after the close of each fiscal year, for the General Partner (consolidated with
the Borrower and their Subsidiaries), audited financial statements, including a
consolidated balance sheet as at the end of such year and the related
consolidated statements of income and retained earnings and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on by KPMG LLP, or the other top four accounting firms
by size (or other independent certified public accountants of nationally
recognized standing acceptable to Administrative Agent) without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit;

(iv) [reserved];

 

72



--------------------------------------------------------------------------------

(v) Together with the quarterly and annual financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit F
hereto signed by the General Partner’s and the Borrower’s chief financial
officers or chief accounting officers showing the calculations and computations
necessary to determine compliance with this Agreement and stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof;

(vi) As soon as possible and in any event within ten (10) days after the General
Partner or the Borrower knows that any Reportable Event has occurred with
respect to any Plan, a statement, signed by the chief financial officer of such
entity, describing said Reportable Event and the action which such entity
proposes to take with respect thereto;

(vii) As soon as possible and in any event within ten (10) days after receipt by
the General Partner or the Borrower, a copy of (a) any notice or claim to the
effect that the General Partner, the Borrower or any of their Subsidiaries is or
may be liable to any Person as a result of the release by such entity, any of
its Subsidiaries, or any other Person of any toxic or hazardous waste or
substance into the environment, and (b) any notice alleging any violation of any
federal, state or local environmental, health or safety law or regulation by the
General Partner or the Borrower or any of their Subsidiaries, which, in either
case, could reasonably be expected to have a Material Adverse Effect;

(viii) Promptly upon the furnishing thereof to the shareholders of the General
Partner or the partners of the Borrower, copies of all proxy statements so
furnished which may be made available by electronic means;

(ix) Promptly upon the filing thereof, copies of all financial statements and
reports on Form 10-K and Form 10-Q which the General Partner, the Borrower or
any of their Subsidiaries files with the SEC, which may be made available by
electronic means;

(x) Promptly upon the distribution thereof to the press or the public, copies of
all press releases, which may be made available by electronic means; and

(xi) Such other information (including, without limitation, financial
statements, information regarding operations and business affairs, public
information filed with the SEC, and financial statements, reports and other
information distributed to the shareholders of the General Partner or the
partners of the Borrower) as the Administrative Agent or any Lender may from
time to time reasonably request.

If any information which is required to be furnished to the Lenders under this
Section 7.1 is required by law or regulation to be filed by the Borrower with a
government body on an earlier date than is hereby required, then the information
required hereunder shall be furnished to the Lenders at such earlier date.

Documents required to be delivered pursuant to Sections 7.1(i), (ii), (iii),
(viii) or (x) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto, on the Borrower’s website on the Internet at the website address listed
in

 

73



--------------------------------------------------------------------------------

Article XIV and notifies the Lenders of such posting; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws; (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) absent written notice from the Borrower to
the contrary, the Borrower hereby designates all Borrower Materials included in
public filings made by Borrower, the General Partner or their Subsidiaries with
the SEC as “PUBLIC” and all other Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”

7.2. Use of Proceeds. The General Partner and the Borrower will, and will cause
each of their Subsidiaries to, use the proceeds of the Advances for the general
business purposes of the Borrower, including, but not limited to, working
capital needs and interim financing for property acquisitions of new Projects,
construction of new improvements or expansions of existing improvements on
Projects, to repay outstanding Advances and to purchase the preferred or common
stock of the General Partner. The General Partner and the Borrower will not, nor
will they permit any Subsidiary to, use any of the proceeds of the Advances
(i) to purchase or carry any “margin stock” (as defined in Regulation G or
Regulation U) or (ii) to fund any purchase of, or offer for, any Capital Stock
of any Person, unless such Person has consented to such offer prior to any
public announcements relating thereto and the Required Lenders have consented to
such use of the proceeds of such Advance, except that the General Partner may
repurchase any of its preferred or common stock that constitutes “margin stock”
so long as such repurchase does not violate Regulation U or Regulation X or
otherwise constitute a Default or an Unmatured Default. The Borrower will not
request any Advance or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Advance or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B)

 

74



--------------------------------------------------------------------------------

for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto except to the extent such activities, business or
transactions are permitted for a United States Person to engage in under
applicable Sanctions.

7.3. Notice of Default. The General Partner and the Borrower will give, and will
cause each of their Subsidiaries to give, prompt notice in writing to the
Lenders of the occurrence of (i) any Default or Unmatured Default and (ii) any
other development, financial or otherwise, which could reasonably be expected to
have a Material Adverse Effect.

7.4. Conduct of Business. Except as otherwise permitted under Section 7.12, the
General Partner and the Borrower will do, and will cause each of their
Subsidiaries to do, all things necessary to remain duly incorporated and/or duly
qualified, validly existing and in good standing as a real estate investment
trust, corporation, general partnership or limited partnership, as the case may
be, in its jurisdiction of incorporation/formation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted (except to the extent that the failure to be so duly qualified, to be
in good standing or to maintain all requisite authority to conduct its business
could not reasonably be expected to have a Material Adverse Effect) and, to
carry on and conduct its businesses in substantially the same manner as it is
presently conducted and, specifically, neither the General Partner, the Borrower
nor their respective Subsidiaries will undertake any business other than the
acquisition, development, ownership, management, operation and leasing of
office, medical office, industrial and retail properties and ancillary
businesses reasonably related thereto, including its third party construction
business and investments in (i) land, (ii) non-office, non-medical office,
non-industrial, and non-retail property holdings (excluding cash), (iii) stock
holdings, (iv) mortgages, (v) passive non-real estate investments and (vi) joint
ventures and partnerships.

7.5. Taxes. The General Partner and the Borrower will pay, and will cause each
of their Subsidiaries to pay, when due all taxes, assessments and governmental
charges and levies upon them of their income, profits or Projects, except
(i) where the failure to pay the same could not reasonably be expected to have a
Material Adverse Effect or (ii) those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
established in accordance with GAAP.

7.6. Insurance. The General Partner and the Borrower will, and will cause each
of their Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance on all their Property in such amounts and covering
such risks as is consistent with sound business practice and the representation
made by Borrower in Section 6.17, and the General Partner and the Borrower will
furnish to any Lender upon request full information as to the insurance carried.

7.7. Compliance with Laws. The General Partner and the Borrower will, and will
cause each of their Subsidiaries to, comply with all laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which they may be
subject, except to the extent of any non-compliance that could not reasonably be
expected to have a Material Adverse Effect. The Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

75



--------------------------------------------------------------------------------

7.8. Maintenance of Properties. The General Partner and the Borrower will, and
will cause each of their Subsidiaries to, do all things necessary to maintain,
preserve, protect and keep its Property that is useful and necessary to their
respective businesses in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that their businesses
carried on in connection therewith may be properly conducted at all times.

7.9. Inspection. The General Partner and the Borrower will, and will cause each
of their Subsidiaries to, permit the Administrative Agent and the Lenders, by
their respective representatives and agents, upon reasonable prior written
notice so long as no Default is continuing, to inspect any of the Projects,
corporate books and financial records of the General Partner, the Borrower and
each of their Subsidiaries, to examine and make copies of the books of accounts
and other financial records of the General Partner, the Borrower and each of
their Subsidiaries, and to discuss the affairs, finances and accounts of the
General Partner, the Borrower and each of their Subsidiaries, and to be advised
as to the same by, their respective officers at such reasonable times and
intervals as the Lenders may designate. It is understood that (i) any
information obtained by the Administrative Agent or any Lender in any visit or
inspection pursuant to this shall be subject to the confidentiality requirements
herein and (ii) so long as no Default or Unmatured Default exists, the Lenders
will coordinate their visits through the Administrative Agent with a view to
preventing the visits provided for by this Section from becoming unreasonably
burdensome to the General Partner, Borrower and their Subsidiaries.

7.10. Maintenance of Status. The General Partner shall at all times (i) remain a
corporation listed and in good standing on the New York Stock Exchange, and
(ii) maintain its status as a real estate investment trust in compliance with
all applicable provisions of the Code.

7.11. Dividends. The General Partner and its Subsidiaries shall be permitted to
declare and pay dividends on their Capital Stock from time to time in amounts
determined by the General Partner, provided, however, that if a Default has
occurred and is continuing, the Borrower shall only be permitted to make
distributions to its partners in amounts so that the pro rata share of such
distributions received by the General Partner are no more that than the minimum
amounts needed for the General Partner to make distributions to its shareholders
necessary to maintain the General Partner’s tax status as a real estate
investment trust, and the General Partner shall only be permitted to make
distributions to its shareholders in the minimum amounts necessary to maintain
the General Partner’s Tax status as a real estate investment trust.

 

76



--------------------------------------------------------------------------------

7.12. Merger; Sale of Assets. (a) The General Partner and the Borrower will not,
nor will they permit any of their Subsidiaries to, enter into any merger,
consolidation, reorganization or liquidation or transfer or otherwise dispose of
all or a Substantial Portion of their Property, except for such transactions
that occur between the General Partner, the Borrower and/or the Wholly-Owned
Subsidiaries of the Borrower or the General Partner, provided, however,

(x) the General Partner or the Borrower may merge with or acquire other
companies as partnerships so long as:

(i) after giving effect to such merger or acquisition, no provision of this
Agreement will have been violated; and

(ii) the General Partner or the Borrower will be the surviving entity; and

(y) any Subsidiaries may merge, consolidate, reorganize, liquidate or transfer
or otherwise dispose of its Properties (including, for the avoidance of doubt,
the sale, transfer or other disposition of the Equity Interests in any
Subsidiary) so long as immediately prior to the taking of such action and
immediately thereafter and after giving effect thereto, no Default or Unmatured
Default is or would be in existence and the Borrower complies with
Section 7.12(b) below to the extent applicable.

The Borrower will notify all of the Lenders of all material acquisitions,
dispositions, mergers or asset purchases regardless of whether or not the
Required Lenders must first give their written consent.

(b) The General Partner and the Borrower will not, and will not permit any of
their Subsidiaries to, sell, transfer or otherwise dispose of any Property
unless after giving effect thereto no Default or Unmatured Default exists or
would exist; provided that the Borrower shall deliver to the Administrative
Agent and the Lenders written notice not less than five (5) Business Days prior
to a sale, transfer or other disposition of any Unencumbered Assets, in a single
transaction or series of related transactions, for consideration in excess of
$1,000,000,000. In addition, simultaneously with delivery of any such notice,
the Borrower shall deliver to the Administrative Agent a certificate of the
General Partner’s and the Borrower’s chief financial officers or chief
accounting officers certifying that the Borrower is in compliance in all
material respects with this Agreement and the other Loan Documents and would be
in compliance with the financial covenants set forth in Section 7.20 on a
pro-forma basis using the most recent quarterly financial statements then
available and after giving effect to the proposed transaction (or will be after
making the required prepayments described in the next paragraph), along with a
certification that the Borrower has no knowledge of any facts or circumstances
that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect.

To the extent such proposed transaction would result in a failure to comply with
the covenants set forth herein, the Borrower shall apply the proceeds of such
transaction (together with such additional amounts as may be required), to
prepay the Obligations in an amount, as determined by the Administrative Agent,
equal to that which would be required to reduce the Obligations so that Borrower
will be in compliance with the covenants set forth herein upon the consummation
of the contemplated transaction. Such prepayments shall be applied as directed
by the Borrower; provided, however, that if the Borrower fails to give such
direction, such prepayments shall first be applied to the Revolving Credit
Facility and then to any New Term Loan Facility if such prepayment amounts are
needed for the Borrower to remain in compliance with this Agreement. Amounts so
prepaid shall be applied to the Obligations in accordance with Section 2.23.

7.13. [Reserved].

7.14. [Reserved].

 

77



--------------------------------------------------------------------------------

7.15. Liens. The General Partner and the Borrower will not, nor will they permit
any of their Subsidiaries to, create, incur, or suffer to exist any Lien in, of
or on the Property of the General Partner, the Borrower or any of their
Subsidiaries (other than Liens, if any, securing Obligations hereunder), except:

(i) Liens for taxes, assessments or governmental charges or levies on their
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on their
books;

(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than ninety (90) days past due or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books;

(iii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(iv) Utility easements, access easements, building restrictions, license
agreements, park association covenants and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way impair
the marketability of the same or interfere with the use thereof in the business
of the General Partner, the Borrower or their Subsidiaries;

(v) Liens existing on the date hereof and described in Schedule 2 hereto;

(vi) Liens that do not result in a Default under Section 7.20 hereunder to the
extent such Liens will not result in a violation of any of the provisions of
this Agreement;

(vii) Liens in favor of the Borrower, the General Partner or any Wholly-Owned
Subsidiary granted by the Borrower, the General Partner or any Subsidiary in
order to secure any intercompany obligations;

(viii) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 8.10;

(ix) Any pledge or deposit to secure performance of letters of credit, bank
guarantees, bids, statutory obligations, surety and appeal bonds, trade
contracts, government contracts, leases, performance bonds or other obligations
of a like nature in the ordinary course of business or letters of credit, bank
guarantees or similar instruments issued supporting such pledges, deposits or
obligations; provided that the foregoing does not include Liens on real
property;

 

78



--------------------------------------------------------------------------------

(x) Liens solely on any cash earnest money deposits made by the Borrower, the
General Partner or any Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder; and

(xi) Liens not otherwise permitted pursuant to the preceding clauses (i) through
(x) on Property (other than with respect to a Project) so long as same do not
secure obligations (including Indebtedness) in excess of $5,000,000 in the
aggregate at any time outstanding for the Borrower, the General Partners and the
Subsidiaries on a consolidated basis.

Liens permitted pursuant to this Section 7.15 shall be deemed to be “Permitted
Liens”.

7.16. Affiliates. The General Partner and the Borrower will not, nor will they
permit any of their Subsidiaries to, enter into any transaction (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate except in the ordinary course of
business and pursuant to the reasonable requirements of the General Partner’s,
the Borrower’s or such Subsidiary’s business and upon fair and reasonable terms
no less favorable to the General Partner, the Borrower or such Subsidiary than
the General Partner, the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction.

7.17. Interest Rate Hedging. The General Partner and the Borrower will not enter
into or remain liable upon, nor will they permit any Subsidiary to enter into or
remain liable upon, any agreements, devices or arrangements designed to protect
at least one of the parties thereto from the fluctuations of interest rates,
exchange rates or forward rates applicable to such party’s assets, liabilities
or exchange transactions, including, but not limited to, interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options unless
such agreement, device or arrangement was entered into by the General Partner,
the Borrower or any such Subsidiary not for speculative purposes for the purpose
of hedging interest rate risk to the General Partner or the Borrower or any
Subsidiary.

7.18. Subsidiary Guaranty. (a) The Borrower will cause any Subsidiary which
(i) owns or ground leases an Unencumbered Asset and (ii) is liable for any
Indebtedness (including any guarantees of debt of another person) to enter into
a Subsidiary Guaranty, if the Borrower desires that the Project owned by such
Subsidiary qualify as an Unencumbered Asset and be included in the calculation
of the financial covenant in Section 7.20(iii), and will also deliver to the
Administrative Agent for the benefit of the Lenders (concurrently with the
inclusion of any Project as an Unencumbered Asset) the following items:

(i) a Subsidiary Guaranty, or a joinder agreement in respect of any existing
Subsidiary Guaranty;

(ii) a certificate signed by the President, a Vice President, or a chief
financial officer or chief accounting officer of the Borrower making
representations and warranties to the effect of those contained in Section 6.1,
Section 6.2 and Section 6.3, with respect to such Subsidiary Guarantor and the
Subsidiary Guaranty and in Section 6.20 with respect to the Unencumbered Assets
owned by such Subsidiary Guarantor, as applicable; and

 

79



--------------------------------------------------------------------------------

(iii) an opinion of counsel addressed to each Lender and reasonably satisfactory
to the Administrative Agent.

(b) Other than during the continuance of a Default or an Unmatured Default, the
Subsidiary Guaranty of any Subsidiary Guarantor shall be released without the
further consent of the Lenders if and when (i) a Project is sold or transferred
by a Subsidiary Guarantor and all of the Projects owned by such Subsidiary
Guarantor shall thereby cease (not thereby creating a Default or an Unmatured
Default) to be Unencumbered Assets or (ii) such Subsidiary becomes an
Unencumbered Property Subsidiary and is therefore no longer required to be a
Subsidiary Guarantor in order for the Projects owned by such Subsidiary to
qualify as Unencumbered Assets, provided the foregoing shall never permit the
release of the Guaranty of the General Partner. At the request and expense of
the Borrower, the Administrative Agent shall execute and deliver an instrument
confirming such release.

7.19. [Reserved].

7.20. Indebtedness and Cash Flow Covenants. The General Partner on a
consolidated basis with the Borrower and their Subsidiaries shall not, as of the
last day of any fiscal quarter, permit:

(i) the ratio of Adjusted EBITDA to Fixed Charges to be less than 1.50 to 1.0
for the preceding 12 full calendar months throughout the remaining term of the
Facility;

(ii) Consolidated Total Indebtedness (net of, as of such date of determination,
an amount equal to the lesser of (x) the amount of Unrestricted Cash and Cash
Equivalents in excess of $30,000,000 and (y) the amount of Consolidated Total
Indebtedness that matures within twenty-four (24) months of such date of
determination) to exceed sixty percent (60%) of Total Asset Value, provided that
such ratio may exceed sixty percent (60%) but may not exceed sixty-five percent
(65%) as at the end of no more than four (4) consecutive fiscal quarters
following a Major Acquisition up to two times during the term of this Agreement;

(iii) The ratio obtained by dividing (a) the sum of (i) Property Operating
Income from Unencumbered Assets that are wholly-owned by the Borrower, a
Subsidiary Guarantor or an Unencumbered Property Subsidiary for such quarter
minus the Capital Expenditure Reserve Amount for such wholly-owned Unencumbered
Assets for such quarter plus (ii) Earnings from Service Operations and interest
income of the General Partner, the Borrower and their Subsidiaries from mortgage
notes receivable for such quarter (with the aggregate amount of such Earnings
from Service Operations and interest income limited to 15% of the sum of
Property Operating Income from wholly owned Unencumbered Assets, Earnings from
Service Operations and interest income) by (b) the interest incurred on all
Consolidated Unsecured Indebtedness for such quarter to be less than 1.75 to 1.0
for the quarter then ended; or

(iv) Consolidated Secured Indebtedness (net of, as of such date of
determination, an amount equal to the lesser of (x) the amount of Unrestricted
Cash and Cash Equivalents in excess of $30,000,000 and (y) the amount of
Consolidated Secured

 

80



--------------------------------------------------------------------------------

Indebtedness that matures within twenty-four (24) months of such date of
determination) to exceed thirty percent (30%) of Total Asset Value; provided,
that such ratio may exceed thirty percent (30%) but may not exceed thirty-five
percent (35%) at the end of not more than four (4) consecutive fiscal quarters
following a Major Acquisition up to two times during the term of this Agreement.

7.21. Environmental Matters. The General Partner and the Borrower will and will
cause each of their Subsidiaries to:

(i) Subject to any remediation programs described on Schedule 6.19, comply with,
and use its commercially reasonable efforts to ensure compliance by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply with and maintain, and use its best efforts to ensure that all tenants
and subtenants obtain and comply with and maintain, any and all licenses,
approvals, notifications, registrations or permits required by applicable
Environmental Laws, except to the extent that failure to do so could not be
reasonably expected to have a Material Adverse Effect;

(ii) Subject to any remediation programs described on Schedule 6.19, conduct and
complete all investigations, studies, sampling and testing, and all remedial,
removal and other actions required under Environmental Laws and promptly comply
in all material respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws, except to the extent that
(a) the same are being contested in good faith by appropriate proceedings and
the pendency of such proceedings could not be reasonably expected to have a
Material Adverse Effect, or (b) the General Partner has determined in good faith
that contesting the same is not in the best interests of the General Partner,
the Borrower and their Subsidiaries and the failure to contest the same could
not be reasonably expected to have a Material Adverse Effect; and

(iii) defend, indemnify and hold harmless the Administrative Agent and each
Lender, and their respective employees, agents, officers and directors, from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to the violation
of, noncompliance with or liability under any Environmental Laws applicable to
the operations of the General Partner, the Borrower, their Subsidiaries or the
Projects, or any orders, requirements or demands of Governmental Authorities
related thereto, including, without limitation, attorney’s and consultant’s
fees, investigation and laboratory fees, response costs, court costs and
litigation expenses, except to the extent that any of the foregoing arise out of
the gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision) of the party
seeking indemnification therefor.

The indemnity contained in (iii) above shall continue in full force and effect
regardless of the termination of this Agreement.

7.22. [Reserved].

 

81



--------------------------------------------------------------------------------

7.23. Borrower’s Partnership Agreement. The General Partner shall not consent to
any change to the Borrower’s partnership agreement that would be materially
adverse to the Lenders without obtaining the prior written consent of the
Administrative Agent.

7.24. Plan Assets. The Borrower shall not adopt, or permit any Subsidiary or any
member of the Controlled Group to adopt, any Plan.

7.25. Notice of Rating Change. The Borrower shall notify the Administrative
Agent promptly if there is any change in the long term unsecured debt rating of
the Borrower from Moody’s or S&P.

ARTICLE VIII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

8.1. Nonpayment of any principal payment on any Note, Loan or Reimbursement
Obligation when due.

8.2. Nonpayment of interest upon any Note or Loan or of any Facility Fee or
Facility Letter of Credit Fee or other payment Obligations under any of the Loan
Documents within five (5) Business Days after the same becomes due.

8.3. The breach of any of the terms or provisions of Sections 7.2, 7.3(i), 7.10
through 7.20 and 7.23.

8.4. Any representation or warranty made or deemed made by or on behalf of the
General Partner, the Borrower or any of their Subsidiaries to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be untrue or inaccurate in any
material respect on the date as of which made; provided, however, that as to any
such untrue or inaccurate representation, warranty, acknowledgement or statement
which was unintentionally submitted to the Administrative Agent or the Lenders
and which can be made true and correct by action of the Borrower, the Borrower
shall have a period of thirty (30) days following the date of such
representation, warranty acknowledgement or statement to undertake and complete
all action necessary to make such representation, warranty, acknowledgement or
statement true and correct in all material respects.

8.5. The breach (other than a breach which constitutes a Default under
Section 8.1, 8.2, 8.3 or 8.4) of any of the terms or provisions of this
Agreement or any other Loan Document which is not remedied within thirty
(30) days after written notice from the Administrative Agent or any Lender;
provided, however, if such breach is susceptible of cure but cannot be cured
within such thirty- (30-)day period and the Borrower is proceeding diligently
and in good faith to cure such breach, such thirty (30) day period shall be
extended for up to an additional thirty (30) days, not to exceed a total of
sixty (60) days, as shall be necessary for the Borrower in the exercise of due
diligence to cure such breach.

 

82



--------------------------------------------------------------------------------

8.6. The Borrower, the General Partner or any of their Wholly-Owned Subsidiaries
fails to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness (other than Indebtedness
hereunder), when and as the same shall become due and payable, after the
applicable grace or cure period, if any, specified in any agreement or
instrument relating to such Indebtedness; or any event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this Section 8.6 shall
not apply to (x) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or (y) to secured Indebtedness for which a forbearance, extension or
restructuring agreement is in effect that prevents the holder or holders of such
Indebtedness or any trustee or agent on its or their behalf from declaring such
Indebtedness to become due prior to its scheduled maturity.

8.7. The General Partner, the Borrower or any Subsidiary having more than
$50,000,000 of Equity Value shall (i) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it as a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, or have an
involuntary proceeding seeking such relief filed against it and such proceeding
shall continue undismissed for sixty (60) days, (v) take any corporate action to
authorize or effect any of the foregoing actions set forth in this Section 8.7,
(vi) fail to contest in good faith any appointment or proceeding described in
Section 8.8 and maintain adequate reserves for such contest in accordance with
GAAP or (vii) not pay, or admit in writing its inability to pay, its debts
generally as they become due.

8.8. A receiver, trustee, examiner, liquidator or similar official shall be
appointed for the General Partner, the Borrower or any Subsidiary having more
than $50,000,000 of Equity Value or any Substantial Portion of its Property, or
a proceeding described in Section 8.7(iv) shall be instituted against the
General Partner, the Borrower or any such Subsidiary and such appointment
continues undischarged or such proceeding continues undismissed or unstayed for
a period of sixty (60) consecutive days.

8.9. Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of (each a “Condemnation”),
all or any portion of the Projects of the Borrower and its Subsidiaries which,
when taken together with all other Property of the Borrower and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve-month period ending with the month in which any such Condemnation occurs,
constitutes a Substantial Portion of their Property.

 

83



--------------------------------------------------------------------------------

8.10. The General Partner, the Borrower or any of their Subsidiaries shall fail
within sixty (60) days to pay, bond or otherwise discharge any judgments or
orders for the payment of money in an amount which, when added to all other
judgments or orders outstanding against the General Partner, the Borrower or any
Subsidiary would exceed $50,000,000 in the aggregate, which have not been stayed
on appeal or otherwise appropriately contested in good faith, with adequate
reserves therefor having been maintained in accordance with GAAP.

8.11. The General Partner, the Borrower or any other member of the Controlled
Group has incurred withdrawal liability to such Multiemployer Plan in an amount
which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the General Partner, the Borrower or any other member of
the Controlled Group as withdrawal liability (determined as of the date of such
notification), exceeds $50,000,000.

8.12. The General Partner, the Borrower or any other member of the Controlled
Group has a Multiemployer Plan that is in reorganization or is being terminated,
within the meaning of Title IV of ERISA, if as a result of such reorganization
or termination the aggregate annual contributions of the General Partner, the
Borrower and the other members of the Controlled Group (taken as a whole) to all
Multiemployer Plans which are then in reorganization or being terminated have
been or will be increased over the amounts contributed to such Multiemployer
Plans for the respective plan years of each such Multiemployer Plan immediately
preceding the plan year in which the reorganization or termination occurs by an
amount exceeding $50,000,000.

8.13. [Reserved].

8.14. [Reserved].

8.15. [Reserved].

8.16. This Agreement, a Note, the Guaranty or a Subsidiary Guaranty shall be
revoked, rescinded, repudiated or otherwise cease to be in full force and effect
(other than in accordance with the terms hereof or thereof), or any of the
General Partner, the Borrower or the Subsidiary Guarantors shall assert that any
of this Agreement, a Note, the Guaranty or a Subsidiary Guaranty has been
revoked, rescinded or terminated (other than in accordance with the terms hereof
or thereof).

8.17. [Reserved].

8.18. (a) The acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof)
of Equity Interests of the General Partner representing more than thirty percent
(30%) of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the General Partner; (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
General Partner by Persons who were neither (i) nominated by the board of
directors of the General Partner nor (ii) appointed by directors so nominated;
(c) the acquisition by any Person or group, directly or indirectly, by contract
or otherwise of the power to exercise control over Equity Interests of the
General Partner representing more than thirty percent (30%) of the aggregate
ordinary voting

 

84



--------------------------------------------------------------------------------

power represented by the issued and outstanding Equity Interests of the General
Partner; (d) the General Partner ceases to be the sole general partner of the
Borrower; or (e) the General Partner ceases to own at least fifty-five percent
(55%) of the voting Equity Interest in the Borrower.

ARTICLE IX

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

9.1. Acceleration. If any Default described in Section 8.7 or 8.8 occurs with
respect to the Borrower, the Commitments and all other obligations of the
Lenders to make Loans and of the Issuing Bank to issue Facility Letters of
Credit hereunder shall automatically terminate and the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender and without presentment, demand, protest
or notice of any kind, all of which the Borrower hereby expressly waives. If any
other Default occurs, the Administrative Agent may, and will if directed by the
Required Lenders, terminate or suspend the Commitments and all other obligations
of the Lenders to make Loans hereunder and to issue Facility Letters of Credit,
whereupon (in the case of termination) the Commitments shall terminate, or
declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives.

In addition to the foregoing, following the occurrence of a Default and so long
as any Facility Letter of Credit has not been fully drawn and has not been
cancelled or expired by its terms, upon demand by the Administrative Agent
(which Administrative Agent agrees to make if requested to by the applicable
Required Lenders) and automatically upon the occurrence of any Default described
in Section 8.7 or 8.8 the Borrower shall deposit in the Letter of Credit
Collateral Account cash in an amount equal to 100% of the aggregate undrawn face
amount of all outstanding Facility Letters of Credit and all fees and other
amounts due or which may become due with respect thereto. The funds in the
Letter of Credit Collateral Account shall be subject to the provisions of
Section 3.14 hereof.

If, within thirty (30) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder or to issue Facility Letters of Credit as a result of any Default
(other than any Default as described in Section 8.7 or 8.8 with respect to the
Borrower) and before any judgment or decree for the payment of the Obligations
shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Administrative Agent shall, by notice to the
Borrower, rescind and annul such acceleration and/or termination.

 

85



--------------------------------------------------------------------------------

9.2. Amendments. Subject to the provisions of Section 2.25, Section 4.3(b) and
this Article IX, the Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders), the Borrower and the General
Partner may enter into written agreements supplemental hereto for the purpose of
amending or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or waiving any
Default or any provision hereunder (and, if the rights or duties of only a
specific Facility are affected thereby or if such amendment or waiver adversely
affects the rights of a specific Facility in a manner that is different than
such amendment or waiver affects the other Facility, the Required Facility
Lenders for such Facility); provided, however, that no such supplemental
agreement shall:

(i) Extend a Termination Date (except as expressly provided herein) or forgive
all or any portion of the principal amount of any Loan or Reimbursement
Obligation or accrued interest thereon or the Facility Fee or Facility Letter of
Credit Fee, reduce the Applicable Margins on the underlying interest rate
options or otherwise modify or add to such Applicable Margins or interest rate
options, or extend the time of payment of any of the Obligations, without the
consent of all Lenders directly affected thereby; and provided further that if
such supplemental agreement shall only affect a specific Facility, only the
consent of the Required Facility Lenders for such Facility (and not the consent
of all Required Lenders) shall also be required.

(ii) Release the General Partner from the Guaranty, or materially modify the
Guaranty or waive a material provision of the Guaranty, without the consent of
all Lenders.

(iii) Change the percentage specified in the definition of (x) Required Lenders
without the consent of all Lenders or (y) Required Facility Lenders, without the
consent of all Lenders with respect to such Class.

(iv) (x) Increase the sum of (A) the amount of the Aggregate Revolving Credit
Commitment plus (B) the aggregate principal amount of New Term Loans made under
this Agreement to an amount in excess of $2,000,000,000, without the consent of
all Lenders; or (y) increase the Commitment of any Lender without the consent of
such Lender.

(v) Permit the Borrower to assign or allow another Person to assume its rights
under this Agreement, without the consent of all Lenders.

(vi) Amend this Section 9.2, without the consent of all Lenders.

(vii) Amend Section 2.23 such that the order of priority of payments is changed
or payments that are now required to be applied in accordance with the
Percentages or Funded Percentages of the Lenders shall be applied in any other
manner, without the consent of all Lenders.

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent. No amendment of any provision relating to the Issuing Bank (including any
letter of credit application and any bilateral agreement between the Borrower
and the Issuing Bank regarding the Issuing Bank’s Letter of Credit Commitment or
the respective rights and obligations between the Borrower and the Issuing Bank
in connection with the issuance of Letters of Credit) shall be effective without
the consent of the Issuing Bank. No amendment increasing the Commitment of any
Lender shall be effective without the written consent of such Lender. No
amendment of Section 2.24 shall be effective without the written consent of the
Administrative Agent and the Issuing Bank.

 

86



--------------------------------------------------------------------------------

Notwithstanding the foregoing: (1) no amendment, waiver, or consent shall,
unless in writing and signed by the Designating Lender on behalf of its
respective Designated Lender affected thereby, (a) subject such Designated
Lender to any additional obligations, (b) reduce the principal of, interest on,
or the amounts due with respect to, the Competitive Bid Loan Note made payable
to such Designated Lender, (c) postpone any date fixed for any payment of
principal of, or interest on, or other amounts due with respect to, the
Competitive Bid Note made payable to such Designated Lender, or (d) amend the
definition of Required Lenders hereunder in a manner which adversely affects the
rights of such Designated Lender and (2) if the Administrative Agent and the
Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

Notwithstanding the foregoing, no amendment or amendment and restatement of this
Agreement requiring the consent of “all Lenders” or “all Lenders affected
thereby,” which is in all other respects approved by the applicable Lenders in
accordance with this Section 9.2, shall require the consent or approval of any
Lender (i) which immediately after giving effect to such amendment or amendment
and restatement, shall have no Commitment or other obligation to maintain or
extend credit under this Agreement (as so amended or amended and restated),
including, without limitation, any obligation in respect of any drawing under or
participation in any Letter of Credit and (ii) which, substantially
contemporaneously with the effectiveness of such amendment or amendment and
restatement, is paid in full (either as an assignee to an existing or new Lender
or as a result of a prepayment by the Borrower) all amounts owing to it
hereunder (including, without limitation principal, interest and fees, but
excluding unmatured contingent obligations). From and after the effectiveness of
any such amendment or amendment and restatement, any such Lender shall be deemed
to no longer be a “Lender” hereunder or a party hereto; provided, that any such
Lender shall retain the benefit of indemnification and other provisions hereof
which, by the terms hereof would survive a termination of this Agreement.

9.3. Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 9.2, and
then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.

 

87



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

10.1. Survival of Representations. All covenants, representations and warranties
of the Borrower contained in this Agreement shall survive execution of this
Agreement, delivery of the Notes, issuance of the Facility Letters of Credit and
the making of the Loans herein contemplated, regardless of any investigation by
any Lender and notwithstanding that any Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder.

10.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

10.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the General Partner, the Administrative Agent,
the Issuing Bank and the Lenders and supersede all prior commitments, agreements
and understandings among the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders relating to the subject matter thereof, except for the
agreement of the Borrower to pay certain fees to the Administrative Agent and
the agreement of the Administrative Agent to pay certain fees to the Lenders.

10.5. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.

10.6. Expenses; Indemnification. The Borrower shall reimburse the Indemnified
Parties on demand for any reasonable costs and reasonable out-of-pocket expenses
(including, without limitation, all reasonable fees for consultants and
reasonable fees and expenses for one counsel for all Indemnified Parties
collectively in each applicable jurisdiction) paid or incurred by the
Indemnified Parties (whether in their capacity as arrangers, or, in the case of
JPMCB in its capacity as Administrative Agent) in connection with the
preparation, negotiation, execution, delivery, review, amendment, modification,
and administration of the Loan Documents. The Borrower also agrees to reimburse
the Indemnified Parties, the Issuing Bank and the Lenders for any reasonable
costs and reasonable out-of-pocket expenses (including, without limitation, all
reasonable fees and expenses for attorneys for the Indemnified Parties, the
Issuing Bank and the Lenders, with such fees and expenses of counsel being
limited to fees and expenses of one

 

88



--------------------------------------------------------------------------------

counsel (and, if necessary, one regulatory counsel) for the Administrative Agent
in each applicable jurisdiction, fees and expenses of one counsel (and, if
necessary, one regulatory counsel) for the Lenders (as selected by the Required
Lenders other than the Administrative Agent) in each applicable jurisdiction
and, to the extent an actual or perceived conflict of interest exists, the fees
and expenses of one counsel (and, if necessary, one regulatory counsel) to all
similarly situated Lenders in each applicable jurisdiction) paid or incurred by
the Indemnified Parties (whether in their capacity as arrangers, or, in the case
of JPMCB, in its capacity as Administrative Agent), the Issuing Bank or any
Lender in connection with the collection and enforcement of the Loan Documents
(including, without limitation, any workout). The Borrower further agrees to
indemnify the Indemnified Parties, the Issuing Bank and each Lender and their
directors, officers, employees, agents, attorneys and professional advisors
(each such Person, an “Indemnitee”) against all losses, claims, damages,
penalties, judgments, liabilities and reasonable expenses (including, without
limitation, reasonable fees and expenses of counsel and all reasonable expenses
of litigation or preparation therefor whether or not such entity is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the Projects, the Loans and the other
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Credit Extension hereunder, any
actual or alleged presence or release of materials of Environmental Concern on
or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or an
Affiliate of the Borrower; provided that (i) such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, judgments, liabilities or related expenses are determined by a court
of competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee and (ii) such
indemnity shall be limited to fees and expenses of one counsel (and, if
necessary, one regulatory counsel) for all Indemnitees collectively in each
applicable jurisdiction and, to the extent an actual or perceived conflict of
interest exists, the fees and expenses of one counsel (and, if necessary, one
regulatory counsel) to all similarly situated Indemnitees in each applicable
jurisdiction. To the extent permitted by applicable law, no party hereto shall
assert, and each such party hereby waives, any claim against any other party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated hereby, any Loan or the use
of the proceeds thereof, except, in the case of the Borrower, to the extent
otherwise subject to indemnification pursuant to the indemnification provisions
set forth above. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, unless such damages are the result
of such Indemnitee’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision). The
obligations of the Borrower under this Section 10.6 shall survive the
termination of this Agreement.

10.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

 

89



--------------------------------------------------------------------------------

10.8. Accounting. All computations of financial ratios and covenants to be made
in this Agreement (including in the definitions) shall be made without giving
effect to required GAAP adjustments regarding treatment of non-cash interest on
Indebtedness that is convertible to Equity Interests. Except as provided to the
contrary herein, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder shall be made in accordance with GAAP in a
manner consistent with that used in preparing the financial statements referred
to in Section 6.4. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan Document
(other than a change in GAAP anticipated in the definition of “Capitalized Lease
Obligations”), and the Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders), provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein. If at any time any change in reporting on the consolidated
financial statements of the General Partner, the Borrower and their Subsidiaries
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and the Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in reporting (subject to the
approval of the Required Lenders), provided that, until so amended, such ratio
or requirement shall continue to be computed in accordance with the reporting
prior to such change therein (other than with respect to a change in GAAP
anticipated in the definition of “Capitalized Lease Obligations”).

10.9. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

10.10. Nonliability of Lenders. The Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that none of the Lenders, the
Arrangers, the Administrative Agent or the Issuing Banks (each a “Credit Party”)
will have any contractual obligations to the Borrower with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents and each Credit Party is acting solely in
the capacity of an arm’s length contractual counterparty to the Borrower with
respect to the Loan Documents and the transaction contemplated therein and not
as a financial advisor or a fiduciary to, or an agent of, the Borrower, the
General Partner or any other person. The Borrower agrees that it will not assert
any claim against any Credit Party based on an alleged breach of fiduciary duty
by such Credit Party in connection with this Agreement and the transactions
contemplated hereby. Additionally, the Borrower acknowledges and agrees that no
Credit Party is advising the Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction with respect to
the Loan Documents and the transactions contemplated therein. The Borrower shall
consult with its own advisors concerning such matters and shall be responsible
for making its own independent investigation and appraisal of the transactions
contemplated hereby, and the Credit Parties shall have no responsibility or
liability to the Borrower with respect thereto.

 

90



--------------------------------------------------------------------------------

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Credit Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower and other
companies with which the Borrower may have commercial or other relationships.
With respect to any securities and/or financial instruments so held by any
Credit Party or any of its customers, all rights in respect of such securities
and financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

10.11. Publicity. The Lenders shall have the right to do a tombstone publicizing
the transaction contemplated hereby without the consent of the Borrower or the
General Partner.

10.12. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

10.13. CONSENT TO JURISDICTION. THE GENERAL PARTNER AND THE BORROWER EACH HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE
LOAN DOCUMENTS OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT AND THE GENERAL
PARTNER AND THE BORROWER EACH HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE GENERAL PARTNER OR THE
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE
GENERAL PARTNER OR THE BORROWER AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER
OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN SUCH COURTS.

 

91



--------------------------------------------------------------------------------

10.14. WAIVER OF JURY TRIAL. THE GENERAL PARTNER, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER OR THE
TRANSACTIONS CONTEMPLATED THEREUNDER.

10.15. Agent Responsibilities. Borrower, the Administrative Agent and each
Lender acknowledges and agrees that the obligations of the Syndication Agent,
the Documentation Agent, the Managing Agents, and the Co-Agents (collectively,
the “Other Agents”) hereunder shall be limited to those obligations that are
expressly set forth herein, if any, or in any other written agreement with such
parties, and the Other Agents shall not be required to take any other action or
have any duties or responsibilities or assume any liability except as may be
required in their capacity as a Lender or Issuing Bank hereunder.

10.16. USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower and the Guarantor pursuant to Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower and the Guarantor: When the Borrower or the Guarantor opens an
account, if the Borrower or the Guarantor is an individual, the Administrative
Agent and the Lenders will ask for the Borrower’s or the Guarantor’s, as
applicable, name, residential address, tax identification number, date of birth,
and other information that will allow the Administrative Agent and the Lenders
to identify the Borrower or the Guarantor, and, if the Borrower or the Guarantor
is not an individual, the Administrative Agent and the Lenders will ask for the
Borrower’s or the Guarantor’s, as applicable, name, tax identification number,
business address, and other information that will allow the Administrative Agent
and the Lenders to identify the Borrower or the Guarantor. The Administrative
Agent and the Lenders may also ask, if the Borrower or the Guarantor is an
individual, to see the Borrower’s or the Guarantor’s driver’s license or other
identifying documents, and, if the Borrower or the Guarantor is not an
individual, to see the Borrower’s or the Guarantor’s legal organizational
documents or other identifying documents.

10.17. Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

 

92



--------------------------------------------------------------------------------

10.18. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI

THE ADMINISTRATIVE AGENT AND AGREEMENTS AMONG LENDERS

11.1. Administrative Agent. JPMCB is hereby appointed by each of the Lenders as
its agent (herein referred to as the “Agent”) hereunder and under each other
Loan Document, and each of the Lenders irrevocably authorizes the Agent to take
such actions on its behalf and to exercise the rights and duties expressly set
forth herein and in the other Loan Documents. The Agent agrees to act as such
agent upon the express conditions contained in this Article XI. Notwithstanding
the use of the defined term “Agent,” it is expressly understood and agreed that
the Agent shall not have any fiduciary responsibilities to any Lender by reason
of this Agreement or any other Loan Document and that the Agent is merely acting
as the agent of the Lenders with only those duties as are expressly set forth in
this Agreement and the other Loan Documents. In its capacity as the Lenders’
agent, the Agent (i) does not hereby assume any fiduciary duties to any of the
Lenders, (ii) is a “representative” of the Lenders within the meaning of the
term “secured party” as defined in the New York Uniform Commercial Code and
(iii) is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert with respect to the Loan
Documents and administration of the Loan, no claim against the Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

11.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent. Without limiting the generality of the

 

93



--------------------------------------------------------------------------------

foregoing, (a) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.2), and (b) except as expressly set forth
herein, the Administrative Agent shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.

11.3. General Immunity. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action lawfully taken or omitted to be taken by it
or them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.2).

11.4. No Responsibility for Loans, Recitals, Etc. Except where the failure to do
so constitutes gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision), neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder or the contents of any certificate, report
or other document delivered hereunder or in connection herewith; (ii) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document, including, without limitation, any agreement by an
obligor to furnish information directly to each Lender; (iii) the satisfaction
of any condition specified in Article V, except to confirm receipt of items
required to be delivered to the Administrative Agent; (iv) the validity,
effectiveness or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; or (v) the value, sufficiency,
creation, perfection or priority of any interest in any collateral security.

11.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders or, where consent of all Lenders is required, all Lenders,
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders and on all holders of Notes. The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its reasonable satisfaction by the Lenders pro rata against any
and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

11.6. Employment of Agents and Counsel. The Administrative Agent may execute any
of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and so long as
it exercises reasonable care in

 

94



--------------------------------------------------------------------------------

the selection of such parties, the Administrative Agent shall not be answerable
to the Lenders, except as to money or securities received by it or its
authorized agents, for the default or misconduct of any such parties. The
Administrative Agent shall be entitled to advice of counsel concerning all
matters pertaining to the agency hereby created and its duties hereunder and
under any other Loan Document.

11.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Administrative Agent, which counsel may be
employees of the Administrative Agent. The Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date stating in reasonable
detail its objection thereto.

11.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (determined at the time such reimbursement or
indemnity is sought) for any reasonable amounts not reimbursed by the Borrower
or Guarantor for which the Administrative Agent (in its capacity as such) is
entitled to reimbursement or indemnification by the Borrower or Guarantor under
the Loan Documents including reasonable out-of-pocket expenses in connection
with the preparation, execution, and delivery of the Loan Documents, (ii) for
any other reasonable out-of-pocket expenses incurred by the Administrative Agent
on behalf of the Lenders, in connection with the administration and enforcement
of the Loan Documents and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for (i) any of the foregoing to the extent they arise from the gross negligence
or willful misconduct of the Administrative Agent (as determined by a court of
competent jurisdiction in a final and non-appealable decision), or (ii) any
costs or expenses of the Administrative Agent’s in-house legal staff and
personnel. The obligations of the Lenders under this Section 11.8 shall survive
payment of the Obligations and termination of this Agreement, and shall not be
reduced by the designation of a Designated Lender to fund Competitive Bid Loans
on behalf of a Revolving Credit Lender, provided that each Designated Lender
shall be jointly and severally liable with the Designating Lender for the
Designating Lender’s share (as hereinafter determined) of the amounts due from
such Designating Lender. The Designated Lender’s share of amounts due shall be
equal to such amount due multiplied by a fraction whose numerator is the amount
funded by the Designated Lender (but in no event more than the amount of
Designating Lender’s Revolving Credit Commitment) and whose denominator is the
amount of the Designating Lender’s Revolving Credit Commitment.

 

95



--------------------------------------------------------------------------------

11.9. Rights as a Lender. In the event the Administrative Agent is a Lender, the
Administrative Agent shall have the same rights and powers and the same duties
and obligations hereunder and under any other Loan Document as any Lender and
may exercise the same as though it were not the Administrative Agent, and the
term “Lender” or “Lenders” shall, at any time when the Administrative Agent is a
Lender, unless the context otherwise indicates, include the Administrative Agent
in its individual capacity. The Administrative Agent may accept deposits from,
lend money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Borrower or any of its Subsidiaries in which the
Borrower or such Subsidiary is not restricted hereby from engaging with any
other Person.

11.10. Lender Credit Decision. Each Lender acknowledges and agrees that the
extensions of credit made hereunder are commercial loans and letters of credit
and not investments in a business enterprise or securities. Each Lender
acknowledges that it has, independently and without reliance upon any Arranger,
the Administrative Agent or any other Lender or their respective Related Parties
and based on the financial statements prepared by the Borrower and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and the other Loan Documents.
Each Lender also acknowledges that it will, independently and without reliance
upon any Arranger, the Administrative Agent or any other Lender or their
respective Related Parties and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.
Except for any notice, report, document or other information expressly required
to be furnished to the Lenders by the Administrative Agent or Arrangers
hereunder, neither the Administrative Agent nor the Arrangers shall have any
duty or responsibility (either initially or on a continuing basis) to provide
any Lender with any notice, report, document, credit information or other
information concerning the affairs, financial condition or business of the
Borrower or any of its Affiliates that may come into the possession of the
Administrative Agent or Arrangers (whether or not in their respective capacity
as Administrative Agent or Arrangers) or any of their Affiliates.

11.11. Successor Administrative Agent. The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, and
the Administrative Agent shall be deemed to have automatically resigned if it is
no longer a Lender, such resignation in either case to be effective upon the
appointment of a successor Administrative Agent or, if no successor
Administrative Agent has been appointed, forty-five (45) days after the retiring
Administrative Agent gives notice of its intention to resign or ceases to be a
Lender, as the case may be. The Administrative Agent may be removed at any time
for its gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision) by written notice
received by the Administrative Agent from the Required Lenders, such removal to
be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right, with the
prior written consent of the Borrower (not to be unreasonably withheld,
conditioned or delayed) so long as no Default has occurred and is continuing, to
appoint, on behalf of the Borrower and the Lenders, a

 

96



--------------------------------------------------------------------------------

successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders within thirty (30) days after a
resigning Administrative Agent’s giving notice of its intention to resign, then
the resigning Administrative Agent may appoint, on behalf of the Borrower and
the Lenders, a successor Administrative Agent with the prior written consent of
the Borrower (not to be unreasonably withheld, conditioned or delayed) so long
as no Default has occurred and is continuing. If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed within thirty (30) days, the Lenders shall perform all the duties of
the Administrative Agent hereunder and the Borrower shall make all payments in
respect of the Obligations to the applicable Lenders and for all other purposes
shall deal directly with the Lenders. No successor Administrative Agent shall be
deemed to be appointed hereunder until such successor Administrative Agent has
accepted the appointment. Any such successor Administrative Agent shall be a
commercial bank (or a subsidiary thereof) having capital and retained earnings
of at least $500,000,000, except that if the successor Administrative Agent is a
subsidiary of a bank, such capital and retained earnings requirement shall apply
only to the parent bank. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning or removed
Administrative Agent. Upon the effectiveness of the resignation or removal of
the Administrative Agent, the resigning or removed Administrative Agent and the
successor Administrative Agent shall pro rate any agency fees, and the resigning
or removed Administrative Agent shall be discharged from its duties and
obligations thereafter arising hereunder and under the Loan Documents. After the
effectiveness of the resignation or removal of an Administrative Agent, the
provisions of this Article XI shall continue in effect for the benefit of such
Administrative Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent hereunder and under the other
Loan Documents.

11.12. Notice of Defaults. The Administrative Agent shall not be deemed to have
knowledge of any Default or Unmatured Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender. If a
Lender becomes aware of a Default or Unmatured Default, such Lender shall notify
the Administrative Agent of such fact provided that the failure to give such
notice shall not create liability on the part of a Lender. Upon receipt of such
notice that a Default or Unmatured Default has occurred, the Administrative
Agent shall promptly notify each of the Lenders of such fact.

11.13. Copies of Documents. Within fifteen (15) Business Days after a request by
a Lender to the Administrative Agent for documents furnished to the
Administrative Agent by the Borrower, the Administrative Agent shall provide
copies of such documents to such Lender.

11.14. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the bookrunners, Arrangers or other agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an Issuing Bank hereunder.

11.15. Survival. The provisions of this Article XI shall survive the repayment
of the Loans, the expiration or termination of the Commitments and the
termination of this Agreement.

 

97



--------------------------------------------------------------------------------

ARTICLE XII

SETOFF; RATABLE PAYMENTS

12.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default has occurred and is continuing, any
and all deposits (including all account balances, whether provisional or final
and whether or not collected or available) and any other Indebtedness at any
time held or owing by any Lender (including any Issuing Bank) or any of its
Affiliates to or for the credit or account of the Borrower may be offset and
applied toward the payment of the Obligations owing to such Lender, whether or
not the Obligations, or any part hereof, shall then be due, irrespective of
whether or not such Lender shall have made any demand under this Agreement.

12.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 4.1, 4.2 or 4.4) in a greater proportion than that received by any
other Lender under the same Facility, such Lender agrees, promptly upon demand,
to purchase a portion of the Loans held by the other Lenders under such Facility
so that after such purchase each Lender will hold its ratable proportion of
Loans under such Facility. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to their Loans. In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

ARTICLE XIII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1. Benefit of Agreement. The terms and provisions of the Loan Documents shall
be binding upon and inure to the benefit of the Borrower and the Lenders and
their respective successors and assigns permitted hereby, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents without the prior written consent of each Lender, (ii) any
assignment by any Lender must be made in compliance with Section 13.3, and
(iii) any transfer by Participation must be made in compliance with
Section 13.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 13.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 13.2. The parties to this Agreement acknowledge that clause (ii) of this
Section 13.1 relates only to absolute assignments and this Section 13.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central reserve bank having
jurisdiction over such Lender or (y) in the case of a Lender which is a Fund,
any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of

 

98



--------------------------------------------------------------------------------

Section 13.3. The Administrative Agent may treat the Person which made any Loan
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 13.3; provided, however, that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person. Any assignee of
the rights to any Loan or any Note agrees by acceptance of such assignment to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Loan (whether
or not a Note has been issued in evidence thereof), shall be conclusive and
binding on any subsequent holder or assignee of the rights to such Loan.

13.2. Participations.

13.2.1 Permitted Participants; Effect. Any Lender may at any time, sell
participating interests in any Outstanding Credit Exposure of such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents to any Person (other than the General
Partner, the Borrower or any of their Affiliates, a natural person or a
Defaulting Lender), without notice to or the consent of the Borrower, the
Administrative Agent or the Issuing Banks. Any Person to whom such a
participating interest is sold is a “Participant”. In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 4.1,
4.2, 4.4 and 4.5 (subject to the requirements and limitations therein, including
the requirements under Sections 4.5(f) and (g) (it being understood that the
documentation required under Section 4.5(f) shall be delivered to the
participating Lender and the information and documentation required under
Section 4.5(g) will be delivered to the Borrower and the Administrative Agent))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 13.3; provided that such Participant (A) agrees
to be subject to the provisions of Sections 4.6 and 4.7 as if it were an
assignee under Section 13.3 and (B) shall not be entitled to receive any greater
payment under Sections 4.1, 4.2 or 4.5, with respect to any participation, than
its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 4.7 with respect to any Participant.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect

 

99



--------------------------------------------------------------------------------

to any Loan or Commitment in which such Participant has an interest which
forgives principal, interest or fees or reduces the interest rate or fees
payable with respect to any such Loan or Commitment or postpones any date fixed
for any regularly-scheduled payment of principal of, or interest or fees on, any
such Loan or Commitment or releases the Guarantor.

13.2.3 Benefit of Setoff. The General Partner and the Borrower each agrees that
each Participant shall be deemed to have the right of setoff provided in
Section 12.1 in respect of its participating interest in amounts owing under the
Loan Documents to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under the Loan Documents, provided that
each Lender shall retain the right of setoff provided in Section 12.1 with
respect to the amount of participating interests sold to each Participant. The
Lenders agree to share with each Participant, and each Participant, by
exercising the right of setoff provided in Section 12.1, agrees to share with
each Lender, any amount received pursuant to the exercise of its right of
setoff, such amounts to be shared in accordance with Section 12.2 as if each
Participant were a Lender.

13.2.4 Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

13.3. Assignments.

13.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (other than the General Partner, the Borrower or any of
their Affiliates, a natural person or a Defaulting Lender) (“Purchasers”) all or
any part of its rights and obligations under the Loan Documents. Such assignment
shall be substantially in the form of Exhibit H or in such other form as may be
agreed to by the parties thereto. Each such assignment with respect to a
Purchaser which is not a Lender or an Affiliate of a Lender or an Approved Fund
shall either be in an amount equal to the entire applicable Commitment and Loans
of the assigning Lender or (unless each of the Borrower and the Agent otherwise
consents) be in an aggregate amount not less than $5,000,000. The amount of the
assignment shall be based on the Commitment or outstanding Loans (if the
Commitment has been terminated) subject to the assignment, determined as of the
date of such assignment or as of the “Trade Date,” if the “Trade Date” is
specified in the assignment.

 

100



--------------------------------------------------------------------------------

13.3.2 Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
a notice of assignment, substantially in the form attached as Exhibit I to
Exhibit H hereto (a “Notice of Assignment”), together with any consents required
by Section 13.3.3, and (ii) payment by the assigning Lender of a $3,500 fee to
the Administrative Agent for processing such assignment (unless the assignment
is to an affiliate of the Lender in which case no fee shall be charged), such
assignment shall become effective on the effective date specified in such Notice
of Assignment. The Notice of Assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment and Outstanding Credit Exposure under the applicable
assignment agreement are “plan assets” as defined under ERISA and that the
rights and interests of the Purchaser in and under the Loan Documents will not
be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by the Lenders and shall have all
the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and the transferor Lender shall
be released with respect to the Commitment and Outstanding Credit Exposure
assigned to such Purchaser without any further consent or action by the
Borrower, the other Lenders or the Administrative Agent. In the case of an
assignment covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents which survive payment of the
Obligations and termination of the applicable agreement. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.3 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.2. Upon the consummation of any assignment to a
Purchaser pursuant to this Section 13.3.3, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their Commitment, as adjusted pursuant to such
assignment.

13.3.3 Consents. The consent of the Borrower shall be required prior to an
assignment becoming effective unless (x) in the case of the Revolving Facility,
the Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund with
respect to the Revolving Facility or (y) in the case of a New Term Loan
Facility, the Purchaser is a Lender, an Affiliate of a Lender or an Approved
Fund with respect to any Facility, provided that the consent of the Borrower
shall not be required if a Default has occurred and is continuing, and provided
further that failure of the Borrower to explicitly approve or disapprove such
assignment within such 10 Business Days of receipt of the Notice of Assignment
shall be deemed to be approval of such assignment. The consent of the
Administrative Agent shall be required prior to an assignment becoming effective
unless (x) in the case of the Revolving Credit Facility, the Purchaser is a
Lender (other than a

 

101



--------------------------------------------------------------------------------

Defaulting Lender) with a Revolving Credit Commitment immediately prior to
giving effect to such assignment or (x) in the case of the New Term Loan
Facility, the Purchaser is a Lender, an Affiliate of a Lender or an Approved
Fund. The consent of the Issuing Bank shall also be required prior to any
assignment under the Revolving Credit Facility becoming effective. Any consent
required under this Section 13.3.3 shall not be unreasonably withheld or
delayed.

13.3.4 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice.

13.4. Designation of Lender to Make Competitive Bid Loans. Any Revolving Credit
Lender (each a “Designating Lender”) may at any time designate one or more
Designated Lenders to fund Competitive Bid Loans which the Designating Lender is
required to fund subject to the terms of this Section 13.4 and the provisions in
Section 13.3 shall not apply to such designation. No Revolving Credit Lender
shall be entitled to make more than two such designations. The parties to each
such designation shall execute and deliver to the Administrative Agent, for its
acceptance, a Designation Agreement in the form of Exhibit I. Upon its receipt
of an appropriately completed Designation Agreement executed by a Designating
Lender and a Designee representing that it is a Designated Lender, the
Administrative Agent will accept such Designation Agreement and give prompt
notice thereof to the Borrower, whereupon, from and after the effective date
specified in the Designation Agreement, the Designated Lender shall become a
party to this Agreement with a right to make Competitive Bid Loans on behalf of
its Designating Lender pursuant to Section 2.15 after the Borrower has accepted
a Competitive Bid (or a portion thereof) of the Designating Lender. Each
Designating Lender shall serve as the agent for the Designated Lender and shall
on behalf of the Designated Lender give and receive all communications and
notices and take all actions hereunder, including without limitation votes,
approvals, waivers, consents and amendments under or relating to this Agreement
or the other Loan Documents. Any such notice, communications, vote, approval,
waiver, consent or amendment shall be signed by the Designating Lender as agent
for the Designated Lender and shall not be signed by the Designated Lender. The
Borrower, the Administrative Agent and the Lenders may rely thereon without any
requirement that the Designated Lender sign or acknowledge the same, and without
any specific designation that the Designating Lender is signing in an agency
capacity. The parties hereto agree not to institute or join any other person in
instituting against any Designated Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding, or other proceeding under any
federal or state bankruptcy or similar law, for one year and a day after the
Termination Date. This Section 13.4 shall survive the termination of this
Agreement.

 

102



--------------------------------------------------------------------------------

13.5. Dissemination of Information. The General Partner and the Borrower
authorize each Lender to disclose any and all information in such Lender’s
possession concerning the creditworthiness of the General Partner, the Borrower
and their Subsidiaries to any Participant or Purchaser or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee and any swap counterparty as
prospective swap counterparty with whom a Lender has entered or is considering
entering into a transaction to hedge such Lender’s credit risk in connection
with this Facility.

13.6. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof, such Transferee shall, concurrently with the
effectiveness of such transfer, comply with the provisions of Section 2.22.

13.7. Confidentiality. Each of the Administrative Agent, the Issuing Banks and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to the affiliates
of the Administrative Agent, the Issuing Banks and the Lenders and the
respective directors, officers, employees, agents and attorneys of such Persons,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Persons described in clause
(a) above, (c) to the extent required by Applicable Laws or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower, the
General Partner or any Subsidiary and its obligations, (g) with the consent of
the Borrower, (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a non-confidential
basis from a source other than the Borrower, (i) to any rating agency when
required by it in connection with rating the Borrower or the credit facility
provided for herein, provided that prior to any disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
information relating to the Borrower received by it from the Administrative
Agent or any Lender or (j) disclosure on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans. For the purposes of this
Section, “Information” means all information received from the Borrower, the
General Partner or any Subsidiary relating to the Borrower, the General Partner
or any Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

 

103



--------------------------------------------------------------------------------

ARTICLE XIV

NOTICES

14.1. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i) if to the Borrower, or any other party to a Loan Document at its address or
telecopier number set forth on the signature page hereof;

(ii) if to the Administrative Agent, at its address or telecopier number set
forth on the signature page hereof;

(iii) if to an Issuing Bank, at its address or telecopier number set forth on
the signature page hereof;

(iv) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent or as otherwise determined by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender or the Issuing Bank pursuant to Article II if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient,

 

104



--------------------------------------------------------------------------------

such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System. Any
Electronic System used by the Administrative Agent is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
such Electronic Systems and expressly disclaim liability for errors or omissions
in the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender, the Issuing Bank or any other Person or entity for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of the Borrower pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

14.2. Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

ARTICLE XV

COUNTERPARTS

15.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article V, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and the initial disbursement hereunder has been made, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, emailed pdf. or other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

105



--------------------------------------------------------------------------------

15.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or other state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

ARTICLE XVI

TRANSITIONAL ARRANGEMENTS.

16.1. Existing Credit Agreement Superseded. This Agreement shall supersede the
Existing Credit Agreement in its entirety, except as provided in this Article
XVI. On the Closing Date, (a) the rights and obligations of the parties under
the Existing Credit Agreement and the “Revolving Credit Notes” defined therein
shall be subsumed within and be governed by this Agreement and the Revolving
Credit Notes; (b) any of the “Revolving Loans” (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement shall, for
purposes of this Agreement, be Revolving Loans hereunder, (c) any of the
“Obligations” (as defined in the Existing Credit Agreement) outstanding under
the Existing Credit Agreement shall, for purposes of this Agreement, be
Obligations hereunder, (d) this Agreement shall not in any way release or impair
the rights, duties or obligations created pursuant to the Existing Credit
Agreement or any other Loan Document or affect the relative priorities thereof,
in each case to the extent in force and effect thereunder as of the Closing
Date, except as modified hereby or by documents, instruments and agreements
executed and delivered in connection herewith, and all of such rights, duties
and obligations are assumed, ratified and affirmed by the Borrower; (e) the
obligations incurred under the Existing Credit Agreement shall, to the extent
outstanding on the Closing Date, continue outstanding under this Agreement and
shall not be deemed to be paid, released, discharged or otherwise satisfied by
the execution of this Agreement, and this Agreement shall not constitute a
refinancing, substitution or novation of such obligations or any of the other
rights, duties and obligations of the parties hereunder; and (f) the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power or remedy of the Lenders or the Administrative Agent under the
Existing Credit Agreement, or constitute a waiver of any covenant, agreement or
obligation under the Existing Credit Agreement, except to the extent that any
such covenant, agreement or obligation is no longer set forth herein or is
modified hereby. The Lenders’ interests in the Revolving Credit Loans, and
participations in any Facility Letters of Credit under the Existing Credit
Agreement, shall be reallocated on the Closing Date in accordance with each
Lender’s Revolving Credit Percentage. On the Closing Date, (A) the loan
commitment of each Person that is a “Lender” under the Existing Credit Agreement
but is not a party to this Agreement (an “Exiting Lender”) shall be terminated,
all outstanding obligations owing to such Exiting Lender under the Existing
Credit Agreement on the Closing Date shall be paid in full, and each Exiting
Lender shall not be a Lender under this Agreement; provided, however, that,
notwithstanding anything else provided herein or otherwise, any rights of an
Exiting Lender under the Loan Documents (as defined in the Existing Credit
Agreement) that are intended by their express terms to survive termination of
the Commitments

 

106



--------------------------------------------------------------------------------

and/or the repayment, satisfaction or discharge of obligations under any such
Loan Document shall survive for such Exiting Lender hereunder, and (B) each
Person listed on Schedule L attached to this Agreement shall be a Lender under
this Agreement with the Commitment set forth opposite its name on such
Schedule L. Each Lender party hereto that was a Lender under the Existing Credit
Agreement hereby agrees to waive (x) any requirement under the Existing Credit
Agreement for prior notice of any termination or reduction of Commitments under
(and as defined in) the Existing Credit Agreement or prepayment of Loans
outstanding under (and as defined in) the Existing Credit Agreement, in each
case, to the extent required, to be made on the Effective Date as provided
herein and (y) all losses, costs and expenses incurred by such Lender under
Section 4.4 hereof in connection with the prepayment, sale or assignment of any
LIBOR Advances (including the “LIBOR Advances” under the Existing Credit
Agreement) in connection with such reallocation of Loans on the Closing Date
described in this Section 16.1.

16.2. Interest and Fees Under Existing Credit Agreements. All interest and all
commitment, facility and other fees and expenses owing or accruing under or in
respect of the Existing Credit Agreement shall be calculated as of the Closing
Date (prorated in the case of any fractional periods), and shall be paid on the
Closing Date in accordance with the methods specified in the Existing Credit
Agreement as if the Existing Credit Agreement was still in effect.

16.3. Existing Guaranties. The Administrative Agent and all Lenders hereby agree
that any and all “Subsidiary Guaranties” executed and delivered under the
Existing Credit Agreement (or any predecessor agreements) and in effect on the
Closing Date are hereby terminated and of no further force or effect as of the
Closing Date.

[INTENTIONAL END OF PAGE]

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Guarantor, the Lenders and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited partnership By:   DUKE
REALTY CORPORATION, an Indiana corporation, its General Partner   By:   /s/ MARK
A. DENIEN   Name:   Mark A. Denien   Title:   Executive Vice President and Chief
Financial Officer

c/o Duke Realty Corporation

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Attention:   Mark A. Denien Telephone:   (317) 808-6667 Facsimile:   (317)
808-6794 With a copy to:

Ann C. Dee

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Telephone:   317-808-6367 Facsimile:   317-808-6794

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

DUKE REALTY CORPORATION, an Indiana corporation By:   /s/ MARK A. DENIEN Name:  
Mark A. Denien Title:   Executive Vice President and Chief Financial Officer

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Attention:   Mark A. Denien Telephone:   (317) 808-6667 Facsimile:   (317)
808-6794 With a copy to:

Ann C. Dee

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Telephone:   317-808-6367 Facsimile:   317-808-6794

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., Individually and as Administrative Agent and Issuing
Bank By:   /s/ MOHAMMAD HASAN Name:   Mohammad Hasan Title:   Executive Director

383 Madison Avenue

24th Floor

New York, NY 10179

Attention:   Mohammad Hasan Telephone:   (212) 622-8174 Email:  
mohammad.s.hasan@jpmorgan.com

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, Individually and as Issuing Bank By:  
/s/ WINITA LAU Name:   Winita Lau Title:   Senior Vice President

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, NA By:   /s/ KENYA YAMAMOTO Name:   Kenya Yamamoto Title:  
Authorized Signatory

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

REGIONS BANK, Individually and as Issuing Bank By:   /s/ LEE SURTEES Name:   Lee
Surtees Title:   Senior Vice President

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, Individually and as Issuing Bank By:   /s/ ANTHONY
OTTAVINO Name:   Anthony Ottavino Title:   Director

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH By:   /s/ DARLENE ARIAS Name:   Darlene Arias Title:  
Director By:   /s/ KENNETH CHIN Name:   Kenneth Chin Title:   Director

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:   /s/ CRAIG MALLOY Name:   Craig Malloy Title:   Director

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ SARAH E. BEESON Name:   Sarah E. Beeson
Title:   Senior Vice President

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:   /s/ BRIAN GROSS Name:   Brian Gross Title:  
Authorized Signatory

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

SUNTRUST BANK By:   /s/ ALEXANDER ROWND Name:   Alexander Rownd Title:   Vice
President

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:   /s/ CURT M. STEINER Name:   Curt M. Steiner
Title:   Senior Vice President

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

CITIBANK, N.A. By:   /s/ JOHN C. ROWLAND Name:   John C. Rowland Title:   Vice
President

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:   /s/ STEVE WHITCOMB Name:   Steve Whitcomb
Title:   Senior Vice President

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

ASSOCIATED BANK, NATIONAL ASSOCIATION By:   /s/ GREGORY A. CONNER Name:  
Gregory A. Conner Title:   Senior Vice President

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY By:   /s/ FERNANDO RIZZO Name:   Fernando Rizzo
Title:   Vice President

 

[Signature Page - Amended and Restated Revolving Credit Agreement (Duke)]



--------------------------------------------------------------------------------

EXHIBIT A

PRICING SCHEDULE

 

S&P Rating

 

Moody’s Rating

 

LIBOR Applicable Margin

 

ABR Applicable Margin

 

Facility Fee Rate

A or higher

  A2 or higher   0.775%   0%   0.10%

A-

  A3   0.825%   0%   0.125%

BBB+

  Baa1   0.875%   0%   0.15%

BBB

  Baa2   1.00%   0%   0.20%

BBB-

  Baa3   1.20%   0.20%   0.25%

Below BBB- or unrated

  Below Baa3 or unrated   1.55%   0.55%   0.30%

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

“S&P Rating” means, at any time, the rating issued by S&P, and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

The Applicable Margin and Facility Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s rating as determined from its
then-current Moody’s Rating and S&P Rating.

In the event that the Moody’s Rating and the S&P Rating do not match, then the
higher of such two ratings shall determine pricing; provided, however, that
(i) if such two ratings are two gradations apart, then the rating that is
between the two differing ratings shall determine pricing and (ii) if the
Moody’s Rating and the S&P Rating are more than two gradations apart, then the
rating used to determine pricing shall be equal to one gradation below the
higher of the ratings.

The credit rating in effect on any date for the purposes of this Schedule is
that in effect at the close of business on such date. If at any time the
Borrower has no Moody’s Rating and no S&P Rating, then the Applicable Margin and
Facility Fee Rate will be based on an S&P Rating of below BBB- and a Moody’s
Rating of below Baa3.

 

Ex. A-1



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF REVOLVING CREDIT NOTE

                             ,         

Duke Realty Limited Partnership, an Indiana limited partnership (the
“Borrower”), promises to pay to the order of                      (the “Lender”)
the aggregate unpaid principal amount of all Revolving Loans made by the Lender
to the Borrower pursuant to Article II of the Amended and Restated Revolving
Credit Agreement hereinafter referred to, in immediately available funds at the
main office of JPMorgan Chase Bank, N.A. in New York, New York, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement. The Borrower
shall pay the remaining unpaid principal of and accrued and unpaid interest on
the Revolving Loans in full on the Revolving Credit Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder.

This Revolving Credit Note is one of the Notes issued pursuant to, and is
entitled to the benefits of, the Amended and Restated Revolving Credit Agreement
(as the same may be amended or modified, the “Agreement”), dated as of
October 11, 2017, among the Borrower, Duke Realty Corporation, as Guarantor and
General Partner, JPMorgan Chase Bank, N.A., individually and as the
Administrative Agent, and the other lenders named therein, to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Revolving Credit Note, including the terms and conditions under which this
Revolving Credit Note may be prepaid or its maturity date accelerated.
Capitalized terms used herein and not otherwise defined herein are used with the
meanings attributed to them in the Agreement.

If there is a Default under the Agreement or any other Loan Document and the
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Revolving Credit Lenders, then in addition to
all amounts recoverable by the Administrative Agent and the Revolving Credit
Lenders under such documents, the Administrative Agent and the Revolving Credit
Lenders shall be entitled to receive reasonable attorneys’ fees and expenses
incurred by the Administrative Agent and the Revolving Credit Lenders in
connection with the exercise of such remedies.

The Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Revolving
Credit Note, and any and all lack of diligence or delays in collection or
enforcement of this Revolving Credit Note, and expressly agree that this
Revolving Credit Note, or any payment hereunder, may be extended from time to
time, and expressly consent to the release of any party liable for the
obligation secured by this Revolving Credit Note, the release of any of the
security for this Revolving Credit Note, the acceptance of any other security
therefor, or any other indulgence or forbearance whatsoever, all without notice
to any party and without affecting the liability of the Borrower and any
endorsers hereof.

 

Ex. B-1-1



--------------------------------------------------------------------------------

This Revolving Credit Note shall be governed and construed under the internal
laws of the State of New York.

[This Revolving Credit Note is being issued in replacement of that certain
Revolving Credit Note dated as of October 9, 2014, executed and delivered by the
Borrower party thereto and payable to the order of the Lender, as amended and in
effect immediately prior to the date hereof (the “Original Revolving Credit
Note”). THIS REVOLVING CREDIT NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE
CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH SUCH ORIGINAL REVOLVING CREDIT NOTE.]

THE BORROWER AND THE LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHT UNDER THIS REVOLVING CREDIT NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING
THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS
REVOLVING CREDIT NOTE AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

 

DUKE REALTY LIMITED PARTNERSHIP By:   DUKE REALTY CORPORATION, its General
Partner

  By:       Name:     Title:  

 

Ex. B-1-2



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OF PRINCIPAL

TO

REVOLVING CREDIT NOTE OF DUKE REALTY LIMITED PARTNERSHIP

DATED OCTOBER 11, 2017

 

Date

 

Principal Amount of
Revolving Loan

 

Maturity of Interest Period

 

Maturity Principal Amount
Paid

 

Unpaid Balance

 

Ex. B-1-3



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF COMPETITIVE BID NOTE

                    ,         

On or before the last day of each “Interest Period” applicable to a “Competitive
Bid Loan”, as defined in that certain Amended and Restated Revolving Credit
Agreement dated as of October 11, 2017 (as the same may be amended or modified,
the “Agreement”) between DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited
partnership (“Borrower”), DUKE REALTY CORPORATION, an Indiana corporation
(“Guarantor”), JPMORGAN CHASE BANK, N.A., a national bank organized under the
laws of the United States of America, individually and as Administrative Agent
for the Lenders (as such terms are defined in the Agreement), and the other
lenders identified therein, Borrower promises to pay to the order of
                     (the “Lender”), or its successors and assigns, the unpaid
principal amount of such Competitive Bid Loan made by the Lender to the Borrower
pursuant to Section 2.15 of the Agreement, in immediately available funds at the
office of the Administrative Agent in New York, New York, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Agreement. The Borrower shall pay any remaining unpaid principal amount of
such Competitive Bid Loans under this Competitive Bid Note (“Note”) in full on
or before the Revolving Credit Termination Date in accordance with the terms of
the Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date,
amount and due date of each Competitive Bid Loan and the date and amount of each
principal payment hereunder.

This Note is issued pursuant to, and is entitled to the security under and
benefits of, the Agreement and the other Loan Documents, to which Agreement and
Loan Documents, as they may be amended from time to time, reference is hereby
made for, inter alia, a statement of the terms and conditions under which this
Note may be prepaid or its maturity date accelerated. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.

If there is a Default under the Agreement or any other Loan Document and the
Administrative Agent exercises its remedies provided under the Agreement and/or
any of the Loan Documents for the Revolving Credit Lenders, then in addition to
all amounts recoverable by the Revolving Credit Lenders under such documents,
the Administrative Agent and the Revolving Credit Lenders shall be entitled to
receive reasonable attorneys’ fees and expenses incurred by the Administrative
Agent and the Revolving Credit Lenders in connection with the exercise of such
remedies.

The Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note (except as
otherwise expressly provided for in the Agreement), and any and all lack of
diligence or delays in collection or enforcement of this Note, and expressly
agree that this Note, or any payment hereunder, may be extended from time to
time, and expressly consent to the release of any party liable for the

 

Ex. B-2-1



--------------------------------------------------------------------------------

obligation secured by this Note, the release of any of the security of this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

This Note shall be governed and construed under the internal laws of the State
of New York.

THE BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT
UNDER THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR
ARISING FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND
AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

 

DUKE REALTY LIMITED PARTNERSHIP By:   DUKE REALTY CORPORATION, its General
Partner

  By:       Name:     Title:  

 

Ex. B-2-2



--------------------------------------------------------------------------------

PAYMENTS OF PRINCIPAL

 

Date    Unpaid Principal Balance    Notation Made by                          
                                                                               
                                                                                
                                                                              
                     

 

Ex. B-2-3



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPETITIVE BID QUOTE REQUEST

(Section 2.15(b))

 

To: JPMorgan Chase Bank, N.A.,
as administrative agent (the “Agent”)

 

From: Duke Realty Limited Partnership (“Borrower”)

 

Re: Amended and Restated Revolving Credit Agreement dated as of October 11,
2017, as amended among the Borrower, the Lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders (as
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Agreement”)

1. Capitalized terms used herein have the meanings assigned to them in the
Agreement.

2. We hereby give notice pursuant to Section 2.15(b) of the Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Loan(s):

Borrowing Date:                     , 20    

Principal Amount1                                          Interest Period2

3. Such Competitive Bid Quotes should offer [a Competitive LIBOR Margin][an
Absolute Rate].

4. Upon acceptance by the undersigned of any or all of the Competitive Bid Loans
offered by the Revolving Credit Lenders in response to this request, the
undersigned shall be deemed to affirm as of the Borrowing Date thereof the
representations and warranties made in Article VI of the Agreement.

 

DUKE REALTY LIMITED PARTNERSHIP By:   DUKE REALTY CORPORATION, its General
Partner

  By:       Name:     Title:  

 

1  Amount must be at least $5,000,000 and an integral multiple of $1,000,000.

2  One, two, three or six months subject to the provisions of the definitions of
LIBOR Interest Period and Absolute Interest Period.

 

Ex. C-1-1



--------------------------------------------------------------------------------

EXHIBIT C-2

INVITATION FOR COMPETITIVE BID QUOTES

(Section 2.15(c))

 

To: Each of the Lenders party
to the Agreement referred to below

 

Re: Invitation for Competitive Bid Quotes to
Duke Realty Limited Partnership (the “Borrower”)

Pursuant to Section 2.15(c) of the Amended and Restated Revolving Credit
Agreement dated as of October 11, 2017 as amended from time to time, among the
Borrower, the lenders from time to time party thereto, and JPMorgan Chase Bank,
N.A. as Administrative Agent for the Lenders (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Agreement”),
we are pleased on behalf of the Borrower to invite you to submit Competitive Bid
Quotes to the Borrower for the following proposed Competitive Bid Loan(s):

Borrowing Date:                     , 20    

Principal Amount                                          Interest Period

Such Competitive Bid Quotes should offer [a Competitive LIBOR Margin][an
Absolute Rate]. Your Competitive Bid Quote must comply with Section 2.15(c) of
the Agreement and the foregoing. Capitalized terms used herein have the meanings
assigned to them in the Agreement.

Please respond to this invitation by no later than [9:00 a.m.] (Chicago time) on
                    , 20    .

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:     Name:   Title:  

 

Ex. C-2-1



--------------------------------------------------------------------------------

EXHIBIT C-3

COMPETITIVE BID QUOTE

(Section 2.15(d))

                    , 20    

 

To: JPMorgan Chase Bank, N.A.,
as Administrative Agent

 

Re: Competitive Bid Quote to Duke Realty Limited Partnership
(the “Borrower”)

In response to your invitation on behalf of the Borrower dated
                    , 20    , we hereby make the following Competitive Bid Quote
pursuant to Section 2.15(d) of the Agreement hereinafter referred to and on the
following terms:

 

1.    Quoting Lender:      2.    Person to contact at Quoting Lender: 3.   
Borrowing Date:                                    
                                         
                                         
                                                           11 4.    We hereby
offer to make Competitive Bid Loan(s) in the following principal amounts, for
the following Interest Periods and at the following rates:

 

Principal
Amount2

 

Interest
Period3

 

[Competitive LIBOR
Margin4]

 

[Absolute
Rate5]

 

Minimum
Amount6

 

1  As specified in the related Invitation For Competitive Bid Quotes.

2  Principal amount bid for each Interest Period may not exceed the principal
amount requested. Bids must be made for at least $5,000,000 and integral
multiples of $1,000,000.

3  One, two, three or six months, as specified in the related Invitation For
Competitive Bid Quotes.

4  Competitive LIBOR Margin for the applicable LIBOR Interest Period. Specify
percentage (rounded to the nearest 1/100 of 1%) and specify whether “PLUS” or
“MINUS”.

5  Specify rate of interest per annum (rounded to the nearest 1/100 of 1%).

6  Specify minimum amount, if any, which the Borrower may accept (see
Section 2.15(d)(ii)(4)).

 

Ex. C-3-1



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Amended and Restated
Revolving Credit Agreement dated as of October 11, 2017, among the Borrower, the
lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent for the lenders (as amended, supplemented or otherwise
modified from time to time through the date hereof, the “Agreement”),
irrevocably obligates us to make the Competitive Bid Loan(s) for which any
offer(s) are accepted, in whole or in part. Capitalized terms used herein and
not otherwise defined herein shall have their meanings as defined in the
Agreement.

 

Very truly yours, [NAME OF LENDER]

By:     Name:   Title:  

 

Ex. C-3-2



--------------------------------------------------------------------------------

EXHIBIT D

[Reserved]

 

Ex. D-1



--------------------------------------------------------------------------------

EXHIBIT E

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

 

To: JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Agent”) under the Agreement
Described Below

 

Re: Amended and Restated Revolving Credit Agreement, dated as of October 11,
2017 (as amended, modified, renewed or extended from time to time, the
“Agreement”), among Duke Realty Limited Partnership, an Indiana limited
partnership (the “Borrower”), Duke Realty Corporation, an Indiana corporation,
JPMorgan Chase Bank, N.A., individually, and as Administrative Agent, and the
Lenders named therein. Terms used herein and not otherwise defined shall have
the meanings assigned thereto in the Agreement.

The Agent is specifically authorized and directed to act upon the following
standing money transfer instructions with respect to the proceeds of Advances or
other extensions of credit from time to time until receipt by the Agent of a
specific written revocation of such instructions by the Borrower, provided,
however, that the Agent may otherwise transfer funds as hereafter directed in
writing by the Borrower in accordance with Section 14.1 of the Credit Agreement
or based on any telephonic notice made in accordance with Section 2.17 of the
Agreement.

 

Facility Identification Number(s)         

Customer/Account Name         

Transfer Funds To         

        

        

For Account No.         

Reference/Attention To         

Authorized Officer (Customer Representative)    Date              (Please Print)
   Signature    Bank Officer Name    Date              (Please Print)   
Signature   

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 

Ex. E-1



--------------------------------------------------------------------------------

EXHIBIT F

COMPLIANCE CERTIFICATE

 

To: The Administrative Agent and the Lenders

who are parties to the Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Revolving Credit Agreement, dated as of October 11, 2017 (as amended,
modified, renewed or extended from time to time, the “Agreement”) among Duke
Realty Limited Partnership, an Indiana limited partnership (the “Borrower”),
Duke Realty Corporation, an Indiana corporation (“General Partner”), JPMorgan
Chase Bank, N.A., individually, and as Administrative Agent, and the Lenders
named therein. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of the General Partner of the
Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

5. Schedule II attached hereto supplements Schedule 3 of the Agreement and
contains a complete and accurate description of Unencumbered Assets as required
under Section 6.20 of the Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

                           

 

Ex. F-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this          day of
                     , 20    .

 

DUKE REALTY LIMITED PARTNERSHIP By:   DUKE REALTY CORPORATION, its General
Partner By:     Name:   Title:  

 

Ex. F-2



--------------------------------------------------------------------------------

[SAMPLE]

SCHEDULE I TO COMPLIANCE CERTIFICATE

Schedule of Compliance as of                      with

Provisions         ,         ,          and          of the Agreement

 

Ex. F-3



--------------------------------------------------------------------------------

[SAMPLE]

SCHEDULE II TO COMPLIANCE CERTIFICATE

Schedule of Compliance as of                     

UNENCUMBERED ASSETS

 

Ex. F-4



--------------------------------------------------------------------------------

EXHIBIT G

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT H

ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including without limitation any letters of credit and guaranties included in
such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including without limitation contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity),
suits, causes of action and any other right of the Assignor against any Person
whether known or unknown arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby) (the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1. Assignor:                                          

2. Assignee:                                           [and is an
Affiliate/Approved Fund of [identify Lender]1

3. Borrower(s): Duke Realty Limited Partnership

4. Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement.

5. Credit Agreement: The Amended and Restated Revolving Credit Agreement dated
as of October 11, 2017 among Duke Realty Limited Partnership, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto.

6. Assigned Interest:

 

1  Select as applicable.

 

Ex. H-1



--------------------------------------------------------------------------------

Facility Assigned

  

Aggregate Amount of

Commitment/Loans for all

Lenders under such

Facility*

  

Amount of

Commitment/Loans

Assigned*

  

Percentage Assigned of

Commitment/Loans2

                                                      3

   $    $            %

 

   $    $            %

                      

   $    $            %

 

7. Trade Date:                                          4

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:       Title:    

 

ASSIGNEE [NAME OF ASSIGNEE] By:       Title:    

 

*  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, etc.)

4  Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

 

Ex. H-2



--------------------------------------------------------------------------------

[Consented to and]5 Accepted:

 

[NAME OF ADMINISTRATIVE AGENT],

as Administrative Agent

By:    

Name:   Title:  

[Consented to:]6

 

[NAME OF RELEVANT PARTY]

By:    

Name:   Title:  

 

5  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

6  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

Ex. H-3



--------------------------------------------------------------------------------

ANNEX 1

TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby. Neither the Assignor nor any of its officers, directors, employees,
agents or attorneys shall be responsible for (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency, perfection, priority, collectibility, or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under any Loan Document, (v) inspecting any of
the property, books or records of the Borrower, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in

 

Ex. H-4



--------------------------------------------------------------------------------

taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Ex. H-5



--------------------------------------------------------------------------------

EXHIBIT I

DESIGNATION AGREEMENT

Dated                     , 20    

Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of October 11, 2017 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Duke Realty Limited Partnership, an
Indiana limited partnership (the “Borrower”), Duke Realty Corporation, an
Indiana corporation, the Banks parties thereto, and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”) for the Lenders. Terms
defined in the Credit Agreement are used herein with the same meaning.

                                          (the “Designor”),                     
(the “Designee”), the Administrative Agent and the Borrower agree as follows:

1. The Designor hereby designates the Designee, and the Designee hereby accepts
such designation, to have a right to make Competitive Bid Loans pursuant to
Section 2.15 of the Credit Agreement. Any assignment by Designor to Designee of
its rights to make a Competitive Bid Loan pursuant to such Section 2.15 shall be
effective at the time of the funding for such Competitive Bid Loan and not
before such time.

2. The Designor makes no representation or warranty and assumes no
responsibility pursuant to this Designation Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrower or
any Loan Party of the performance or observance by the Borrower or any Loan
Party or any of their respective obligations under any Loan Document or any
other instrument or document furnished pursuant thereto. (It is acknowledged
that the Designor may make representations and warranties of the type described
above in other agreements to which the Designor is a party.)

3. The Designee (a) confirms that it has received a copy of each Loan Document,
together with copies of the financial statements referred to in Section 7.1 of
the Credit Agreement and such other documents and information as it has deemed
appropriate to make its own independent credit analysis and decision to enter
into this Designation Agreement; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Designor or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under Loan Document; (c) confirms that it is a Designated Lender; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under any Loan Document as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (e) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of any Loan Document are required to be performed by it as a Revolving
Credit Lender.

 

Ex. I-1



--------------------------------------------------------------------------------

4. The Designee hereby appoints Designor as Designee’s agent and attorney in
fact, and grants to Designor an irrevocable power of attorney, to deliver and
receive all communications and notices under the Credit Agreement and other Loan
Documents and to exercise on Designee’s behalf all rights to vote and to grant
and made approvals, waivers, consents or amendment to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designor on the
Designee’s behalf in connection with the Credit Agreement or other Loan
Documents shall be binding on the Designee. The Borrower, the Administrative
Agent and each of the Lenders may rely on and are beneficiaries of the preceding
provisions.

5. Following the execution of this Designation Agreement by the Designor and its
Designee, it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent. The effective date for this Designation
Agreement (the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent, unless otherwise specified on the signature page thereto.

6. Neither the Administrative Agent nor the Borrower shall institute, or join
any other person in instituting, against the Designee any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law at any time that
the Designee has any outstanding debt or other securities which are rated by
Fitch, Moody’s or any other rating agency or at any time within one year and one
day after the date such debt or other securities have been repaid in full.

7. The Designor unconditionally agrees to pay or reimburse the Designee and save
the Designee harmless against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed or asserted by any of the parties
to the Loan Documents against the Designee, in its capacity as such, in any way
relating to or arising out of this Designation Agreement or any other Loan
Documents or any action taken or omitted by the Designee hereunder or
thereunder, provided that the Designor shall not be liable for any portion of
such liabilities, obligations, losses, damage, penalties, actions, judgments,
suits, costs, expenses or disbursements if the same results from the Designee’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

8. Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, the Designee shall be a party to the Credit Agreement with a
right to make Competitive Bid Loans as pursuant to Section 2.15 of the Credit
Agreement and the rights and obligations of a Revolving Credit Lender related
thereto.

9. This Designation Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without reference to the provisions
thereof regarding conflicts of law.

10. This Designation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Designation Agreement by facsimile transmission shall be
effective as of delivery of a manually executed counterpart of this Designation
Agreement.

 

Ex. I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

Effective Date1                     , 20    

 

                                          as Designee

By:    

Name:   Title:  

 

                                          as Designee

By:    

Name:   Title:  

 

Applicable Lending Office (and address for notices): Attention:    

Re: Account No.    

Accepted this          day of                     , 20    

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

    DUKE REALTY LIMITED PARTNERSHIP

      By:   DUKE REALTY CORPORATION, its General Partner By:         By:    

Name:       Name:   Title:       Title:  

 

1  This date should be no earlier than five Business Days after the delivery of
this Designation Agreement to the Administrative Agent.

 

Ex. I-3



--------------------------------------------------------------------------------

EXHIBIT J

[RESERVED]

 

Ex. J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SUBSIDIARY GUARANTY

This Guaranty is made as of                     ,                      by
                    , a                      (“Guarantor”), to and for the
benefit of JPMorgan Chase Bank, N.A., individually (“JPMCB”) and as
administrative agent (“Administrative Agent”) for itself and the lenders under
the Credit Agreement (as defined below) and their respective successors and
assigns (collectively, the “Lenders”).

RECITALS

A. Duke Realty Limited Partnership, an Indiana limited partnership (“Borrower”),
Duke Realty Corporation, an Indiana corporation (the “General Partner”),
JPMorgan Chase Bank, N.A., individually, and as Administrative Agent, and the
Lenders have entered into an Amended and Restated Revolving Credit Agreement
dated as of October 11, 2017 (as amended, modified or restated from time to
time, the “Credit Agreement”) pursuant to which the Lenders have agreed to
provide Borrower with a revolving credit facility with an initial Aggregate
Revolving Credit Commitment of $1,200,000,000 and pursuant to which such
Aggregate Revolving Credit Commitment may be increased and/or new term loan
commitments may be made in an aggregate amount for all such increased and new
commitments of up to $800,000,000. All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Credit
Agreement.

B. Borrower has executed and delivered or will execute and deliver to the
Lenders promissory notes in the principal amount of each Lender’s Commitment as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).

C. Guarantor is a Subsidiary of [Borrower] [General Partner]. Guarantor
acknowledges that the extension of credit by the Administrative Agent and the
Lenders to Borrower pursuant to the Credit Agreement will benefit Guarantor by
making funds available to Guarantor through Borrower and by enhancing the
financial strength of the consolidated group of which Guarantor and Borrower are
members.

 

Ex. K-1



--------------------------------------------------------------------------------

AGREEMENTS

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:

1. Guarantor absolutely, unconditionally, and irrevocably guarantees to each of
the Lenders:

(a) the full and prompt payment of the principal of and interest on the Loans
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums and amounts which may now
be or may hereafter become due and owing under the Notes, the Credit Agreement,
and the other Loan Documents, including without limitation, the Facility Letter
of Credit Obligations;

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the Loan Documents.

All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.” The provisions of this
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of Guarantor under this Guaranty would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
such Guarantor’s liability under this Guaranty, then, notwithstanding any other
provision of this Guaranty to the contrary, the amount of such liability shall,
without any further action by Guarantor, the Administrative Agent or any Lender,
be automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the Guarantor’s “Maximum Liability”). This provision
with respect to the Maximum Liability of the Guarantor is intended solely to
preserve the rights of the Administrative Agent on behalf of each Lender
hereunder to the maximum extent not subject to avoidance under applicable law,
and neither the Guarantor nor any other person or entity shall have any right or
claim under this provision with respect to the Maximum Liability, except to the
extent necessary so that the obligations of Guarantor hereunder shall not be
rendered voidable under applicable law. In the event Guarantor shall make any
payment or payments under this Guaranty each other guarantor of the Facility
Indebtedness shall contribute to Guarantor an amount equal to such non-paying
guarantor’s pro rata share (based on their respective maximum liabilities
hereunder and under such other guaranty) of such payment or payments made by
Guarantor, provided that such contribution right shall be subordinate and junior
in right of payment in full of all the Facility Indebtedness to Lenders. The
obligations of the Guarantor hereunder shall be those of a primary obligor and
not merely as surety, provided that the foregoing shall not cause the Guarantor
to be deemed a co-maker under the Notes.

 

Ex. K-2



--------------------------------------------------------------------------------

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by the Administrative Agent to pay all the Facility Indebtedness and to
perform all the Obligations as are then or thereafter become due and owing or
are to be performed under the terms of the Notes, the Credit Agreement, and the
other Loan Documents.

3. Guarantor does hereby waive (i) notice of acceptance of this Guaranty by the
Administrative Agent and the Lenders and any and all notices and demands of
every kind which may be required to be given by any statute, rule or law,
(ii) any defense, right of setoff or other claim which Guarantor may have
against Borrower or which Guarantor or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantor
with liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantor of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Facility, or the transactions contemplated
by the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Guarantor is fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, and (v) any and
all right to cause a marshalling of assets of Borrower or any other action by
any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the Obligations.
Credit may be granted or continued from time to time by the Lenders to Borrower
without notice to or authorization from Guarantor, regardless of the financial
or other condition of Borrower at the time of any such grant or continuation.
The Administrative Agent and the Lenders shall have no obligation to disclose or
discuss with Guarantor their assessment of the financial condition of Borrower.
Guarantor acknowledges that no representations of any kind whatsoever have been
made by the Administrative Agent and the Lenders to Guarantor. No modification
or waiver of any of the provisions of this Guaranty shall be binding upon the
Administrative Agent and the Lenders except as expressly set forth in a writing
duly signed and delivered on behalf of the Administrative Agent and the Lenders.
Guarantor further agrees that any exculpatory language contained in the Credit
Agreement, the Notes, and the other Loan Documents shall in no event apply to
this Guaranty, and will not prevent the Administrative Agent and the Lenders
from proceeding against Guarantor to enforce this Guaranty.

4. Guarantor further agrees that Guarantor’s liability as guarantor shall in no
way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under a Note or by any forbearance or delay in
collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Documents, or by the Administrative Agent or the Lenders’ failure or
election not to

 

Ex. K-3



--------------------------------------------------------------------------------

pursue any other remedies they may have against Borrower, or by any change or
modification in a Note, the Credit Agreement, or any other Loan Documents, or by
the acceptance by the Administrative Agent or the Lenders of any security or any
increase, substitution or change therein, or by the release by the
Administrative Agent and the Lenders of any security or any withdrawal thereof
or decrease therein, or by the application of payments received from any source
to the payment of any obligation other than the Facility Indebtedness, even
though a Lender might lawfully have elected to apply such payments to any part
or all of the Facility Indebtedness, it being the intent hereof that Guarantor
shall remain liable as principal for payment of the Facility Indebtedness and
performance of the Obligations until all indebtedness has been paid in full and
the other terms, covenants and conditions of the Credit Agreement, and other
Loan Documents and this Guaranty have been performed, notwithstanding any act or
thing which might otherwise operate as a legal or equitable discharge of a
surety. Guarantor further understands and agrees that the Administrative Agent
and the Lenders may at any time enter into agreements with Borrower to amend and
modify a Note, the Credit Agreement or any of the other Loan Documents, or any
thereof, and may waive or release any provision or provisions of a Note, the
Credit Agreement, or any other Loan Document and, with reference to such
instruments, may make and enter into any such agreement or agreements as the
Administrative Agent, the Lenders and Borrower may deem proper and desirable,
without in any manner impairing this Guaranty or any of the Administrative Agent
and the Lenders’ rights hereunder or any of Guarantor’s obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantor agrees that its
obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Facility from time to time. Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Credit Agreement, or any of the other Loan Documents or by resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Credit Agreement or any other Loan Documents, and the exercise of any
of their rights or the completion of any of their remedies shall not constitute
a discharge of any of Guarantor’s obligations hereunder, it being the purpose
and intent of Guarantor that the obligations of such Guarantor hereunder shall
be primary, absolute, independent and unconditional under any and all
circumstances whatsoever. Neither Guarantor’s obligations under this Guaranty
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under a Note, the Credit
Agreement or any other Loan Document or by reason of Borrower’s bankruptcy or by
reason of any creditor or bankruptcy proceeding instituted by or against
Borrower. This Guaranty shall continue to be effective and be deemed to have
continued in existence or be reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to a Note, the Credit
Agreement or any other Loan Document is rescinded or otherwise required to be
returned by the payee upon the insolvency, bankruptcy, or reorganization of the
payor, all as though such payment to such Lender had not been made, regardless
of whether such Lender contested the order requiring the return of such payment.
The obligations of Guarantor pursuant to the preceding sentence shall survive
any termination, cancellation, or release of this Guaranty.

 

Ex. K-4



--------------------------------------------------------------------------------

6. This Guaranty shall be assignable by a Lender to any assignee of all or a
portion of such Lender’s rights under the Loan Documents.

7. If: (i) this Guaranty, a Note, or any of the Loan Documents are placed in the
hands of an attorney for collection or is collected through any legal
proceeding; (ii) an attorney is retained to represent the Administrative Agent
or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property subject thereto (other
than any action or proceeding brought by any Lender or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Guarantor shall pay to the Administrative Agent
or such Lender upon demand all reasonable attorney’s fees, costs and expenses,
including, without limitation, court costs, filing fees and all other costs and
expenses incurred in connection therewith (all of which are referred to herein
as “Enforcement Costs”), in addition to all other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of the Administrative Agent and
the Lender or the holder of a Note under the remainder of this Guaranty shall
continue in full force and effect.

9. Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the Facility Indebtedness. Guarantor will not seek, accept, or
retain for Guarantor’s own account, any payment from Borrower on account of such
subordinated debt at any time when a Default exists under the Credit Agreement
or the Loan Documents, and any such payments to Guarantor made while any Default
then exists under the Credit Agreement or the Loan Documents on account of such
subordinated debt shall be collected and received by Guarantor in trust for the
Lenders and shall be paid over to the Administrative Agent on behalf of the
Lenders on account of the Facility Indebtedness without impairing or releasing
the obligations of Guarantor hereunder.

 

Ex. K-5



--------------------------------------------------------------------------------

10. Guarantor hereby subordinates to the Facility Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and setoff rights, which Guarantor may
have against Borrower arising from a payment made by Guarantor under this
Guaranty and agrees that, until the entire Facility Indebtedness is paid in
full, not to assert or take advantage of any subrogation rights of Guarantor or
the Lenders or any right of Guarantor or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the agreements of Guarantor set forth
above constitute additional and cumulative benefits given to the Lenders for
their security and as an inducement for their extension of credit to Borrower.

11. Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.

12. The Guarantor further agrees that all payments to be made hereunder shall be
made without setoff or counterclaim and free and clear of, and without deduction
for, any taxes, levies, imposts, duties, charges, fees, deductions, withholdings
or restrictions or conditions of any nature whatsoever now or hereafter imposed,
levied, collected, withheld or assessed by any country or by any political
subdivision or taxing authority thereof or therein (“Taxes”) in accordance with
Section 4.5 of the Credit Agreement.

13. Guarantor represents and warrants that: (a) this Guaranty: (i) has been
authorized by all necessary action; (ii) does not conflict with or violate any
agreement, constitutive document, instrument, law, regulation or order
applicable to Guarantor; and (iii) does not require the consent or approval of
any person or entity, including but not limited to any governmental authority,
or any filing or registration of any kind; and (iv) is the legal, valid and
binding obligation of Guarantor enforceable against Guarantor in accordance with
its terms except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditor’s rights
generally.

14. Guarantor hereby submits to personal jurisdiction in the State of New York
for the enforcement of this Guaranty and waives any and all personal rights to
object to such jurisdiction for the purposes of litigation to enforce this
Guaranty. Guarantor hereby consents to the jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York and any appellate court from
any thereof, in any action, suit, or proceeding which the Administrative Agent
or a Lender may at any time wish to file in connection with this Guaranty or any
related matter. Guarantor hereby agrees that an action, suit, or proceeding to
enforce this Guaranty may be brought in any such courts and hereby waives any
objection which Guarantor may have to the laying of the venue of any such
action, suit, or proceeding in any such court; provided, however, that the
provisions of this Paragraph shall not be deemed to preclude the Administrative
Agent or a Lender from filing any such action, suit, or proceeding in any other
appropriate forum.

 

Ex. K-6



--------------------------------------------------------------------------------

15. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
facsimile, shall be deemed given when transmitted. Notice may be given as
follows:

To Guarantor:

c/o Duke Realty Corporation

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Attention: Mark A. Denien

Telephone: (317) 808-6667

Facsimile: (317) 808-6794

With a copy to:

Ann C. Dee

600 East 96th Street, Suite 100

Indianapolis, Indiana 46240

Telephone: (317) 808-6367

Facsimile: (317) 808-6794

To JPMorgan Chase Bank, N.A. as Administrative Agent and as a Lender:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

24th Floor

New York, NY 10179

Attention: Mohammad Hasan

Telephone: (212) 622-8173

Facsimile: (212) 270-2157

With a copy to:

Morgan, Lewis & Bockius LLP

One Federal Street

Boston, MA 02110

Attention: Stephen M. Miklus, Esq.

Telephone: (617) 951-8364

Facsimile: (617) 951-8736

If to any other Lender, to its address set forth in the Credit Agreement.

16. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of the Administrative Agent and the Lenders’ successors and assigns.

 

Ex. K-7



--------------------------------------------------------------------------------

17. This Guaranty shall be construed and enforced under the internal laws of the
State of New York.

18. GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR ACCEPTANCE
HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH IS
THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL
BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of New
York as of the date first written above.

 

                                         , a                     

By:    

Name:   Title:  

 

Ex. K-8



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of October 11, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Duke Realty
Limited Partnership, an Indiana limited partnership (the “Borrower”), Duke
Realty Corporation, as Guarantor and General Partner (the “Lenders”), JPMorgan
Chase Bank, N.A., individually and as the Administrative Agent (the “Agent”) and
the other lenders named therein.

Pursuant to the provisions of Section 4.5(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                          , 201    

 

Ex. L-1-1



--------------------------------------------------------------------------------

EXHIBIT L-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of October 11, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Duke Realty
Limited Partnership, an Indiana limited partnership (the “Borrower”), Duke
Realty Corporation, as Guarantor and General Partner, JPMorgan Chase Bank, N.A.,
individually and as the Administrative Agent, and the other lenders named
therein.

Pursuant to the provisions of Section 4.5(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT ]

By:    

  Name:   Title:

Date:                     , 201    

 

Ex. L-2-1



--------------------------------------------------------------------------------

EXHIBIT L-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of October 11, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Duke Realty
Limited Partnership, an Indiana limited partnership (the “Borrower”), Duke
Realty Corporation, as Guarantor and General Partner, JPMorgan Chase Bank, N.A.,
individually and as the Administrative Agent, and the other lenders named
therein.

Pursuant to the provisions of Section 4.5(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:    

  Name:   Title:

Date:                     , 201    

 

Ex. L-3-1



--------------------------------------------------------------------------------

EXHIBIT L-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of October 11, 2017 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Duke Realty
Limited Partnership, an Indiana limited partnership (the “Borrower”), Duke
Realty Corporation, as Guarantor and General Partner, JPMorgan Chase Bank, N.A.,
individually and as the Administrative Agent (the “Agent”), and the other
lenders named therein.

Pursuant to the provisions of Section 4.5(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                     , 201    

 

Ex. L-4-1



--------------------------------------------------------------------------------

SCHEDULE L

LENDER’S COMMITMENTS

REVOLVING CREDIT COMMITMENTS OF LENDERS;

LETTER OF CREDIT COMMITMENTS OF ISSUING BANKS

REVOLVING CREDIT COMMITMENTS

 

Lender

   Revolving Credit
Commitment  

JPMorgan Chase Bank, N.A.

   $ 115,000,000.00  

Wells Fargo Bank, National Association

   $ 115,000,000.00  

Regions Bank

   $ 100,000,000.00  

The Bank of Nova Scotia

   $ 100,000,000.00  

Morgan Stanley Bank, N.A.

   $ 99,000,000.00  

Barclays Bank PLC

   $ 79,000,000.00  

Citibank, N.A.

   $ 79,000,000.00  

PNC Bank, National Association

   $ 79,000,000.00  

Royal Bank of Canada

   $ 79,000,000.00  

SunTrust Bank

   $ 79,000,000.00  

U.S. Bank National Association

   $ 79,000,000.00  

UBS AG, Stamford Branch

   $ 79,000,000.00  

Branch Banking and Trust Company

   $ 48,000,000.00  

Associated Bank, National Association

   $ 35,000,000.00  

The Northern Trust Company

   $ 35,000,000.00     

 

 

 

Total:

   $ 1,200,000,000.00     

 

 

 

LETTER OF CREDIT COMMITMENTS

 

Issuing Bank

   Letter of Credit
Commitment  

JPMorgan Chase Bank, N.A.

   $ 20,000,000.00  

Wells Fargo Bank, National Association

   $ 20,000,000.00  

The Bank of Nova Scotia

   $ 20,000,000.00  

Regions Bank

   $ 20,000,000.00     

 

 

 

Total:

   $ 80,000,000.00     

 

 

 



--------------------------------------------------------------------------------

Schedule SG

Subsidiary Guarantors



--------------------------------------------------------------------------------

Duke Realty Corporation Subsidiary Guarantors

Subsidiary Guarantors, as Defined

1 Duke Realty Ohio

2 Duke Construction Limited Partnership

3 DRCS 936, LLC

 

Page 1 of 1



--------------------------------------------------------------------------------

Schedule EG

Eligible Ground Leases



--------------------------------------------------------------------------------

Duke Realty Corporation

Line of Credit Covenants

Eligible Ground Leases

 

Name

   City    State   

Ground Lessee

College Station MOB

   College Station    TX    Duke Realty College Station Development, LLC

311 Elm

   Cincinnati    OH    Duke Realty Limited Partnership

151 Portside Court

   Savannah    GA    Duke Realty Limited Partnership

163 Portside Court

   Savannah    GA    Duke Secured Financing 2006, LLC

246 Jimmy Deloach Parkway

   Savannah    GA    Duke Realty Limited Partnership

248 Grange Road

   Savannah    GA    Duke Realty Limited Partnership

Anvil Block Road

   Ellenwood    GA    Duke Realty Limited Partnership

Braselton II (Carter’s)

   Braselton    GA    Duke Secured Financing 2009-1 ALZ, LLC

Starbucks Park 840

   Nashville    TN    Duke Realty Limited Partnership

8A Davidson Mill (Cranberry-South River Road)

   South Brunswick    NJ    Duke Realty Limited Partnership

 

Page 2 of 14



--------------------------------------------------------------------------------

Schedule 1

Subsidiaries and Other Investments



--------------------------------------------------------------------------------

Duke Realty Corporation and Subsidiaries

Listing of Subsidiaries and Investment Affiliates

 

Entity    State of
Incorporation  

Subsidiaries

  

Duke Realty Limited Partnership

     Indiana  

Duke Acquisition, Inc.

     Georgia  

Duke Realty Ohio

     Indiana  

Duke Construction Limited Partnership

     Indiana  

Duke Realty Construction, Inc.

     Indiana  

Duke Realty Services, LLC

     Indiana  

Duke Realty Services Limited Partnership

     Indiana  

Duke Business Centers Corporation

     Indiana  

Kenwood Office Associates

     Ohio  

Mark Center TMP, LLC

     Delaware  

Dugan Realty, L.L.C.

     Indiana  

BremnerDuke McKinney Development I, LLC

     Indiana  

Duke Realty Town Lake Development, LLC

     Indiana  

Duke Realty Land, LLC

     Indiana  

Investment Affiliates

  

B/D Limited Partnership

     Indiana  

Cincinnati Development Group, Limited Liability Company

     Ohio  

Cincinnati Development Group Limited Partnership

     Ohio  

Cincinnati Development Group/Other Ventures LLC

     Ohio  

Dugan Texas LLC

     Delaware  

Hillside Partnership One LP

     South Carolina  

Lamida Group, L.L.C.

     Indiana  

Northwinds Land, L.P.

     Georgia  

BCC Cancer Center Venture, L.P.

     Delaware  

AD West End, LLC

     Indiana  

Browning/Duke, LLC

     Delaware  

Browning/Duke II, LLC

     Delaware  

Duke/All Points Indy, LLC

     Delaware  

DRCS, LLC

     Delaware  

Quantico Real Estate LLC

     Delaware  

Lafayette Real Estate LLC

     Delaware  

Linden Development, LLC

     New Jersey  

HHC-Duke Realty Development, LLC

     Indiana  

Note:

Single member LLCs were excluded from the above. Additionally, the list does not
include owners' associations and any entities not primarily engaged in the real
estate business.

 

Page 3 of 14



--------------------------------------------------------------------------------

Schedule 2

Indebtedness and Liens



--------------------------------------------------------------------------------

Duke Realty Corporation

Encumbered In Service Property Listing

6/30/2017

 

ProjectName(ID)

  

City

    

State

        

Wholly Owned

        

In-Service

        

Allianz (Maturity: 3/10/19 - 7.625%)

        

Northlake III-Grnd Whse (PBNLK03A)

     Northlake        IL     

Park 100 Building 96 (PBONE96E)

     Indianapolis        IN     

Crosstown North Bus. Ctr. 1 (PBCTN01E)

     Brooklyn Park        MN     

Fairfield Distribution Ctr I (PBFFD01E)

     Tampa        FL     

Fairfield Distribution Ctr II (PBFFD02E)

     Tampa        FL     

Crosstown North Bus. Ctr. 4 (PBCTN04E)

     Brooklyn Park        MN     

Fairfield Distribution Ctr III (PBFFD03E)

     Tampa        FL     

Fairfield Distribution Ctr IV (PBFFD04E)

     Tampa        FL     

Crosstown North Bus. Ctr. 5 (PBCTN05E)

     Brooklyn Park        MN     

Fairfield Distribution Ctr V (PBFFD05E)

     Tampa        FL     

Fairfield Distribution Ctr VI (PBFFD06E)

     Tampa        FL     

Fairfield Distribution Ctr VII (PBFFD07E)

     Tampa        FL     

Fairfield Distrib. Ctr. VIII (PBFFD08E)

     Tampa        FL     

Crosstown North Bus. Ctr. 10 (PBCTN10E)

     Brooklyn Park        MN     

Park 100 Building 141 (PBON141E)

     Indianapolis        IN     

Crosstown North Bus. Ctr. 12 (PBCTN12E)

     Brooklyn Park        MN     

Butterfield 550 (PBBTF01E)

     Aurora        IL     

Park 100 Building 131 (PBON131E)

     Indianapolis        IN     

Park 100 Building 129 (PBON129E)

     Indianapolis        IN     

Park 100 Building 128 (PBON128E)

     Indianapolis        IN     

Crossroads 2 (PBCRS02E)

     Romeoville        IL     

Crossroads 801 (PBCRS05E)

     Romeoville        IL     

Park 55 Bldg. 1 (PBPRK01A)

     Romeoville        IL     

Genera Corporation (PBMBC14A)

     Aurora        IL     

Carol Stream IV (PBCST04A)

     Carol Stream        IL     

Northlake I (PBNLK01A)

     Northlake        IL     

Chapco Carton Company (PBCRS16B)

     Bolingbrook        IL     

880 North Enterprise Street (PBMBC09A)

     Aurora        IL     

Freeport X (PBFPN10A)

     Coppell        TX     

Apollo Industrial Ctr III (PBAPO03A)

     Eagan        MN     

Apollo Industrial Ctr II (PBAPO02A)

     Eagan        MN     

Apollo Industrial Ctr I (PBAPO01A)

     Eagan        MN     

625 Braselton Pkwy (PBPBR01A)

     Braselton        GA     

Groveport Commerce Center #437 (PBGRO02A)

     Groveport        OH     

Groveport Commerce Center #168 (PBGRO04A)

     Groveport        OH     

Groveport Commerce Center #345 (PBGRO06A)

     Groveport        OH     

Groveport Commerce Center #667 (PBGRO07A)

     Groveport        OH     

Point West VII (PBPWT07A)

     Coppell        TX     

Point West VI (PBPWT06A)

     Coppell        TX        

 

 

 

Total Allianz

     # of Projects -        39     

 

 

 



--------------------------------------------------------------------------------

Duke Realty Corporation

Encumbered In Service Property Listing

 

ProjectName(ID)

  

City

    

State

        

Genworth I (Maturity: 12/31/17 - 5.61%)

        

250 Grange Road (PBSAV004)

     Savannah        GA     

248 Grange Road (PBSAV005)

     Savannah        GA        

 

 

 

Total Wholly Owned Genworth I

     # of Projects -        2     

 

 

 

Genworth V (Maturity: 5/31/18 - 5.55%)

        

151 Portside Court (PBSAV010)

     Savannah        GA        

 

 

 

Total Wholly Owned Genworth V

     # of Projects -        1     

 

 

 

Genworth VI (Maturity: 7/31/25 - 6.22%)

        

175 Portside Court (PBSAV011)

     Savannah        GA        

 

 

 

Total Wholly Owned Genworth VI

     # of Projects -        1     

 

 

 

Genworth VII (Maturity: 3/31/26 - 5.75%)

        

246 Jimmy Deloach Parkway (PBSAV018)

     Savannah        GA        

 

 

 

Total Wholly Owned Genworth VII

     # of Projects -        1     

 

 

 

Genworth VIII (Maturity: 3/31/26 - 5.75%)

        

246 Grange Road (PBSAV013)

     Port Wentworth        GA        

 

 

 

Total Wholly Owned Genworth VIII

     # of Projects -        1     

 

 

 

Genworth IX (Maturity: 8/31/26 - 5.75%)

        

100 Ocean Link Way-Godley Rd (PBSAV017)

     Port Wentworth        GA        

 

 

 

Total Wholly Owned Genworth IX

     # of Projects -        1     

 

 

 

Genworth XI (Maturity: 3/31/27 - 6.42%)

        

200 Ocean Link Way (PBNPI002)

     Savannah        GA        

 

 

 

Total Wholly Owned Genworth XI

     # of Projects -        1     

 

 

 

Genworth XII (Maturity: 3/31/27 - 6.42%)

        

500 Expansion Blvd (PBNPI001)

     Port Wentworth        GA        

 

 

 

Total Wholly Owned Genworth XII

     # of Projects -        1     

 

 

 

Great West I (Maturity: 6/1/19 - 6.50%)

        

405 Expansion Blvd (PBCRX001)

     Port Wentworth        GA        

 

 

 

Total Wholly Owned Great West I

     # of Projects -        1     

 

 

 

Great West II (Maturity: 6/1/19 - 6.50%)

        

600 Expansion Blvd (PBCRX002)

     Port Wentworth        GA        

 

 

 

Total Wholly Owned Great West II

     # of Projects -           1     

 

 

 



--------------------------------------------------------------------------------

Duke Realty Corporation

Encumbered In Service Property Listing

 

ProjectName(ID)

  

City

    

State

        

Kenwood Office Assoc Bonds (Maturity: 9/1/25 - Variable)

        

8230 Kenwood Commons (PBKEN001)

     Cincinnati        OH     

8280 Kenwood Commons (PBKEN002)

     Cincinnati        OH        

 

 

 

Total Wholly Owned Kenwood Office Assoc Bonds

     # of Projects -        2     

 

 

 

Prudential-Busse Road (Maturity: 1/15/21 - 5.61%)

        

1717 Busse Road, Elk Grove IL (PBBUS001)

     Elk Grove Village        IL        

 

 

 

Total Wholly Owned Prudential-Busse Road

     # of Projects -           1     

 

 

 

Unum (Maturity: 4/1/19 - 8.00%)

        

Duke Intermodal I (PBDIN01E)

     Hutchins        TX     

Trapp Road Commerce Center I (PBTPR01A)

     Eagan        MN     

Trapp Road Commerce Center II (PBTPR02A)

     Eagan        MN     

Airpark East-800 Commerce Dr. (PBAPE01A)

     Nashville        TN     

Brentwood South Bus Ctr VI (PBBSC06A)

     Franklin        TN     

Crossroads 2 (PBCRS01E)

     Bolingbrook        IL     

Crossroads 375 (PBCRS03E)

     Bolingbrook        IL     

1860 West Jefferson (PBCNB01E)

     Naperville        IL        

 

 

 

Total Unum

     # of Projects -        8     

 

 

 

Total Wholly Owned Encumbered

     # of Projects -        61     

 

 

 



--------------------------------------------------------------------------------

DUKE REALTY CORPORATION

DEBT SUMMARY

June 30, 2017

 

LENDER

   MATURITY
DATE      PRINCIPAL
BALANCE
6/30/2017  

SECURED DEBT

     

Genworth Financial

     8/31/17      $ 4,312,218  

Genworth Financial

     8/31/17        7,320,077  

Wells Fargo

     11/11/17        5,700,000  

Wells Fargo

     11/11/17        6,000,000  

Genworth Financial

     12/31/17        497,325  

Genworth Financial

     5/31/18        465,255  

Allianz

     3/10/19        113,000,000  

Allianz

     3/10/19        114,000,000  

Unum

     4/1/19        36,775,523  

Great West

     6/1/19        1,831,361  

Great West

     6/1/19        5,244,353  

Prudential

     1/5/21        11,169,093  

Genworth Financial

     7/31/25        8,192,039  

Kenwood Office Associates

     9/1/25        2,800,000  

Genworth Financial

     3/31/26        2,300,569  

Genworth Financial

     3/31/26        3,785,856  

Genworth Financial

     8/31/26        6,937,934  

Genworth Financial

     3/31/27        4,852,402  

Genworth Financial

     3/31/27        3,073,189        

 

 

 

Total Secured Debt

      $ 338,257,194        

 

 

 

UNSECURED DEBT

     

Senior Unsecured Notes

     3/15/20      $ 128,660,000  

Allegiance

     6/5/20        8,322,658  

Senior Unsecured Notes

     2/15/21        250,000,000  

Senior Unsecured Notes

     6/15/22        300,000,000  

Senior Unsecured Notes

     10/15/22        300,000,000  

Senior Unsecured Notes

     4/15/23        250,000,000  

Senior Unsecured Notes

     12/1/24        300,000,000  

Senior Unsecured Notes

     6/30/26        375,000,000  

Medium Term Notes

     6/15/28        50,000,000        

 

 

 

Total Unsecured Debt

      $ 1,961,982,658        

 

 

 

UNSECURED LINE OF CREDIT

     

Unsecured LOC ($1.2B)

     1/15/19      $ —          

 

 

 

Total Unsecured LOC

      $ —          

 

 

 

Total Duke Realty Corporation

      $ 2,300,239,852        

 

 

 



--------------------------------------------------------------------------------

DUKE REALTY

Joint Venture Debt Summary

June 30, 2017

 

JOINT VENTURE

  

MATURITY
DATE

    

JV BALANCE
6/30/17

 

Browning AllPoints - Wells Syndicate

     11/18      $ 66,745,741.00  

Duke/AllPoints Indy, LLC - Statefarm

     7/25        61,500,000  

BD Midwest II - Statefarm

     11/26        12,750,000  

DRCS - BMO Rickenbacker

     4/21        2,135,538        

 

 

 

Total

      $ 143,131,279  

Eaton Vance Fund

     

Lafayette Real Estate, LLC

     

Mark Center 1801/1901 - NWML

     12/19      $ 13,854,512.00  

Mark Center 2001 - Guardian Life

     1/20        32,317,261        

 

 

 

Total Lafayette

      $ 46,171,773  



--------------------------------------------------------------------------------

Schedule 3

Unencumbered Assets



--------------------------------------------------------------------------------

Duke Realty Corporation

Summary of Unencumbered Assets (Wholly Owned-Unencumbered)

 

ProjectName(ID)

   City    State   

Legal Entity

1283 Sherborn Street (PBCRN001)

   Corona    CA    Duke Realty Limited Partnership

Century Distribution Center (PBCNC001)

   Lynwood    CA    Duke Realty Limited Partnership

600 Spreckels Ave (PBSPR001)

   Manteca    CA    Duke Realty Limited Partnership

Trojan Way (PBTRJ001)

   La Miranda    CA    Duke Realty Limited Partnership

1000 Oates Court (PBOAT001)

   Modesto    CA    Duke Realty Oates Court Modesto, LP

13799 Monte Vista (PBCHI001)

   Chino    CA    Chino Real Estate 13799, LLC

1400 Pescadero Avenue (PBPES001)

   Tracy    CA    Duke Realty Limited Partnership

2300 W. San Bernadino Ave (PBRCC001)

   Redlands    CA    Duke Realty Limited Partnership

3700 Cover Street (PBCOV001)

   Long Beach    CA    Duke Realty Limited Partnership

3500 Indian Avenue (PBDPL002)

   Perris    CA    Duke Realty Limited Partnership

1589 E 9th St. (PBPOM001)

   Pomona    CA    Duke Realty Oakmont,LP

9988 Redwood Ave (PBRWD001)

   Fontana    CA    Duke Realty Oakmont,LP

7953 Cherry Ave (PBCHE001)

   Fontana    CA    Duke Realty Oakmont,LP

9189 Utica Ave (PBUTI001)

   Rancho Cucamonga    CA    Duke Realty Oakmont,LP

3300 Indian Avenue (PBDPL001)

   Perris    CA    Duke Realty Limited Partnership

15810 Heacock Street (PBHEA001)

   Moreno Valley    CA    Duke Realty Limited Partnership

6280 Artesia Boulevard (PBART001)

   Buena Park    CA    Duke Realty Limited Partnership

17791 Perris Boulevard (PBPBL001)

   Moreno Valley    CA    Duke Realty Limited Partnership

825 Ajax Ave (PBAJX001)

   City of Industry    CA    Duke Realty Limited Partnership

11250 Poplar Ave (PBPOP001)

   Fontana    CA    Duke Realty Limited Partnership

Parksouth Distribution Ctr. B (PBPDC001)

   Orlando    FL    Duke Realty Limited Partnership

Parksouth Distribution Ctr. F (PBPDC005)

   Orlando    FL    Duke Realty Limited Partnership

Parksouth Distribution Ctr. D (PBPDC003)

   Orlando    FL    Duke Realty Limited Partnership

Parksouth Distribution Ctr. A (PBPDC002)

   Orlando    FL    Duke Realty Limited Partnership

Parksouth Distribution Ctr. E (PBPDC004)

   Orlando    FL    Duke Realty Limited Partnership

Parksouth Distribution Ctr. H (PBPDC006)

   Orlando    FL    Duke Realty Limited Partnership

Southcenter I-Brede/Allied BTS (PBSCT001)

   Orlando    FL    Duke Realty Limited Partnership

Park 27 Distribution Center I (PBFCP001)

   Davenport    FL    Duke Realty Limited Partnership

Parksouth-Benjamin Moore BTS (PBPDC008)

   Orlando    FL    Duke Realty Limited Partnership

Eagle Creek Business Ctr. II (PBECB002)

   Tampa    FL    Duke Realty Limited Partnership

Eagle Creek Business Ctr. III (PBECB003)

   Tampa    FL    Duke Realty Limited Partnership

Crossroads VII (PBCRD001)

   Orlando    FL    Duke Realty Limited Partnership

Crossroads VIII (PBCRD002)

   Orlando    FL    Duke Realty Limited Partnership

Eagle Creek Business Ctr. I (PBECB001)

   Tampa    FL    Duke Realty Limited Partnership

Park 27 Distribution Center II (PBFCP002)

   Davenport    FL    Duke Realty Limited Partnership

Park of Commerce 1 (PBDCO001)

   West Palm Beach    FL    Duke Realty Limited Partnership

Park of Commerce 3 (PBDCO003)

   West Palm Beach    FL    Duke Realty Limited Partnership

Pompano Commerce Ctr I (PBPOC001)

   Pompano Beach    FL    Duke Realty Limited Partnership

Pompano Commerce Ctr III (PBPOC003)

   Pompano Beach    FL    Duke Realty Limited Partnership

Sample 95 Business Park 4 (PBSAM004)

   Pompano Beach    FL    Duke Realty Limited Partnership

Copans Business Park 1 (PBCPN001)

   Pompano Beach    FL    Duke Copans Bus Park 1-2, LLC

Copans Business Park 2 (PBCPN002)

   Pompano Beach    FL    Duke Copans Bus Park 1-2, LLC

Atlantic Business Center 1 (PBABC001)

   Pompano Beach    FL    Duke Atlantic Bus Ctr 1, LLC

Copans Business Park 1571 (PBCPN003)

   Pompano Beach    FL    Duke Copans Business Park 3-4, LLC

Gateway Center 1103 (PBDRG001)

   Boynton Beach    FL    Duke PGC at Quantum 1-9, LLC

Gateway Center 1926 (PBDRG008)

   Boynton Beach    FL    Duke PGC at Quantum 1-9, LLC

Gateway Center 2025 (PBDRG007)

   Boynton Beach    FL    Duke PGC at Quantum 1-9, LLC

Gateway Center 2035 (PBDRG006)

   Boynton Beach    FL    Duke PGC at Quantum 1-9, LLC

Gateway Center 2045 (PBDRG005)

   Boynton Beach    FL    Duke PGC at Quantum 1-9, LLC

Gateway Center 2055 (PBDRG004)

   Boynton Beach    FL    Duke PGC at Quantum 1-9, LLC

Gateway Center 3402 (PBDRG003)

   Boynton Beach    FL    Duke PGC at Quantum 1-9, LLC

Gateway Center 3602 (PBDRG002)

   Boynton Beach    FL    Duke PGC at Quantum 1-9, LLC

Park Central 3250 (PBPCI010)

   Pompano Beach    FL    Duke PCB 10&11, LLC

Park Central 3760 (PBPCI011)

   Pompano Beach    FL    Duke PCB 10&11, LLC

Sample 95 Business Park 3101 (PBSAM001)

   Pompano Beach    FL    Duke Sample 1, LLC

Atlantic Business 1901 (PBABC05B)

   Pompano Beach    FL    Duke Atlantic Business Ctr 2-9, LLC

Atlantic Business 1855 (PBABC003)

   Pompano Beach    FL    Duke Atlantic Business Ctr 2-9, LLC

Atlantic Business 2003 (PBABC05A)

   Pompano Beach    FL    Duke Atlantic Business Ctr 2-9, LLC

Copans Business Park 1521 (PBCPN004)

   Pompano Beach    FL    Duke Copans Business Park 3-4, LLC

Airport Center 1701 (PBDRA001)

   West Palm Beach    FL    Duke Pac 1&3, LLC

Airport Center 1805 (PBDRA002)

   West Palm Beach    FL    Duke Pac 1&3, LLC

Airport Center 1865 (PBDRA003)

   West Palm Beach    FL    Duke Pac 1&3, LLC

Atlantic Business 1800 (PBABC002)

   Pompano Beach    FL    Duke Atlantic Business Ctr 2-9, LLC

Atlantic Business 1914 (PBABC04B)

   Pompano Beach    FL    Duke Atlantic Business Ctr 2-9, LLC

Atlantic Business 2022 (PBABC04A)

   Pompano Beach    FL    Duke Atlantic Business Ctr 2-9, LLC

Atlantic Business 2100 (PBABC06B)

   Pompano Beach    FL    Duke Atlantic Business Ctr 2-9, LLC

Atlantic Business 2101 (PBABC07B)

   Pompano Beach    FL    Duke Atlantic Business Ctr 2-9, LLC

Atlantic Business 2103 (PBABC008)

   Pompano Beach    FL    Duke Atlantic Business Ctr 2-9, LLC

Atlantic Business 2200 (PBABC06A)

   Pompano Beach    FL    Duke Atlantic Business Ctr 2-9, LLC

Atlantic Business 2201 (PBABC07A)

   Pompano Beach    FL    Duke Atlantic Business Ctr 2-9, LLC

Park Central 100 (PBPCI015)

   Pompano Beach    FL    Duke PCB 10&11, LLC

Westport Business Park 2501 (PBWSP002)

   Davie    FL    Duke Westport 1-3, LLC

Westport Business Park 2555 (PBWSP001)

   Davie    FL    Duke Westport 1-3, LLC



--------------------------------------------------------------------------------

Duke Realty Corporation

Summary of Unencumbered Assets (Wholly Owned-Unencumbered)

 

ProjectName(ID)

   City    State   

Legal Entity

Westport Business Park 2525 (PBWSP003)

   Davie    FL    Duke Westport 1-3, LLC

Park Central 3300 (PBPCI014)

   Pompano Beach    FL    Duke PCB 10&11, LLC

Park Central 1300 (PBPCI033)

   Pompano Beach    FL    Duke PCB 10&11, LLC

Park Central 1700 (PBPCI008)

   Pompano Beach    FL    Duke PCB 10&11, LLC

Park Central 2101 (PBPCI012)

   Pompano Beach    FL    Duke Sample 2, 3, & PCB 12, LLC

Sample 95 Business Park 3001 (PBSAM002)

   Pompano Beach    FL    Duke Sample 2, 3, & PCB 12, LLC

Sample 95 Business Park 3035 (PBSAM003)

   Pompano Beach    FL    Duke Sample 2, 3, & PCB 12, LLC

9601 NW 112 Avenue (PBFLG001)

   Miami    FL    Duke Realty Limited Partnership

Pompano Commerce Center 3101 (PBPOC002)

   Pompano Beach    FL    Duke Realty Limited Partnership

Pompano Commerce Center 3151 (PBPOC004)

   Pompano Beach    FL    Duke Realty Limited Partnership

Pembroke Pointe 880 (PBPPT001)

   Pembroke Pines    FL    Duke Realty Limited Partnership

Turnpike Crossing 1315 (PBJCE001)

   West Palm Beach    FL    Duke Realty Limited Partnership

Turnpike Crossing 1333 (PBJCE002)

   West Palm Beach    FL    Duke Realty Limited Partnership

Miami Ind Logistics Ctr 15002 (PBMLC001)

   Hialeah Gardens    FL    Duke Realty Limited Partnership

Miami Ind Logistics Ctr 10701 (PBMLC003)

   Hialeah Gardens    FL    Duke Realty Limited Partnership

Miami Ind Logistics Ctr 14802 (PBMLC002)

   Hialeah Gardens    FL    Duke Realty Limited Partnership

Tampa Regional Ind Park 13111 (PBBBD001)

   Tampa    FL    Duke Realty Limited Partnership

Interstate 95 2200 (PBICC001)

   Fort Lauderdale    FL    Duke Realty Limited Partnership

Interstate 95 2100 (PBICC002)

   Fort Lauderdale    FL    Duke Realty Limited Partnership

120 Declaration Drive (PBLDC001)

   McDonough    GA    Duke Realty Limited Partnership

Braselton II (PBBRS002)

   Braselton    GA    Duke Realty Limited Partnership

Camp Creek Building 1200 (PBCMP007)

   Atlanta    GA    Duke Realty Limited Partnership

3909 North Commerce (PBCMP009)

   East Point    GA    Duke Realty Limited Partnership

Camp Creek Building 1000 (PBCMP011)

   Atlanta    GA    Duke Realty Limited Partnership

3000 Centre Parkway (PBCMP012)

   East Point    GA    Duke Realty Limited Partnership

1350 Braselton Parkway (PBPBR004)

   Braselton    GA    Duke Realty Limited Partnership

1500 Centre Parkway (PBCMP013)

   East Point    GA    Duke Realty Limited Partnership

90 Horizon Drive (PBHRZ01D)

   Suwanee    GA    Dugan Financing, LLC

225 Horizon Drive (PBHRZ02D)

   Suwanee    GA    Dugan Financing, LLC

250 Horizon Drive (PBHRZ03D)

   Suwanee    GA    Dugan Financing, LLC

70 Crestridge Drive (PBHRZ05D)

   Suwanee    GA    Dugan Financing, LLC

2780 Horizon Ridge (PBHRZ08D)

   Suwanee    GA    Dugan Financing, LLC

25 Crestridge Drive (PBHRZ11D)

   Suwanee    GA    Dugan Financing, LLC

1000 Northbrook Parkway (PBNBK01D)

   Suwanee    GA    Dugan Financing, LLC

2625 Pinemeadow Court (PBPMK01D)

   Duluth    GA    Dugan Financing, LLC

2660 Pinemeadow Court (PBPMK02D)

   Duluth    GA    Dugan Financing, LLC

2450 Satellite Boulevard (PBPMK03D)

   Duluth    GA    Dugan Financing, LLC

1100 Centre Parkway (PBCMP014)

   East Point    GA    Duke Realty Limited Partnership

Genera Corp. BTS (PBHRZ14D)

   Suwanee    GA    Dugan Realty, LLC

4800 N. Commerce Dr. (Site Q) (PBCMP015)

   East Point    GA    Duke Realty Limited Partnership

602 Expansion Blvd (PBCRX003)

   Port Wentworth    GA    Duke Realty Limited Partnership

2509 Dean Forest Rd - Westport (PBWPO001)

   Savannah    GA    Duke Realty Limited Partnership

150 Portside Court (PBSAV014)

   Savannah    GA    Duke Savannah LLC

235 Jimmy Deloach Parkway (PBSAV015)

   Savannah    GA    Duke Savannah LLC

239 Jimmy Deloach Parkway (PBSAV016)

   Savannah    GA    Duke Savannah LLC

Hartman Business Center V (PBHRT001)

   Austell    GA    Duke Realty Limited Partnership

Sugarloaf 2775 (PBSGL01A)

   Duluth    GA    Duke Secured Financing 2006, LLC

Sugarloaf 3079 (PBSGL02A)

   Duluth    GA    Duke Secured Financing 2006, LLC

Sugarloaf 2855 (PBSGL07A)

   Duluth    GA    Duke Secured Financing 2006, LLC

Camp Creek 2000 (PBCMP03A)

   Atlanta    GA    Duke Secured Financing 2006, LLC

Camp Creek 2400 (PBCMP04A)

   Atlanta    GA    Duke Secured Financing 2006, LLC

Camp Creek 1800 (PBCMP02A)

   Atlanta    GA    Duke Secured Financing 2006, LLC

Camp Creek 1400 (PBCMP01A)

   Atlanta    GA    Duke Secured Financing 2006, LLC

Camp Creek 2600 (PBCMP05A)

   Atlanta    GA    Duke Secured Financing 2006, LLC

Liberty Distribution 250 (PBLDC03A)

   McDonough    GA    Duke Secured Financing 2006, LLC

Sugarloaf 6655 (PBSGL08B)

   Duluth    GA    Duke Secured Financing 2006, LLC

Camp Creek 3201 (PBCMP06A)

   Atlanta    GA    Duke Secured Financing 2006, LLC

175 Alcovy Industrial Road (PBGPC01A)

   Lawrenceville    GA    Duke Secured Financing 2006, LLC

Camp Creek 3900 (PBCMP08A)

   Atlanta    GA    Duke Secured Financing 2006, LLC

163 Portside Court (PBSAV09A)

   Savannah    GA    Duke Secured Financing 2006, LLC

190 Gulfstream (PBSAV003)

   Savannah    GA    Duke Realty Limited Partnership

194 Gulfstream (PBSAV002)

   Savannah    GA    Duke Realty Limited Partnership

198 Gulfstream (PBSAV01A)

   Savannah    GA    Duke Secured Financing 2006, LLC

318 Grange Road (PBSAV008)

   Savannah    GA    Duke Realty Limited Partnership

Camp Creek 4200 (PBCMP10A)

   Atlanta    GA    Duke Secured Financing 2006, LLC

NSH Center Pointe I & II MOB (PBCPMMOB)

   Sandy Springs    GA    Duke Realty Limited Partnership

Camp Creek 4100 (PBCMP016)

   East Point    GA    Duke Realty Limited Partnership

Airport Distribution 3781 (PBADC001)

   Atlanta    GA    Duke Realty Limited Partnership

2529 Old Anvil Block (PBANV001)

   Ellenwood    GA    Duke Realty Limited Partnership

Camp Creek 3700 (PBCMP017)

   East Point    GA    Duke Realty Limited Partnership

Camp Creek 4909 (PBCMP018)

   East Point    GA    Duke Realty Limited Partnership

2601 Skyview Drive (PBSKV001)

   Lithia Springs    GA    Duke Realty Limited Partnership

Camp Creek 3707 (PBCMP019)

   East Point    GA    Duke Realty Limited Partnership

400 Expansion Boulevard (PBNPI004)

   Port Wentworth    GA    Duke Realty Limited Partnership

605 Expansion Boulevard (PBNPI007)

   Port Wentworth    GA    Duke Realty Limited Partnership

1835 Jefferson (PBMBC015)

   Naperville    IL    Duke Realty Limited Partnership

Dawes Transportation (PBBLK002)

   Bolingbrook    IL    Duke Realty Limited Partnership

O'Hare Distribution Ctr (PBTFT001)

   Franklin Park    IL    Duke Realty Limited Partnership

Carol Stream III (PBCST03D)

   Carol Stream    IL    Dugan Realty, LLC

Carol Stream I (PBCTR01D)

   Carol Stream    IL    Dugan Realty, LLC



--------------------------------------------------------------------------------

Duke Realty Corporation

Summary of Unencumbered Assets (Wholly Owned-Unencumbered)

 

ProjectName(ID)

   City    State   

Legal Entity

Melrose Business Center (PBMEL001)

   Melrose Park    IL    Duke Realty Limited Partnership

175 Ambassador Drive (PBAMB001)

   Naperville    IL    Duke Realty Limited Partnership

1800 Averill Road (PBGEC001)

   Geneva    IL    Duke Realty Limited Partnership

200 Champion Way (PBNLK004)

   Northlake    IL    Duke Realty Limited Partnership

370 Crossroads Parkway (PBCRS006)

   Bolingbrook    IL    Duke Realty Limited Partnership

605 Crossroads Parkway (PBCRS007)

   Bolingbrook    IL    Duke Realty Limited Partnership

720 Center Avenue (PBCST007)

   Carol Stream    IL    Duke Realty Limited Partnership

250 Kehoe Blvd, Carol Stream (PBCST006)

   Carol Stream    IL    Duke Realty Limited Partnership

335 Crossroads Parkway (PBCRS008)

   Bolingbrook    IL    Duke Realty Limited Partnership

940 N. Enterprise (PBEPR001)

   Aurora    IL    Duke Realty Limited Partnership

1300 Estes Avenue (PBYUS001)

   Elk Grove Village    IL    Duke Realty Limited Partnership

Lakeview Commerce 3965 (PBLKV001)

   Edwardsville    IL    Duke Realty Limited Partnership

Midpoint Distribution 801 (PBMPT001)

   Minooka    IL    Duke Realty Limited Partnership

1341-1343 Enterprise Drive (PBEDC001)

   Romeoville    IL    Duke Realty Limited Partnership

14100 Weber Drive (PBHUT001)

   Huntley    IL    Duke Realty Limited Partnership

Butterfield 2850 (PBBTF003)

   Aurora    IL    Duke Realty Limited Partnership

Butterfield 4000 (PBBTF002)

   Aurora    IL    Duke Realty Limited Partnership

Butterfield 4200 (PBBTF004)

   Aurora    IL    Duke Realty Limited Partnership

Lockport 16328 (PBLOC001)

   Lockport    IL    DR Lockport 1 and 2, LLC

Lockport 16410 (PBLOC002)

   Lockport    IL    DR Lockport 1 and 2, LLC

56 N Paragon (PBROM001)

   Romeoville    IL    Duke Realty Limited Partnership

Butterfield 2865 (PBBTF005)

   Aurora    IL    Duke Realty Limited Partnership

Lockport 16508 (PBLOC003)

   Chicago    IL    Duke Realty Limited Partnership

AllPoints Anson Building 14 (PBAPA14A)

   Whitestown    IN    Duke Realty Limited Partnership

Park 100 Building 98 (PBONE098)

   Indianapolis    IN    Duke Realty Limited Partnership

Park 100 Building 100 (PBONE100)

   Indianapolis    IN    Duke Realty Limited Partnership

Park 100 Building 127 (PBONE127)

   Indianapolis    IN    Duke Realty Limited Partnership

Exit 5 Building 1 (PBEXT001)

   Fishers    IN    Duke Realty Limited Partnership

Exit 5 Building 2 (PBEXT002)

   Fishers    IN    Duke Realty Limited Partnership

North Airport Park Bldg 2 (PBNAP02D)

   Indianapolis    IN    Dugan Financing, LLC

Park 100 Building 83 (PBONE83D)

   Indianapolis    IN    Dugan Financing, LLC

Park 100 Building 84 (PBONE84D)

   Indianapolis    IN    Dugan Financing, LLC

Park 100 Building 87 (PBONE87D)

   Indianapolis    IN    Dugan Financing, LLC

Park 100 Building 97 (PBONE97D)

   Indianapolis    IN    Dugan Financing, LLC

Lebanon Building 2 (PBLEB02D)

   Lebanon    IN    Dugan Realty, LLC

Lebanon Building 1(Amer Air) (PBLEB01D)

   Lebanon    IN    Dugan Realty, LLC

Park 100 Building 48 (PBONE48D)

   Indianapolis    IN    Dugan Realty, LLC

Park 100 Building 58 (PBONE58D)

   Indianapolis    IN    Dugan Realty, LLC

Park 100 Building 62 (PBONE62D)

   Indianapolis    IN    Dugan Realty, LLC

Lebanon 185 (PBLEB04A)

   Lebanon    IN    Duke Secured Financing 2006, LLC

Lebanon 322 (PBLEB09A)

   Lebanon    IN    Duke Secured Financing 2006, LLC

Plainfield 1551 (PBPFD01A)

   Plainfield    IN    Duke Secured Financing 2006, LLC

Plainfield 1581 (PBPFD02A)

   Plainfield    IN    Duke Secured Financing 2006, LLC

Plainfield 2209 (PBPFD03A)

   Plainfield    IN    Duke Secured Financing 2006, LLC

Lebanon 420 (PBLEB13A)

   Lebanon    IN    Duke Secured Financing 2006, LLC

Lebanon 400 (PBLEB12A)

   Lebanon    IN    Duke Secured Financing 2006, LLC

Plainfield 1390 (PBPFD05A)

   Plainfield    IN    Duke Secured Financing 2006, LLC

Lebanon 500 (PBLEB14A)

   Lebanon    IN    Duke Secured Financing 2006, LLC

Plainfield 2425 (PBPFD08A)

   Plainfield    IN    Duke Secured Financing 2006, LLC

Lebanon 311 (PBLEB06E)

   Lebanon    IN    Duke Secured Financing 2006, LLC

AllPoints Midwest Bldg. 4 (PBAPM04A)

   Plainfield    IN    Duke Realty Limited Partnership

AllPoints Midwest Bldg. 1 (PBAPM01B)

   Plainfield    IN    Duke Realty Limited Partnership

Southpark Building 4 (PBSPK004)

   Hebron    KY    Duke Realty Limited Partnership

CR Services (PBSPK005)

   Hebron    KY    Duke Realty Limited Partnership

Hebron Building 1 (PBLIT001)

   Hebron    KY    Duke Realty Limited Partnership

Hebron Building 2 (PBLIT002)

   Hebron    KY    Duke Realty Limited Partnership

Skyport Building 1 (PBSKY01D)

   Hebron    KY    Dugan Financing, LLC

Skyport Building 2 (PBSKY02D)

   Hebron    KY    Dugan Financing, LLC

Skyport Building 3 (PBSKY03D)

   Hebron    KY    Dugan Financing, LLC

Southpark Building 1 (PBSPK01D)

   Hebron    KY    Dugan Financing, LLC

Southpark Building 3 (PBSPK03D)

   Hebron    KY    Dugan Financing, LLC

Skyport Building 5 (PBSKY05D)

   Hebron    KY    Dugan Realty, LLC

Southpark 1990 (PBSPK006)

   Hebron    KY    Dugan Realty, LLC

5901 Holabird Ave (PBPOB001)

   Baltimore    MD    Duke Realty Limited Partnership

5003 Holabird Ave (PBPOB002)

   Baltimore    MD    Duke Realty Limited Partnership

Chesapeake Commerce 5501 (PBPOB004)

   Baltimore    MD    Duke Realty Limited Partnership

Chesapeake Commerce 2010 (PBPOB003)

   Baltimore    MD    Duke Realty Limited Partnership

Chesapeake Commerce 1500 (PBPOB005)

   Baltimore    MD    Duke Realty Limited Partnership

Chesapeake Commerce 5900 (PBPOB006)

   Baltimore    MD    Duke Realty Limited Partnership

I-35 Business Center 1 (PBRSV001)

   Roseville    MN    Duke Realty Limited Partnership

I-35 Business Center 2 (PBRSV002)

   Roseville    MN    Duke Realty Limited Partnership

MN Valley West (PBMNV001)

   Shakopee    MN    Duke Realty Limited Partnership

7300 Northland Drive (PBNLD001)

   Brooklyn Park    MN    Duke Realty Limited Partnership

Silver Bell Commons (PBSBC001)

   Eagan    MN    Duke Realty Limited Partnership

Gateway North 1 (PBGWN001)

   Otsego    MN    Duke Realty Limited Partnership

Cornerstone 401 (PBCOR001)

   Hopkins    MN    Duke Realty Limited Partnership

Gateway North 6701 (PBGWN006)

   Otsego    MN    Duke Realty Limited Partnership

Gateway North 6651 (PBGWN005)

   Otsego    MN    Duke Realty Limited Partnership

Gateway North 6301 (PBGWN003)

   Otsego    MN    Duke Realty Limited Partnership

Gateway South 2301 (PBGWS001)

   Shakopee    MN    Duke Realty Limited Partnership



--------------------------------------------------------------------------------

Duke Realty Corporation

Summary of Unencumbered Assets (Wholly Owned-Unencumbered)

 

ProjectName(ID)

   City    State   

Legal Entity

Waterford Innovation Center (PBWAT001)

   Plymouth    MN    Duke Realty Limited Partnership

Riverport III (PBRIV013)

   Maryland Heights    MO    Duke Realty Limited Partnership

Riverport IV (PBRIV014)

   Maryland Heights    MO    Duke Realty Limited Partnership

Corporate Trail Distribution (PBECY007)

   Earth City    MO    Duke Realty Limited Partnership

Lindbergh Distribution Center (PBLBG001)

   Hazelwood    MO    Duke Realty Limited Partnership

DukePort V (PBDUK05D)

   Bridgeton    MO    Dugan Financing, LLC

DukePort VI (PBDUK06D)

   Bridgeton    MO    Dugan Financing, LLC

DukePort VII (PBDUK07D)

   Bridgeton    MO    Dugan Financing, LLC

DukePort IX (PBDUK09D)

   Bridgeton    MO    Dugan Realty, LLC

DukePort I (PBDUK01D)

   Bridgeton    MO    Dugan Realty, LLC

DukePort II (PBDUK02D)

   Bridgeton    MO    Dugan Realty, LLC

200 Innovation (PBWDL003)

   Morrisville    NC    Duke Realty Limited Partnership

101 Innovation (PBWDL002)

   Morrisville    NC    Duke Realty Limited Partnership

100 Innovation (PBWDL001)

   Morrisville    NC    Duke Realty Limited Partnership

501 Innovation (PBWDL004)

   Morrisville    NC    Duke Realty Limited Partnership

Walnut Creek Business Park I (PBWCB001)

   Raleigh    NC    Duke Realty Limited Partnership

2700 Perimeter Park (PBPPK027)

   Morrisville    NC    Duke Realty Limited Partnership

Walnut Creek Business Park II (PBWCB002)

   Raleigh    NC    Duke Realty Limited Partnership

Walnut Creek Business Park III (PBWCB003)

   Raleigh    NC    Duke Realty Limited Partnership

1000 Innovation (PBWDL005)

   Morrisville    NC    Duke Realty Limited Partnership

1200 Innovation (PBWDL006)

   Morrisville    NC    Duke Realty Limited Partnership

400 Innovation (PBWDL008)

   Morrisville    NC    Duke Realty Limited Partnership

Walnut Creek Business Park IV (PBWCB004)

   Raleigh    NC    Duke Realty Limited Partnership

Walnut Creek Business Park V (PBWCB005)

   Raleigh    NC    Duke Realty Limited Partnership

600 Greenfield North (PBGRF001)

   Garner    NC    Duke Realty Limited Partnership

700 Greenfield North (PBGRF002)

   Garner    NC    Duke Realty Limited Partnership

800 Greenfield North (PBGRF003)

   Garner    NC    Duke Realty Limited Partnership

900 Greenfield North (PBGRF004)

   Garner    NC    Duke Realty Limited Partnership

1805 T.W. Alexander Drive (PBCTP001)

   Durham    NC    Duke Realty Limited Partnership

3000 Perimeter Park Dr (Met 1) (PBMTR001)

   Morrisville    NC    Duke Realty Limited Partnership

2900 Perimeter Park Dr (Met 2) (PBMTR002)

   Morrisville    NC    Duke Realty Limited Partnership

2800 Perimeter Park Dr (Met 3) (PBMTR003)

   Morrisville    NC    Duke Realty Limited Partnership

Centerpoint Raleigh 1757 (PBCTP002)

   Durham    NC    Duke Raleigh Alexander Dr LP

Greenfield North 1000 (PBGRF06A)

   Garner    NC    Duke Construction Limited Partnership

Greenfield North 1001 (PBGRF007)

   Garner    NC    Duke Realty Limited Partnership

311 Half Acre Road (PBHRD001)

   Cranbury    NJ    Duke Realty Limited Partnership

315 Half Acre Road (PBHRD002)

   Cranbury    NJ    Duke Realty Limited Partnership

1130 Commerce Boulevard (PBCMB001)

   Logan Township    NJ    Duke Realty Limited Partnership

Legacy Commerce Center 801 (PBLEG001)

   Linden    NJ    Duke Realty Limited Partnership

Legacy Commerce Center 301 (PBLEG002)

   Linden    NJ    Duke Realty Limited Partnership

Legacy Commerce Center 901 (PBLEG003)

   Linden    NJ    Duke Realty Limited Partnership

1 Catherine Street (PBCAT001)

   Teterboro    NJ    Duke Realty Limited Partnership

377-387 Davidsons Mill Road (PBDAV001)

   Brunswick    NJ    Duke Realty Limited Partnership

Union Centre Industrial Park 2 (PBUCP002)

   Fairfield    OH    Duke Realty Limited Partnership

Mosteller Distribution Ctr. II (PBMOS002)

   Sharonville    OH    Duke Realty Limited Partnership

World Park at Union Centre 11 (PBWPU011)

   West Chester    OH    Duke Realty Limited Partnership

World Park at Union Centre 10 (PBWPU010)

   West Chester    OH    Duke Realty Limited Partnership

World Park Building 18 (PBWPK18D)

   Cincinnati    OH    Dugan Financing, LLC

World Park Building 28 (PBWPK28D)

   Cincinnati    OH    Dugan Financing, LLC

World Park Building 31 (PBWPK31D)

   Cincinnati    OH    Dugan Financing, LLC

World Park at Union Centre 2 (PBWPU02D)

   West Chester    OH    Dugan Financing, LLC

World Park at Union Centre 3 (PBWPU03D)

   West Chester    OH    Dugan Financing, LLC

World Park at Union Centre 5 (PBWPU05D)

   West Chester    OH    Dugan Financing, LLC

World Park at Union Centre 6 (PBWPU06D)

   West Chester    OH    Dugan Financing, LLC

World Park at Union Centre 8 (PBWPU08D)

   West Chester    OH    Dugan Financing, LLC

World Park at Union Centre 9 (PBWPU09D)

   West Chester    OH    Dugan Realty, LLC

World Park at Union Centre 7 (PBWPU07D)

   West Chester    OH    Dugan Realty, LLC

311 Elm (PBELM001)

   Cincinnati    OH    Duke Realty Limited Partnership

6600 Port Road (PBRIC001)

   Groveport    OH    Duke Realty Limited Partnership

Restoration Hardware BTS (PBWJP001)

   West Jefferson    OH    Duke Realty Limited Partnership

SouthPointe Building A (PBSPE01D)

   Grove City    OH    Dugan Realty, LLC

SouthPointe Building B (PBSPE02D)

   Grove City    OH    Dugan Realty, LLC

SouthPointe Building C (PBSPE03D)

   Grove City    OH    Dugan Realty, LLC

15 Commerce Parkway (PBWJP003)

   West Jefferson    OH    Duke Realty Limited Partnership

World Park Building 30 (PBWPC30D)

   Cincinnati    OH    Dugan Realty, LLC

World Park Building 29 (PBWPK29D)

   Cincinnati    OH    Dugan Realty, LLC

World Park Building 17 (PBWPK17D)

   Cincinnati    OH    Dugan Realty, LLC

Creekside XIV (PBCKS002)

   Lockbourne    OH    Duke Realty Limited Partnership

Creekside XXII (PBCKS001)

   Lockbourne    OH    Duke Realty Limited Partnership

Park 70 at West Jefferson 10 (PBWJP004)

   West Jefferson    OH    Duke Realty Limited Partnership

Park 70 at West Jefferson 115 (PBWJP005)

   West Jefferson    OH    Duke Realty Limited Partnership

Union Centre Industrial 5855 (PBUCP001)

   Fairfield    OH    Duke Realty Ohio

RGLP Intermodal North 9224 (PBINC02A)

   Columbus    OH    Duke Realty 9224, LLC

RGLP North 2842 (PBSCH02A)

   Groveport    OH    DRCS 936, LLC

400 First Avenue (PBFRT001)

   Gouldsboro    PA    Duke Realty 400 First Ave Gouldsboro, LLC

500 Independence Avenue (PBIDP001)

   Mechanicsburg    PA    Duke Realty Limited Partnership

West Hills 9645 (PBWHB001)

   Kutztown    PA    Duke Realty Limited Partnership

West Hills 9677 (PBWHB002)

   Kutztown    PA    Duke Realty Limited Partnership

33 Logistics Park 1610 (PBCHR001)

   Easton    PA    Duke Realty Limited Partnership

33 Logistics Park 1611 (PBCHR002)

   Easton    PA    Duke Realty Limited Partnership



--------------------------------------------------------------------------------

Duke Realty Corporation

Summary of Unencumbered Assets (Wholly Owned-Unencumbered)

 

ProjectName(ID)

   City    State     

Legal Entity

Brentwood South Bus Ctr V (PBBSC005)

   Franklin      TN      Duke Realty Limited Partnership

Brentwood South Bus Ctr IV (PBBSC004)

   Franklin      TN      Duke Realty Limited Partnership

Brentwood South Bus Ctr III (PBBSC003)

   Brentwood      TN      Duke Realty Limited Partnership

Brentwood South Bus Ctr I (PBBSC001)

   Brentwood      TN      Duke Realty Limited Partnership

Aspen Grove Business Ctr V (PBAGC005)

   Franklin      TN      Duke Realty Limited Partnership

Aspen Grove Business Ctr III (PBAGC003)

   Franklin      TN      Duke Realty Limited Partnership

Aspen Grove Business Ctr II (PBAGC002)

   Franklin      TN      Duke Realty Limited Partnership

Brentwood South Bus Ctr II (PBBSC002)

   Brentwood      TN      Duke Realty Limited Partnership

Aspen Grove Business Ctr I (PBAGC001)

   Franklin      TN      Duke Realty Limited Partnership

Four-Forty Business Center IV (PBFFC004)

   Nashville      TN      Duke Realty Limited Partnership

Nashville Business Center I (PBNVB001)

   Nashville      TN      Duke Realty Limited Partnership

Four-Forty Business Center V (PBFFC005)

   Nashville      TN      Duke Realty Limited Partnership

Four-Forty Business Center III (PBFFC003)

   Nashville      TN      Duke Realty Limited Partnership

Four-Forty Business Center I (PBFFC001)

   Nashville      TN      Duke Realty Limited Partnership

Aspen Grove Business Center IV (PBAGC004)

   Franklin      TN      Duke Realty Limited Partnership

Nashville Business Center II (PBNVB002)

   Nashville      TN      Duke Realty Limited Partnership

Pk 840 Logistics Cnt. Bldg 653 (PBEFD001)

   Lebanon      TN      Duke Realty Limited Partnership

Four-Forty Business 701 (PBFFC002)

   Nashville      TN      Duke Realty Limited Partnership

Park 840 East 1009 (PBEFE003)

   Lebanon      TN      Duke Realty Limited Partnership

Lakeside Ranch Bldg 20 (PBLAK020)

   Flower Mound      TX      Duke Realty Limited Partnership

Pioneer 161 Building (PBPNR001)

   Grand Prairie      TX      Duke Realty Limited Partnership

Grand Lakes II (PBGRL002)

   Grand Prairie      TX      Duke Realty Limited Partnership

Grand Lakes I (PBGRL001)

   Grand Prairie      TX      Duke Realty Limited Partnership

Stafford Distribution Center (PBSDC001)

   Stafford      TX      Duke Realty Limited Partnership

Point North One (PBHIT001)

   Houston      TX      Duke Realty Limited Partnership

Westland I (PBWSL001)

   Houston      TX      Duke Realty Limited Partnership

Barbours Cut I (PBBRB001)

   Morgans Point      TX      Duke Realty Limited Partnership

Barbours Cut II (PBBRB002)

   Morgans Point      TX      Duke Realty Limited Partnership

Bayport Logistics Center (PBBLC001)

   Sea Brook      TX      Duke Realty Limited Partnership

Riverpark Bldg 700 (PBRPB001)

   Fort Worth      TX      Duke Realty Limited Partnership

Westland II (PBWSL002)

   Houston      TX      Duke Realty Limited Partnership

801 Seaco Court (PBSEA001)

   Deer Park      TX      Duke Realty Limited Partnership

4570 E. Greenwood (PBCCS001)

   Baytown      TX      Sumner Baytown Buildings, LLC

Interport 13001 (PBINP001)

   Pasadena      TX      Duke Realty Limited Partnership

Baylor College Station MOB (PBSW1MOB)

   College Station      TX      Duke Realty Limited Partnership

Point North 8120 (PBHIT002)

   Houston      TX      Duke Realty Limited Partnership

Gateway Northwest 20710 (PBGNW001)

   Houston      TX      Duke Realty Limited Partnership

Gateway Northwest 20702 (PBGNW002)

   Houston      TX      Duke Realty Limited Partnership

Point North 8111 (PBHIT004)

   Houston      TX      Duke Realty Limited Partnership

Point West 120 (PBPWT008)

   Coppell      TX      Duke Realty Limited Partnership

Bayport Logistics 5801 (PBBLC002)

   Seabrook      TX      Duke Realty Limited Partnership

22008 N Berwick Drive (PBBER001)

   Houston      TX      Duke Realty Limited Partnership

Point North 8411 (PBHIT005)

   Humble      TX      Duke Realty Limited Partnership

Prime Pointe 1005 (PBPPI001)

   Hutchins      TX      Duke Realty Limited Partnership

Gateway Northwest 20502 (PBGNW004)

   Houston      TX      Duke Realty Limited Partnership

22714 Glenn Drive (PBTDU015)

   Sterling      VA      TransDulles Land, LLC

TransDulles Centre 46213 (PBTDU016)

   Sterling      VA      Duke Realty Limited Partnership

TransDulles Centre 107 (PBTDU01B)

   Sterling      VA      Duke Quantico Buildings, LLC

TransDulles Centre 109 (PBTDU02B)

   Sterling      VA      Duke Quantico Buildings, LLC

TransDulles Centre 22879 (PBTDU10B)

   Sterling      VA      Quantico Buildings, LLC

TransDulles Centre 22880 (PBTDU11B)

   Sterling      VA      Quantico Buildings, LLC

TransDulles Centre 22825 (PBTDU07B)

   Sterling      VA      Quantico Buildings, LLC

TransDulles Centre 22815 (PBTDU09B)

   Sterling      VA      Quantico Buildings, LLC

TransDulles Centre 22750 (PBTDU08B)

   Sterling      VA      Quantico Buildings, LLC

TransDulles Centre 22635 (PBTDU05B)

   Sterling      VA      Quantico Buildings, LLC

TransDulles Centre 22633 (PBTDU04B)

   Sterling      VA      Quantico Buildings, LLC

TransDulles Centre 22626 (PBTDU13B)

   Sterling      VA      Quantico Buildings, LLC

TransDulles Centre 22620 (PBTDU12B)

   Sterling      VA      Quantico Buildings, LLC

TransDulles Centre 22601 (PBTDU03B)

   Sterling      VA      Quantico Buildings, LLC

TransDulles Centre 22645 (PBTDU14B)

   Sterling      VA      Quantico Buildings, LLC

TransDulles Center 45900 (PBTDU17A)

   Sterling      VA      Duke Construction Limited Partnership

TransDulles center 45930 (PBTDU018)

   Sterling      VA      Duke Construction Limited Partnership

13501 38th Street East (PBSTR001)

   Sumner      WA      Sumner Baytown Buildings, LLC

2700 Center Drive (PBAMZ001)

   DuPont      WA      Duke Realty Limited Partnership   

 

    

Total Wholly Owned Unencumbered

   # of Projects -      377        

 

    



--------------------------------------------------------------------------------

Schedule 3.15. Existing Letters of Credit

 

Issuing Bank

   Current
Amount      CCY      Effective
Date      Actual
Expiry  

Wells Fargo Bank, National Association

     3,662,210.38        USD        21-Mar-17        22-Mar-18  

Wells Fargo Bank, National Association

     151,764.75        USD        7-Jun-17        22-Mar-18  

Wells Fargo Bank, National Association

     351,000.00        USD        7-Jun-17        23-Mar-18  

Wells Fargo Bank, National Association

     500,000.00        USD        6-Jun-17        26-Mar-18  

Wells Fargo Bank, National Association

     714,000.00        USD        25-Jul-17        11-Jul-18  

Wells Fargo Bank, National Association

     7,554,973.80        USD        15-Dec-14        30-Sep-17  

Wells Fargo Bank, National Association

     993,427.20        USD        17-Dec-14        31-Dec-17  

Wells Fargo Bank, National Association

     4,958,612.87        USD        27-Jul-16        1-Jul-18  

Wells Fargo Bank, National Association

     466,277.40        USD        15-Jul-16        1-Jul-18  

JPMorgan Chase Bank, N.A.

     96,719.00        USD        8-Feb-13        17-Dec-17  

JPMorgan Chase Bank, N.A.

     321,454.00        USD        25-Mar-13        30-Jun-18  

JPMorgan Chase Bank, N.A.

     45,500.00        USD        1-Jul-15        30-Jun-18  

JPMorgan Chase Bank, N.A.

     559,975.43        USD        21-Apr-15        31-May-18  

JPMorgan Chase Bank, N.A.

     204,698.89        USD        21-Apr-15        31-May-18  

JPMorgan Chase Bank, N.A.

     15,269.38        USD        3-Nov-14        30-Mar-18  

JPMorgan Chase Bank, N.A.

     51,750.00        USD        20-Oct-15        31-Oct-17  

JPMorgan Chase Bank, N.A.

     40,000.00        USD        30-Oct-13        1-Nov-18  

JPMorgan Chase Bank, N.A.

     1,242,588.00        USD        3-Dec-15        30-Nov-17  

JPMorgan Chase Bank, N.A.

     200,000.00        USD        28-Jul-10        28-Jun-18  

JPMorgan Chase Bank, N.A.

     30,573.00        USD        28-Jul-10        28-Jun-18  

JPMorgan Chase Bank, N.A.

     312,200.00        USD        4-Dec-15        30-Dec-17  

JPMorgan Chase Bank, N.A.

     48,900.00        USD        4-Dec-15        30-Dec-17  

JPMorgan Chase Bank, N.A.

     89,623.75        USD        4-Dec-15        30-Dec-17  

JPMorgan Chase Bank, N.A.

     46,500.00        USD        27-Mar-17        31-Mar-18  

JPMorgan Chase Bank, N.A.

     27,327.30        USD        15-Mar-16        1-Apr-18  

JPMorgan Chase Bank, N.A.

     7,500.00        USD        29-Jul-16        1-Jul-18  



--------------------------------------------------------------------------------

Duke Realty Corporation

Schedule 6.19

Environmental Matters

The following properties are being remediated pursuant to a state or federal
approved clean-up, remediation or similar plan.

 

Wholly Owned Properties

     

1 Catherine Street

     Teterboro, NJ        Unencumbered  

11600 Alemeda Street

     Lynwood, NJ        Unencumbered  

16301 Trojan Way

     La Mirada, CA        Unencumbered  

Carlstadt Land (Block 229, Lot 8 & Block 84, Lot 5)

     Carlstadt, NJ        Unencumbered  

Chino Land (13799 Monte Vista Ave)

     Chino, CA        Unencumbered  

801 West Linden Ave

     Linden, NJ        Unencumbered  

901 West Linden Ave

     Linden, NJ        Unencumbered  

301 Pleasant Street

     Linden, NJ        Unencumbered  

JV Properties

     

None

     

Page 14 of 14